November 1982
Comnission Decisions
11-30-82 William A. Haro v. Magma Copper Co.

WEST 79-49-~f

Pg. 1935

WEST 81-365-DM
WEVA 82-135-D
LAKE 82-69-R
WEVA 82-371-R
WEST 80-425-M
WEST 81-385-M
WEVA 81-480-D
CENT 80-202-DM
WEST 82-33-M
CENT 81-183-DM
KENT 81-110-R
KENT 81-141
SE 81-50
KENT 81-228
PENN 82-26-D
PENN 82-176
WEVA 82-250
YORK 82-22-DM
PENN 82-203-R
PENN 82-209-R
KENT 81-96-R
PENN 81-207-R
PENN 81-209-D

Pg. 1948
Pg. 1957
Pg. 1960
Pg. 1964
Pg. 1967
Pg. 1970
Pg. 1974
Pg. 1997
Pg. 2005
Pg. 2010
Pg. 2019
Pg. 2029
Pg. 2034
Pg. 2037
Pg. 2043
Pg. 2069
Pg. 2074
Pg. 2079
Pg. 2093
Pg. 2099
Pg. 2106
Pg. 2111
Pg. 2114

Administrative Law Judge Decisions
11-01-82
11-02-82
11-04-82
11-08-82
11-10-82
11-10-82
11-12-82
11-15-82
11-15-82
11-16-82
11-18-82
11-19-82
11-19-82
11-23-82
11-23-82
11-23-82
11-23-82
11-23-82
11-24-82
11-24-82
11-30-82
11-30-82
11-30-82

William A. Haro v. Magma Copper Co.
Rayn:ond Fa..rmer v. Eastern Associated Coal
iConsolidation Coal Co.
Energy Coal Corp.
Sun Landscaping & Supply Co.
Energy Fuel Nuclear
David Hollis v. Consolidation Coal Co.
MSHA ex rel Qnar J. Persinger
John Cullen Rock Crushing
MSHA ex rel Lenward H. Wood
Mountain Drive Coal Co.
Eastover Mining Co.
Billy IYioon Tipple
Shamrock Coal Co.
Richard E. Bjes v. Consolidation Coal Co.
West Freedom Mining Corp.
New River Fuel, Inc.
Melvin L. Cass v. Trew Corp.
Consolidation Coal Co.
Mathies Coal Co.
Coonnnwealth Mining Co.
U. S. Steel Corp.
Shannopin Mining Co.

Commission Decisions

NOVEMBER

!he following case was Directed for Review during the month of November:
Secretary of Labor, HSHA v. Thompson Brothers Coal Company, Docket No.
PENN 81-171. (Judge Broderick, September 23, 1982)
Review was Denied in the following cases during the month of November:
Secretary of Labor v. FMC Corporation, Docket Nos. WEST 81-131-RM,
WEST 81-234-M, WEST 80-380-M. (Judge Morris, October 7, 1982)
Secretary of Labor v. Bill Garris, Docket No. LAKE 82-90. (Judge
Moore, Interlocutory Review of October 14, 1982 Order)

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

November 30, 1982
WILLIAM A. HARO

Docket Nos. WEST 79-49-DM
WEST 80-116-DM

v.
MAGMA COPPER COMPANY
DECISION

This discrimination case involves a number of alleged violations of
section 105(c)(l) of the Federal Mine Safety and Health Act of 1977, 30
U.S.C. § 801 et
(1976 & Supp. IV 1980). For the reasons that
follow, we affirm the administrative law judge's decision in part, and
reverse and remand in part.
At the time of the events in this case, the complainant, William Haro,
was a journeyman mechanic at Magma Copper Company 1 s underground copper
mine in San Manuel, Arizona. Haro asserted below that Magma took discriminatory actions against him in three separate incidents because of
his exercise of rights protected by the Mine Act. The first alleged act
of discrimination was Haro's transfer in June 1978 from the swing shift
to the day shift. The transfer occurred after Haro had refused to
remove a railroad car from a production train unless he received assistance
and had protested an order to tie a tail light on another railroad car.
In the second incident, Haro received a written warning for refusing to
change a grease line. In the final incident, Magma required Haro to
attend safety training and transferred him to a different job after he
was involved in an accident while servicing an airslusher in November
1978. !:_/
The administrative law judge concluded that Haro's refusal to cut
the railroad car from the train was a protected work refusal and that
Magma discriminated against Haro by transferring him after this incident.
1/
The judge's decision is reported at 3 FMSHRC 2421 (October 198l)(ALJ).
]:_/
Two complaints of discrimination filed by Haro are consolidated in
this case. The first, Docket No. WEST 79-49-DM, involves the grease
line and airslusher incidents; the second, Docket No. WEST 80-116-DM,
involves the railroad car incident. In addition to these complaints,
Haro filed with the Commission two others, which were dismissed after
hearings before an administrative law judge. Haro v. Magma Copper Co.,
4 FMSHRC 1350 (July 1982)(ALJ), and Haro v. Ma~Copper Co., WEST 81365-DM (November 1, 1982)(ALJ). In the former case, the judge concluded
"that Haro failed to prove that a five day suspension and reprimand were
motivated in any part by protected activity. In the latter, the judge
concluded that Haro had not proved that his termination by Magma on
February 12, 1981, was motivated in any part by protected activity.

1935
82-11-

3 FMSHRC at 2424-25. He determined, however, that Hare's protest over
tying a tail light on a railroad car did not involve protected activity.
3 F11SHRC at 2424. The judge held that Haro's refusal to change the
grease line was a protected work refusal, and concluded that Magma's
issuance of a written warning to Haro violated the Mine Act. 3 FMSHRC
at 2425-27. Concerning the airslusher incident, the judge concluded
that Haro did not prove that he had engaged in protected activity, and
dismissed Hare's complaint as to this incident. 3 FMSHRC at 2427-28.
The judge awarded Haro back pay of $3,500 for the time from his transfer
after the railroad car incident to the date of the hearing, and additional
backpay in an unspecified amount from
until Hare's termination by Magma. 3 FMSHRC at 2430. The judge also ordered that Haro's
employment record be expunged of all references to his refusal to change
the grease line. 3 FMSHRC at 2427. 1./
raises several issues on review: First, that the judge erred
in d
its evidence of a legitimate business reason for transferring Haro after the railroad car incident; second, that the judge
erred in finding that Haro had a reasonable, good faith belief in a
hazard when he refused to change the grease line; and third, that the
judge erred in calculating back pay.
, although Magma prevailed
on the issue of discrimination in the airslusher incident, it objects to
the j
's finding that Haro was not responsible for the airslusher
accident. Haro did not file a petition for review.
We reverse the judge's finding of a violation regarding the railroad car incident, and remand for further
of fact and conclusions of law. We affirm his holding that Magma violated section
105(c)(l) of the Mine Act in connection with the grease line incident.
While we will not review the merits of the airslusher incident because
Haro did not petition for review, we do disapprove the judgers dicta
concerning responsibility for the accident.
Analytical Framework
We first established the general principles for analyzing discrimination cases under the Mine Act in.;;;..:::.:..;;;;...:__;;:.;;.;;__;;;_;:=· Fasula v. Con.::....:.c:::::.:::::.=:;..=.=c:..=_;;._~;;;.._'-"-·' 2 FMSHRC 2786 (October
grounds sub nom. Consolidation Coal Co. v.
(3d
Cir. 1981), and Sec. ex rel. Robinette v.
Co., 3
FMSHRC 803 (April 1981). In these cases we held that a complainant, in
order to establish a prima facie case of discrimination, bears a burden
of production and persuasion to show (1) that he engaged in protected
activity and (2) that the adverse action was motivated in any part
The judge declined. to order Haro's reinstatement because Haro's
termination was the subject of a discrimination complaint in WEST
81-365-DM then pending before a different administrative law judge, and
he did not wish to "intrude into the issues raised in that case." 3
FMSHRC at 2429. (As noted above (n., 2), the judge in that case determined
that Haro's termination was in no part motivated by protected activity,
and dismissed his complaint.)

1936

by the protected activity. Pasula, 2 FMSHRC at 2799-2800; Robinette, 3
FMSHRC at 817-18. !!../ In order to rebut a prima facie case, an operator
must show either that no protected activity occurred or that the adverse
action was in no part motivated by protected activity. Robinette, 3
FMSHRC at 817-18 & n. 20. If an operator cannot rebut the prima facie
case in this manner, it may nevertheless defend by proving that (1) it
was also motivated by the miner's unprotected activities, and (2) that
it would have taken the adverse action in any event for the unprotected
activities alone. Pasula, 2 FMSHRC at 2799-2800. The operator bears an
intermediate burden of production and persuasion with regard to these
elements of defense. Robinette, 3 FMSHRC at 818 n. 20. This further
line of defense applies only in "mixed motive" cases, i.e., cases where
the adverse action is motivated by both protected and unprotected activity.
We made clear in Robinette that the ultimate burden of persuasion does
not shift from the complainant in either kind of case. 3 FMSHRC at 818
n. 20. The foregoing Pasula-Robinette test is based in part on the
Supreme Court's articulation of similar principles in Mt. Healthy City
School Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 285-87 (1977).
In Sec. ex rel. Chacon v. Phelps Dodge Corp., 3 FMSHRC 2508 (November 1981), pet. for review filed, No. 81-2300 (D.C. Cir. December 11,
1981), we affirmed our Pasula-Robinette test, and explained the proper
criteria for analyzing an operator's business justifications for an
adverse action:
Commission judges must often analyze the merits of an
operator's alleged business justification for the
challenged adverse action. In appropriate cases, they
may conclude that the justification is so weak, so implausible, or so out of line with normal practice
that it was a mere pretext seized upon to cloak discriminatory motive. But such inquiries must be restrained.
The Commission and its judges have neither the
statutory charter nor the specialized expertise to
sit as a super grievance or arbitration board meting
out industrial equity. Cf. Youngstown Mines Corp.,
1 FMSHRC 990, 994 (1979)-.- Once it appears that a
proffered business justification is not plainly incredible or implausible, a finding of pretext is
inappropriate. We and our judges should not substitute for the operator's business judgment our

!±./

As we have recently held, illegal discrimination may also occur in
the absence of protected activity where the adverse action is motivated
by a suspicion or belief that protected activity has occurred. Moses v.
Whitley Development Corp., 4 FMSHRC 1475, 1480 (August 1982). The
analysis of such cases closely f ollo~s the analytic framework described
here. Id.

1937

views on "good" business practice or on whether
a particular adverse action was "just" or "wise."
Cf. NLRB v. Eastern Smelting & Refining Corp.,
598 F.2d 666, 671 (1st Cir. 1979). The proper focus,
pursuant to Pasula, is on whether a credible justification figured into motivation and, if it did,
whether it would have led to the adverse action
apart from the miner's protected activities. If a
proffered justification survives pretext analysis
•.• ,then a limited examination of its substantiality
becomes appropriate. The question, however, is not
whether such a justification comports with a judge's
or our sense of fairness or enlightened business
practice. Rather, the narrow statutory question is
whether the reason was enough to have legitimately
moved that operator to have disciplined the miner.
Cf. R-W Service System Inc., 243 NLRB 1202, 1203-04
(1979)(articulating an analogous standard).
3 FMSHRC at 2516-17. Thus, we first approved restrained analysis of an
operator's proffered business justification to determine whether it
amounts to a pretext. !iJ Second, we held that once it is determined
that a business justification is not pretextual, then the judge should
determine whether "the reason was enough to have legitimately moved the
operator" to take adverse action.
The Secretary misunderstands our holding. He asserts that the
formulation of the operator's defense quoted above allows an employer to
meet its burden merely by putting forward "any facially plausible
reason, other than protected activity, for the adverse action." Br. at
7. To the contrary, the reference in Chacon to a "limited" and "restrained" examination of an operator's business justification defense
does not mean that such defenses should be examined superficially or be
approved automatically once offered. Rather, we intend that a judge, in
carefully analyzing such defenses, should not substitute his business
judgment or sense of "industrial justice" for that of the operator. As
we recently explained, "Our function is not to pass on the wisdom or
fairness of such asserted business justifications, but rather only to
determine whether they are credible and, if so, whether they would have
motivated the particular operator as claimed." Bradley v. Belva Coal Co.,
4 FMSHRC 982, 993 (June 1982)(emphasis added). !ii
See,~·· Moses v. Whitley, 4 FMSHRC at 1481-82, in which we concluded that evidence of a "business justification" based on poor performance was so weak as to make the defense virtually pretextual.
!ii In Bradley v. Belva, we also mentioned some of the ways in which an
operator may attempt to establish that it was motivated by the asserted
business reason: "Ordinarily, an operator can attempt to demonstrate
this by showing, for example, past discipline consistent with that meted
out to the alleged discriminatee, the m~ner's unsatisfactory past work
record, prior warnings to the miner, 'or personnel rules or practices
forbidding the conduct in question." 4 FMSHRC at 993.

1938

restated the principles that govern this case, we now apply
them to the facts before us. ]_/

The "Bad Order" Railroad Car
On June 13, 1978, Haro was asked by a dispatcher to cut out a bad
order ("B.O") car on a production train. §) "Bad order" means in
unsafe condition. Haro, relying on a company memorandum, refused to
remove the car without assistance. After speaking with the dispatcher,
Haro reported to Stonehouse, the shaft foreman and his immediate on-site
Tr. 62. Haro then called Torres, a supervisor from Hare's
This case provides an appropriate occasion for noting recent
in an· analogous body of discrimination law developed by the
National Labor Relations Board. That agency also took its lead from
v. Doyle, supra, and estaba discrimination case
similar to the one
adopted in
Fasula and Robinette.
251 NLRB
1083, 1086-89 (1980), enf
NLRB v. Wright Line, a Div. of
, 662 F.
1981), cert. denied, 102 S, Ct.
A number of Circuit Courts of Appeals have approved the
NLRB 1 s
Line approach in its
See, fgr example, Zurn
NLRB, 680 F.2d 683, 686-93 (9th Cir. 1982); NLRB v.
- - , 669 F.2d 547, 550 & n. 4 (8th Cir. 198~ The
First Circuit, in its decision enforcing the NLRB's Wright Line
substantially agreed with the NLRB's test, but disagreed on two points:
The Court held that a burden of production, but not persuasion, shifts
to the employer after a prima facie case is established, and that the
employer's burden to produce such evidence "in no way resembles a true
affirmative defense." 662 F.2d at 901-07 & n. 9. The First Circuit
noted that the Supreme Court announced a similar scheme for allocating
burdens of proof in Title VII cases in Texas Dept. of Community Affairs
v. Burdine 450 U.S. 248 (1981). On November 15, 1982, the Supreme
Court granted certiorari in a case involving Wright Line issues to
resolve the conflict in the Circuits regarding the Wright Line test, and
to resolve the apparent tension between Mt. Healthy,
and
supra. NLRB v. Transporation Management Corp., 674 F.2d 130
Cir. 1982), cert. granted, 51 U.S.L.W. 3373 (U.S. November 16,
1982)(No. 82-168).
For the present, we will adhere to the allocation of burdens of
proof announced in Fasula and
in Mine Act discrimination cases.

.;;;._c;.;_;;_;;_;~;_c;_=--=..5.l-__;;;_;__._

§_/

At the time of these events, Haro was a dump mechanic working on
the swing shift with no supervisors from the mechanical department,
which was his own division. Tr. 59, 131, 291. A dump mechanic is one
who handles mechanical problems in the dumps (spill pockets, shafts and
sumps), and does other assigned tasks. Tr. 59, 68, 131, 292.

1939

department at Torres' home, and Stonehouse listened on an extension
phone. Tr. 62, 92-93, 111, 268. Torres agreed that Haro should not cut
the car alone. Tr. 92-93, 111. Haro did not discuss the events with
Cothern, the shift boss, and Stonehouse's supervisor. Tr. 66, 316.
Torres testified that Haro was acting according to instructions when he
called him at home. Tr. 93. He stated that if dump mechanics cannot
work out problems with the shaft foreman and shift boss, they are to
call him, or his supervisor, Navarro. Id. Navarro also testified that
mechanics are to call if they have problems, but are encouraged to try
to work out problems with those on the spot. Tr. 132.
The day after the B.O. incident, Haro was directed to tie a tail
light onto a railroad car that did not have a special bracket for a
light. Haro protested, stating that it was against company policy to
tie lights on cars and that a car with brackets should be moved to the
end of the train. Haro did, however, attach the light. The judge found
.that it was company policy to tie on a light if so ordered and to log
this for a supervisor's benefit. 3 FMSHRC at 2423.
Shortly after these incidents Haro was removed as a dump mechanic
on the swing shift and assigned to work in shafts and dumps on the day
shift, when he would be supervised by a foreman from his own department,
Haro earned less on the day shift than he had on the swing shift, Tr.
21, 317-18,
In his decision, the judge found Haro's refusal to cut the B.O. car
was based on a reasonable, good faith belief in a hazard, and, therefore, that the refusal was protected activity under section 105(c) of
the Mine Act. 3 FMSHRC at 2424. The judge found no protected activity
in Haro's protest concerning tail lights because he was "unable to see
that Haro's perception of a safety hazard was a reasonable one." Id.
(Haro did not petition for review of the judge's finding of no protected
activity in this incident, and, in any event, the evidence supports the
judge's finding.) The judge determined that.Haro's transfer to a
different shift was motivated in part by the protected activity in the
B.O. car incident. He stated that the tied-on lights may also have
motivated the operator, but concluded:
[Magma] has failed to meet its burden of persuasion
that Haro's action in tying on the light under protest
would have itself warranted the adverse action. I,
therefore, conclude that Magma's transfer of Haro to
another shift and position constituted discriminatory
conduct in violation of the Act.
3 FMSHRC at 2425 (emphasis added).
Magma admits that Haro's refusal to cut the B.O. car was protected
activity (Br. at 13), and conceded below that the B.O. car and tail
light incidents "were factors 'in some part' in the determination to
transfer" Haro. Post-hearing Supp •.br. at 3. Thus, Magma concedes a
prima facie case as to the B.O. car ihcident. Magma, however, contends
that it successfully defended against that prima facie case by showing
it would have transferred Haro in any event for legitimate reasons alone.

1940

Br. at 12-14; Post-hearing Supp. br. at 4, 7. In this regard, Magma
does not rely on the tail light incident as a defense (as the judge
implied). Rather the operator argues that it legitimately transferred
Haro because he was "duplicitous and dissembling" and needed more supervision, which was available on the day shift from supervisors in his own
department. Br. at 4-5; Post-hearing Supp. br. at 6-7. In addition,
Magma contends that Haro broke the "chain of command" by calling a
supervisor off the scene and became involved in a conflict with the
supervisor who was at the mine. Br. at 2-5. At the hearing below,
Magma presented this business justification for transferring Harb, and
it asserts that its presentation satisfied its defensive burden. Magma
further contends that the judge's failure to rule on this claimed
legitimate business reason for transferring Haro violates the standards
for decision in the Administrative Procedure Act.
Magma has not appealed the judge's findings that Haro
in
protected activity in the B.0. car incident and that his transfer was
motivated in part by that protected activity, There is no argument as
to whether Haro proved a prima facie case. The precise question before
us is whether Magma successfully defended against Haro 1 s prima facie
case by showing it would have transferred Haro anyway.
Magma's arguments that the judge ignored its defense are well
founded. As we have stated:
The APA and our rule require findings of fact, conclusions
of law, and supporting reasons in order to prevent arbitrary decisions and to permit meaningful review ••..
Without findings of fact and some justification for
the conclusions reached by the judge, we cannot perform
that function effectively.
The Anaconda Co., 3 FMSHRC 299, 299-300 (February 1981). The judge's
decision did not address Magma's defense and thus has made review
impossible. For example, the judge did not mention Haro's call to a
supervisor off the property; therefore, he did not discuss Magma's
argument that Haro was transferred for breaking the "chain of command"
at the mine. Nor did he address the operator's evidence of a conflict
with the supervisor on the scene as a result of Haro's call off the
property. The judge appears to have believed that Magma's defense was
based on the tail light incident, a "defense" Magma did not raise.
Accordingly, we remand the case for further findings of fact and conclusions of law on the evidence relevant to Magma's defense.
Because we agree that Haro proved a prima facie case, the judge
need only analyze whether Magma proved that it would have transferred
Haro anyway for legitimate business reasons, regardless of his protected
refusal to cut the B•. 0. car. We express no view on the merits of this
issue.
Before turning to the next incident of alleged discrimination, we
must address the judge's award of back pay stemming from the B.O. car
incident. The judge found that, after his transfer, Haro's pay was
reduced by a shift differential and an extra day's pay every three
weeks. He awarded $3,500 and an additional unspecified amount of back

1941

pay for the period after the hearing and up to Haro's termination by
Magma. If the judge upholds Magma's defense on remand, his award cannot
stand. If the judge determines that Haro's transfer violated section
105(c), we conclude that he must reconsider the question of the appropriate amount of back pay.
Magma argues that the judge erred in awarding compensation up to
the time of the hearing because Haro requested a transfer in October
1978, and was transferred November 2, 1978. 2/ The company asserts that
its obligation for back pay, if any, should be tolled as of the time
that Haro voluntarily sought a transfer. Magma also argues that the
judge's award of back pay was based on unreliable calculations. Finally,
Magma contends that the judge failed to explain how he arrived at his
figures, and, therefore, a remand is necessary for detailed findings.
The judge's award was based on Haro's estimate at the hearing that
he had lost between $3,500 and $3,700. 3 FMSHRC at 2430. The judge
noted that Hare's testimony was unrefuted, and commented on the "lack of
more specific documentation." Id. Further, the judge also granted Haro
an unspecified amount of "back pay plus interest since the hearing of
this case, until the date of [Hare's] termination by [Magma]." 3 FMSHRC
at 2430. The date of Hare's discharge, February 12, 1981, is a matter
of public record. Haro v.
, Docket No. WEST 81-365-m1
(November 1, 1982) (ALJ). We recognize that "unrealistic exactitude" or
"mathematical certainty" is not required in ascertaining the award due
to a victim of discrimination. See Kaplan v. International Alliance
of Theatrical and Stage Employees, 525 F.2d 1354, 1362-63 (9th Cir.
1975)(Award in Title VII cases); NLRB v. Carpenters Union, Local 180,
433 F.2d 934, 935 (9th .Cir. 1970)(Award in NLRA cases). Nonetheless,
more precision is required than the judge provided in this case. We
also recognize that although Magma had the opportunity to present
evidence to the judge at the hearing on the correct amount of the award,
it did not do so. However, it appears from the record that the judge
did not indicate how he was going to proceed on back pay, and the operator
may not have anticipated that an award would be included in the decision.
Thus, in the interest of fairness, if Haro prevails on his claim, the
judge should solicit the information necessary to make further findings
on the relief due to Haro and should address Magma's various arguments
on the appropriate amount of back pay. See Moses v. Whitley, 4 FHSHRC
at 483-84.
The Grease line Incident
Approximately three months after the events discussed above, on
September 25, 1978, Haro was instructed to change a grease line near a

2/

Haro admits requesting a transfer in September 1978, but claims the
request was made because of continuing harassment. Haro further asserts
that his transfer in November (after. the airslusher accident discussed
below) was not related to his request:

194~~

shaft in a loading pocket. Before changing the grease line, Haro made
several requests: He asked that a skip be spotted in front of the
loading chute; that men working on the surface be removed from the top
of the shaft; and that a worker be assigned to assist him. Haro testified that he wanted the skip for protection in the event of a fall, and
that men on the surface sometimes caused debris to fall down the shaft,
which could result in rock falls. Haro's requests were not granted, and
he did not change the grease line. On October 2, 1978, Haro received a
written warning for failing to change the grease line.
We note initially that the judge's discussion of this incident fulfills the requirements of the APA and our rules. The judge found that
Hare's refusal to repair the grease line was a protected work refusal,
and that the written warning Haro received over the incident constituted
discriminatory action. 3 FMSHRC at 2427. Because the warning was
admittedly issued for not changing the line, the only question is
whether Haro met the requirements for a protected work refusal--that
is, whether he had a good faith, reasonable belief in a hazardous
condition. Robinette, 3 FMSHRC at 812. If Haro~s work refusal meets
this test, then the warning he received was issued in violation of
section 105 (c).
Magma raises three arguments: First, that Haro was not motivated
by a concern for
but by a desire for 11 a punctilious adherence to
what he felt the work rules were" (Br. at 19); second, that Haro failed
to communicate his safety concerns at the time of his work refusal; and,
third, that it was safe to change the grease line without having a skip
in the area and without a partner.
In our view, Haro was motivated not only by a good faith concern
for safety, but also communicated that concern at the time. Haro's
testimony, corroborated by that of another witness, indicates that he
made several specific requests to the lead man at the time of the grease
line incident: He requested that a skip be spotted, that persons be
cleared from the shaft area, and that he be assigned a partner. In
their testimony, Haro and the corroborating witness explained that the
skip was to prevent falling (Tr. 27, 170-71), and that men should be
removed from above to prevent discarded objects from causing rocks to
fall down the shaft. Tr. 30, 171. A third witness testified that
mechanics often spot a skip where it would stop their fall (Tr. 206),
that workers should be cleared to avoid debris falling down the shaft
and ricocheting off its side (Tr. 217), d.nd that a partner "observes in
case of a malfunction or fall." Tr. 210-11. We are satisfied from this
testimony that Hare's requests were made in good faith and that their
focus was safety. Magma also attacks the judge's crediting of Haro's
testimony on the grease line incident, but nothing presented on review
persuades us to take the unusual step of overturning the judge's credibility
resolution.
We also affirm the judge's conclusion that Haro's belief in a
hazard was a reasonable one. Magma .argues that, from an objective
standpoint, it was safe to change the' line without the safety measures
Haro requested. We have expressly rejected a requirement that miners

1943

who have refused to work must objectively prove that hazards existed.
Robinette, 3 FMSHRC at 811-12. Rather, we adopted "a simple requirement
that the miner's honest perception be a reasonable one under the circumstances." 3 FMSHRC at 812. Magma has only demonstrated that perhaps
reasonable minds could differ as to the validity of Haro's safety
beliefs. As the judge correctly stated, "The issue is not whether the
work could be done without a ski[p], but it is whether Haro's action in
not repairing the grease line was reasonable and in good faith." 3
FMSHRC at 2426. He found that it was, and the testimony outlined above
supports his conclusion.
In sum, Haro articulated a safety concern and had a reasonable
basis for ·refusing to work. Magma's warning to Haro over this exercise
of protected activity therefore violated section lOS(c)(l) of the Mine
Act. Accordingly, we affirm the judge on this issue.
The Airslusher Incident
On November 1, 1978, Haro and another miner were assigned to
service an airslusher in a spill pocket. In the course of their work,
Haro turned on the air to the machine and an accident occurred resulcing
in injury to his partner. Haro received a letter dated November 2,
1978, which identified him as the cause of the accident and required him
to attend two days of safety training. He suffered no loss of pay for
attending the safety training. Haro was also transferred to a position
on the surface.
The judge opined that Haro was not responsible for the injury to
his partner, and that the company's actions toward Haro "appear unjustified." 3 FMSHRC at 2428. The judge, however, found no protected
activity and dismissed the complaint as to this allegation of discrimination. He concluded:
Haro did not make any safety complaint or exercise
any other right afforded him under the Act. The
actions taken against Haro because of Magma's
erroneous belief that Haro was responsible for the
incident, therefore, cannot be deemed to be in
violation of the Act. Although such action may
have been improper, redress of the damages suffered
by Haro as a consequence thereof is not within the
authority of the Commission.
Id.
Although it prevailed on this incident, Magma argues that the judge
erroneously found that Haro was not responsible for the accident. Haro
did not seek review in this case, and we need not address the merits of
the judge's dismissal of this aspect of Haro's complaint. We wish to
note, however, that once the judge found that Haro had not engaged in
protected activity and thus had not proved a prima facie case, any
speculation as to the cause of the accident and the "fairness" of Magma's
discipline was irrelevant.

1944

For the foregoing reasons, we affirm the judge's decision regarding
the grease line incident and his order expunging all references to the
matter from Haro's employment record. While affirming the judge's
dismissal of the discrimination complaint concerning the airslusher
incident, we disapprove his dicta on the cause of the accident. We
reverse and remand for further findings of fact and conclusions of law
on the railroad car incident and, if necessary, for determination of
what award is due to Haro. The judge's present award of back pay with
respect to this incident is vacated. 10/

Commissioner Nelson assumed office after this case had been considered at a Commission decisional meeting and took no part in the
decision of the case. A-new Commissioner possesses legal authority to
participate in pending cases, but such participation is discretionary
and is not required for the Commission to take official action. The
other Commissioners voted on the disposition of the case prior to
Commissioner Nelson's assumption of office. Accordingly, in the
interest of efficient decision-making, Commissioner Nelson elects not to
participate in this case.

1945

Distribution
Paul F. Tosca, Jr., Esq.
807 Pioneer Plaza
100 North Stone Avenue
Tucson, Arizona 85701
N. Douglas Grimwood, Esq.
Twitty, Sievwright & Mills
1100 West Clarendon, #1700
Phoenix, Arizona 85103
Debra L. Feuer, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, Virginia 22203
ALJ John L. Morris
Fed. Mine Safety & Health Rev. Commission
333 West Colfax Ave., Suite 400
Denver, Colorado 80204

1946

Administrative Law Judge Decisions

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
333 W, COLFAX AVENUE, SUITE 400

DENVER, COLORADO

80204

NOVi \&

)

WILLIAM A. HARO,

)
)
Complainant, )
)

v.

)

MAGMA COPPER COMPANY,
Respondent,

COMPLAINT OF DISCHARGE,
DISCRIMINATION OR INTERFERENCE
DOCKET NO. WEST 81-365-DM

)
)

MSHA CASE NO. MD 81-70

)
)

MINE: San Manuel

)

DECISION AND ORDER
Appearances:
Debra Hillary, Esq.
Cahan & Hillary
600 TransAmerica Building
177 North Church Avenue
Tucson, Arizona 85701
For the Complainant
N. Douglas Grimwood, Esq.
Twitty, Sievwright & Mills
100 West Clarendon
Phoenix, Arizona 85013
For the Respondent
Before: Judge Jon D. Boltz
STATEMENT OF THE CASE
Complainant, William A. Haro, alleges in his complaint filed pursuant
to provisions of the Federal Mine Safety and Health Act of 1977, (hereinafter the "Act") that respondent, Magma Copper Company, terminated Haro's
employment with respondent on February 12, 1981, in violation of section
105(c)(l) of the Act.}) Haro alleges that he was terminated for
reasons other than misconduct, namely, because of his participation in
proceedings before the Federal Mine Safety and Health Review Commission.

1/ Section lOS(c)(l) reads in pertinent part "No person shall discharge
or ••• discriminate against ••• any miner ••. because such miner ••• has
filed or made a complaint under or related to this Act, including a
complaint notifying the operator ••• of an alleged danger or safety or
health violation in a ••• mine ••. "

1948

Respondent denies the allegations and alleges that Haro's termination
was based on his "refusal to follow the directives of management; insubordination."
From conflicting testimony I find the facts to be as follows:
Respondent operates a mine, mill, smelter, refinery, a rod plant,
metallurgical facilities, and maintenance facilities for all the
maintenance work near the town of San Manuel, Arizona. Since 1974, the
claimant, William A. Haro, had been a mechanic employed by the Respondent.
In the past Haro had filed three complaints with the Mine Safety and Health
Administration alleging discrimination. These complaints had been filed on
July 3, 1978, January 4, 1979, and September 10, 1979. Haro had also filed
approximately 20 to 30 grievances in 1979.
On February 10, 1981, Haro's supervisor, Rueben Roberts, instructed
Haro to assist two electricians who were going to be working on the
overhead crane in the car shop. Haro told Roberts at about 9: 30 a.m., that
the electricians were going to try to move the overhead crane from the
middle of the shop to one end of it and that Haro had called for the use of
a Grove crane. Roberts decided the overhead crane should be moved by other
persons so the Grove crane and operator were not needed.
After lunch on the same day, February 10, 1981, Roberts wanted to have
a crane operator move some cars and sought out Sledge, the supervisor who
had access to a crane. When Roberts approached Sledge, Sledge was on his
way to correct what he considered to be an unsafe practice by his employee,
Clifford Kelly, in the way he was moving a suspended load while operating
the Grove crane. On a previous occasion, June 12, 1980, Sledge had
observed Kelly and Haro moving a load with a crane and had verbally
reprimanded Kelly for moving the load without the load being physically
restrained to keep the load from swaying. Sledge's instructions were that
suspended loads must be physically restrained by a tag chain, rope that is
hand held, or the object itself must be hand held. However, Roberts had
told his employees, including Haro, that in moving a suspended load, they
could either restrain the load or guard it. In the instant case Haro was
walking along with the suspended load (a work platform) while it was in
transit.
Sledge asked Roberts to walk with him in following the Grove crane.
When the crane had parked and the work platform that was being transported
was on the ground, Sledge went to Kelly, the crane operator, and told him
the load being transported had not been physically restrained as required.
Kelly stated that the load had been physically restrained. Sledge then
walked over to where Haro and his supervisor, Roberts, were standing and
asked Haro if the load had been physically restrained. Haro responded with
words to the effect of "are you asking me a direct question?" When Sledge

1949

said that he was asking a direct question, Haro stated that if Sledge
wanted an answer, he could ask Haro's boss, Roberts, to ask the question.
Sledge then asked Roberts to repeat Sledge's question to Haro and after
Roberts did so, Haro responded to the effect that "I have no connnent at
this time." This response upset Sledge, and he angrily left the area.
Haro commented to Roberts that Sledge was not as big a supervisor as
he thought he was, and that Haro was going to file a grievance against
Sledge~
After Roberts returned to his regular duties, Haro came to Roberts
and said that he wanted to invoke section 6.1.H of the collective
bargaining agreement. That section provides:
''In a grievance arising out of complaints of unsafe
working conditions, the employee may request the
immediate supervisor in his department to make
arrangements to relieve the grievance man to handle
the grievance with the immediate supervisor. This
shall not be construed as permitting any employee
to interfere with the employees job assignment.u
When Roberts went to obtain a grievance man, the assistant mine
superintendent told Roberts to return to Haro and find out what type of
grievance Haro wanted to file and what kind of unsafe working conditions
Haro wanted to file it against.
When Roberts again contacted Haro, Roberts was informed by Haro that
he wanted to file a grievance regarding the procedures on moving materials
with the Grove crane. Roberts suggested that since no imminent danger
existed, the appropriate time to file the grievance asking for
clarification would be at the start of the shift, at lunch time, or at the
end of the shift. Haro disagreed and stated that he would not file a
grievance if Roberts would get Sledge from his department and have hi~ come
over to talk to Haro. Roberts declined and then went to look for a
grievance man.
Sledge contacted his supervisor, Bud Vogt, the section foreman of the
mechanical division, in order to find out if it would be proper to suspend
Kelly for a safety infraction and Haro for insubordination. Vogt conferred
with the general foreman, Lino Gonzales. The mine superintendent, Bob
Zerga was then contacted and after some discussion, Zerga decided to have a
meeting of those persons in his office in regard to the conduct of Haro.
After the information was discussed in Zerga's office, he telephoned Tom
Hearon, the assistant general manager, for advice because Zerga knew there
already was "litigation outstanding involving Mr. Haro" and that Zerga had
been accused of being prejudiced against Haro. Fifteen to twenty minutes
later Bob Skiba, manager of personnel services, called Zerga recommending
that Haro be suspended pending investigation of the charges against him.

1950

Although it was unusual to have higher levels of management involved in the
discharge of a miner for insubordination, Zerga "pushed it there" because
the miner involved was Haro.
At approximately 3:00 p.m. on February 10, 1981, in the presence of
Haro and his grievance man, a suspension hearing was conducted by Tim
Acton, the assistant mine superintendent, Lorenzo Chavez, the senior
personnel administrator was also present. Haro was given a suspension
notice stating that he was suspended until 8:00 a.m., February 11, 1981,
pending investigation of poor performance of duties and insubordination.
The grievance man for Haro asked Acton who Haro was allegedly
ubbordinate to. Acton replied that the insubordination was with respect to
Sledge and Roberts. Haro said that the suspension notice did not conform
to the collective bargaining agreement, that the notice contained no
explanation, and. that it was unsigned. Roberts signed the notice, and it
was given to Haro. Haro put the suspension notice on the desk and stated
that he had not been given a full reason and explanation in writ
and was
going back to work. He also stated that Roberts had trumped up this action
and that it was different than "what had happened an hour ago". Haro was
informed that unless he accompanied the guards and left with them, Chavez
would call "law enforcement". Haro voluntarily left the premises,
At approximately 4:00 p.m., February 10, 1981, several management
personnel met to review the events involving Haro. It was decided that the
electricians who were present with Haro that morning and who would know
whether the work platform was supposed to have been moved by Haro should be
interviewed the next morning on February 11, 1981. It was their opinion
that 11 if the balance of the investigation confirmed what we already knew
about the situation, that Mr. Haro would be discharged for insubordination." The points discussed at the 4 o'clock meeting were (1) that Roberts
had told Haro not to move the work platform or use the Grove crane, (2)
that Haro had refused to answer Sledge and Roberts in their direct
questions; and (3) Haro had refused to be suspended. Since further
investigation was to take place on February 11, 1981, Haro was contacted by
telephone and told not to come in on February 11, 1981, as he had been
instructed, but to appear on February 12, 1981 at 9:00 a.m. Acting on the
advice of his union, Haro did appear on February 11, 1981. Haro gave
Roberts two grievances which alleged (1) the company was in violation of
the collective bargaining agreement in that the supervisor failed to
contact the grievance man on Haro's request and that on Haro's, persistence
that the supervisor contact the grievance man, Haro was suspended on
unfounded charges, and (2) the company was in violation of the collective
bargaining agreement in that it did not explain the reason for the
suspension for insubordination and that the company would not explain "who
Mr. Haro was insubordinate towards." Since Haro' s hearing date had been
changed by management to February 12, 1981, Haro was then escorted from the
property.

1951

On February 11, 1981, at 4:00 p.m. Sledge held a disciplinary
conference with Kelly, the Grove crane operator, and his grievance man.
Kelly acknowledged having been instructed in the proper way to move a
suspended load by Sledge. Kelly was then given a three day disciplinary
layoff.
On February 12, 1981, Tim Acton, the assistant mine superintendent,
held the termination hearing with Haro and his grievance man present.
Acton told Haro he had some questions he wanted to ask Haro and that after
the questions were answered, Haro could state his own defense. The first
question was why he had not followed Roberts instruction about using the
Grove crane and moving the work platform, Haro's response was that he did
not have to answer Acton's question. Haro then replied that Roberts had
not told h
not to move the work platform. Acton then asked a second
1
question concerning why Haro had refused to answer Sl
s and Roberts'
questions about holding onto the load, Haro refused to answer the question
and said that he was being denied due process, and that he wanted a full
trial where witnesses could be called. Acton then asked Haro why he had
refused to be suspended on February 10th, Haro then said that the company
was in v lation of the collect
bargaining agreement. He stated that he
had not been given a full explanation and generally objected that he had
not been g
due process of law, After Haro's refusals to answer the
questions, Chavez, the senior personnel administrator, indicated that Haro
would have to be terminated, Haro was given a termination slip, He
refused to sign it, but his grievance man did sign it,
Haro filed a grievance regarding his termination al
ing that
respondent had violated the collective bargaining agreement in its
termination of him. The parties stipulated in this proceeding before the
Administrative Law Judge that the record be expanded to include the
subsequent determination of the arbitrator that there had been no violation
of the collective bargaining agreement in the discharge of Haro by the
respondent.
ISSUE
The issue is whether or not the termination of Haro's employment with
the respondent was contrary to section 105(c)(l) of the Act,
DISCUSSION
The complainant establishes a prima facie case if:
11

, ••
A preponderance of the evidence proves (1) that
(the miner) engaged in a protected activity, and (2)
that the adverse action was motivated in any part by
the protected activity." Pasula v, Consolidation Coal
Co., 2 FMSHRC 2786 (1980) at 27

1952

The complainant claims two protected activities:
1. "The incident on February 10th, for which he was initially
suspended and later terminated, involved his calling for a safety grievance
and a grievance man on his job site pursuant to section 6.1.H of his union
contract."
2. "His testifying in engaging in administrative law appeals against
Magma Copper Company on at least two prior occasions involving three
different complaints."
In addition, Haro introduced evidence of filing numerous grievances,
an indeterminate number of which were connected with safety, These
activities are
ed by the Federal Mine Safety and Health Act of 1977,
and may not be the motivation in t
adverse personnel action against an
employee. Fasula v. Consolidation Coal Co., supra; Robinette v. United
Castle Co., 3 FMSHRC 803 (1981), Thus, the complainant established by a
preponderance of the evidence that he did engage in
ected activities
ling complaints with the Mine Sa
and Health Administration in 1978
and 1979 and then
ling safety grievances in 1979.
The second element of Haro's prima facie case must be a showing that
adverse action was taken and was mot
ed in any part
the protected
activity. In Secretary of Labor, Mine Safety and Health Administration,
Ex Rel. Johnny N. Chacon v. Phelps Dodge Corporation, 2 FMSHRC 2508 (1981),
the Review Commission utilized four criteria in analyz
the operators
motivation with regard to an adverse personnel action:
"l. Knowledge of the protected activity;
"2. Hostility toward protected activity;
"3. Coincidence in time between the protected activity and the adverse action; and
11
4. Disparate treatment of (the complainant). 11
A reasonable inference to be drawn from the activities of Haro in
filing three different complaints under the jurisdiction of a Federal Mine
Safety and Health Act of 1977, as well as the filing of numerous grievances
against the respondent is that management had knowledge of Haro's protected
activities. Bud Vogt, the section foreman, mechanical division, testi ed
that he was aware that Haro had
led MSHA complaints and "a tremendous
amount of grievances". He also testifed that he was aware that MSHA or the
State Mine Inspector had come out to the property on one occasion in
response to Haro's complaint. Bob Zerga, the mine superintendent, also had
knowledge of Haro's protected activity. He had been involved in the MSHA
charges brought by Haro and was also involved in h
safety grievances.
However, there was no evidence from which to draw an inference that
management was in any way hostile toward protected activity on the part of
Haro. When Zerga was notified of the facts concerning the alleged in-

1953

subordination of Haro, he contacted the assistant general manager, Tom
Hearon, in order to obtain an objective opinion in regard to the action to
be taken involving Haro. Although Hearon's advise was ordinarily to
terminate the miner involved, he recommended that a careful evaluation of
the case be made because of the legal matters already pending involving
Haro. Thus, management took extra precautions in this particular case
because Haro was involved.
As further evidence that respondent did not bear any hostility toward
protected activity, it was shown that between October 30, 1980 and January
15, 1982 the seven Unions involved at the company had filed a total of 135
grievances related to safety. Of the employees who had
led these
grievances, there were several who "quit for personal reasons 11 , one was
terminated for being absent without leave, but other than Haro, the rest of
the personnel who filed safety grievances were still employed with the
respondent. The manager of personnel services, Bob Skiba, testified that
his impression of Haro was that he was not a "reasonable person" and that
he was "very arrogant, challenged authority of supervision, very testy, a
difficult personality to supervise •. ," This impression was formed in a
grievance hearing in December, 1979, when Haro 1 s supervisor was making his
presentation. Mr. Skiba testified as follows:
"and as I recall, in the course of his explanation,
he was interrupted by Bill Haro, This was after
there had been some, I think, bantering back and
forth. It was not a quiet meeting. Generally, the
the meetings with Mr. Haro were not quiet type meetings,
The general maintenance foreman, Hamilton, was making
his presentation and Mr. Haro had interrupted him, and
he said words to this effect that 11 We can have you
replaced."
At this point, Skiba told Haro that if he did not change his attitude
toward supervision, he would probably lose his job.
There was no coincidence in time between the protected activity and
the adverse action taken against Haro. All of the MSHA complaints had been
filed by September, 1979. The only dates given for the "protected
activity" related to safety grievances were also filed in 1979. MSHA
discrimination charges involving Haro had been "pending" since July 3,
1978. It is unlikely that the respondent would wait over 31 months to
terminate Haro for filing such charges. Thus, the conclusion is that there
was no coincidence in time between the protected activity and the adverse
action.
There was no disparate treatment of Haro. One of Haro's witnesses
testified that Hare's suspension hearing, termination hearing, and second
step grievance hearing were handled differently than other individuals in

that it was not explained to Haro what he was accused of doing. However,
the respondent's tape recording and notes of the suspension hearing on
February 10, 1981, disclosed that Haro was told what he was being suspended
for and to whom he had been insubordinate, namely supervisors Roberts and
Sledge. The opinion of the arbitrator upholding Haro's termination as not
being violative of collective bargaining agreement is further evidence that
Haro was given the same treatment as other miners similarly situated, and
that there was no disparate treatment.
Haro has failed to show any of the direct circumstantial indicia of
discriminatory intent. He suffered no disparate treatment. There is no
significant coincidence in time between the protected activity and the
adverse action. There is no evidence of hostility by the respondent toward
the protected activit
in which complainant engaged, The respondent
stated a legitimate, non-discriminatory reason for discharging Haro.
Supervisor Sledge had observed one of his employees engaged in an unsafe
act about which that employee had been previously instructed and previously
disciplined. The employee had denied to Sledge that he had committed an
unsafe act on February 10, 1981. Sledge had inquired of his co-worker,
Haro, whether the unlawful act had been committed. Although Sledge was not
Hare's immediate supervisor, Roberts was, and Haro would not answer the
question even when it was repeated by Roberts, Respondent has the right to
obtain whatever information is required regarding unsafe work practices
taking place on its property and to take the appropriate disciplinary
action to prevent their reoccurrence. Haro was interferring in a
legitimate business function of the operator by refusing to answer. Skiba
and Zerga testified concerning the fact that the respondent's personnel
policy considers insubordination to be an offense requiring immediate
discharge. Haro failed to show that the termination for insubordination
and poor work practices was "so weak, so implausible or so out of line with
normal practice that it was a mere pretext seized upon to cloak
discriminatory motive". Secretary, ex rel. Jonny Chacon v. Phelps Dodge,
supra. Haro failed to show that the justification was pretextual.
CONCLUSION
I find that the complainant, William A. Haro, has failed to sustain
his burden of proof showing that his termination of employment with
respondent was motivated in any part by protected activity.

ORDER
The complaint is dismissed.

,e;(

D. Boltz
lAaministrative Law Judge

1955

Distribution:
Debra Hillary, Esq.
Cahan & Hillary
600 TransAmerica Building
177 North Church Avenue
Tucson, Arizona 85701
N. Douglas Grimwood, Esq. and
Ralph Sievwright, Esq.
Twitty, Sievwright & Mills
100 West Clarendon, Suite 1700
Phoenix, Arizona 85013

1956

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

RAYMOND FARMER,

22041

COMPLAINT OF DISCRIMINATION,
DISCHARGE, OR INTERFERENCE

Complainant
V.

Docket No. WEVA 82-135-D
HOPE CD 82-7

EASTERN ASSOCIATED COAL
CORPORATION,
Respondent

Wharton No. 4 Mine

DECISION
Appearances:

Raymond Farmer, Big Creek, West Virginia, pro se;
Mark C. Russell, Esq., Jackson, Kel , Holt and O'Farrell,
Charleston, West Virginia, for Respondent.

Before:

Judge Melick

This case is before me upon the complaint of Raymond Farmer under
section lOS(c) (3) of the Federal Mine Safety and Health Act of 1977, 30
U.S.C. § 801 et seq., the "Act," alleging that the Eastern Associated Coal
Corporation (Eastern) discriminated against him on September 23, 1981, presumably in violation of section lOS(c)(l) of the Act. 1/ He seeks one million dollars in damages. Evidentiary hearings were held on Mr. Farmer's complaint in Charleston, West Virginia.
In order to establish a prima facie violation of section 105(c)(l) of
the Act, Mr. Farmer must prove by a preponderance of the evidence that he has
engaged in an activity protected by .that section and that he has suffered discrimination or interference which was motivated in any part by that protected
1/
Section 105(c)(l) of the Act provides in part as follows: "No person
shall * * * in any manner discriminate against * * * or cause discrimination
against or otherwise interfere with the exercise of the statutory rights of
any miner * * * in any coal or other mine subject to this act because such
miner * * * has filed or made a complaint under or related to this act,
including a complaint notifying the operator or the operator's agent or the
representative of miners at the coal or other mine of an alleged danger or
safety or health violation in a coal or other mine, * * * or because of the
exercise by such miner * * * on behalf of himself or others of any statutory
right afforded by this act.

activity. Secretary, ex rel David Pasula v. Consolidation Coal Co., 2 FMSHRC
276 (1980), rev'd on other grounds, Consolidation Coal Co. v. Secretary, 663
F. 2d 1211 (3rd Cir., 1981).
Mr. Farmer complains herein that the mine operator discriminated against
him by failing to immediately call an ambulance upon his representations that
he had suffered chest
and could not continue working. More specifically,
Farmer complains that 1 1/4 to 1 1/2 hours had elapsed between his first complaint to the operator and the arrival of an ambulance. He is unable, however, to cite any precipitat
protected activity in which he had been engaged that caused the alleged discrimination. Under the circumstances, even
assuming there was in fact evidence of discrimination as alleged, Mr. Farmer
has failed to show that it was within the scope of section 105(c)(l).
Even if Mr. Farmer's complaint of a sudden onset of a physical impairment could in itself be considered a protected refusal to work as resul
from a good faith reasonable belief that continuing to work would involve
safety hazards, there is insufficient evidence in this case of any proscribed retaliation, discrimination, or interference against Mr. Farmer.
Pasula, supra; Secretary, ex rel Robinette v. United Castle Coal Co., 3 FMSHRC
803 (1981); Bradley v. Belva Coal Co., 4 FMSHRC 982 (1982).
The evidence shows that around 6:20 on the morning of September 23, 1981,
mine foreman Robert Jarrell was called over the "trolly phone" and told by
the dispatcher that both motor crews, consisting of four miners (including
the Complainant), had reported. "sick" and wanted a ride outside the mine.
When Jarrell reached the purportedly sick miners, one, Ernie White, said that
he had something in his eye and another, Herman Wagoner, complained that he
had the flu. Mr. Farmer complained that he was beginning to have "chest pains 11 ,
that his "chest felt like a heavy weight was against it", and that his left
arm hurt. The fourth miner apparently changed his mind about being "sick" and
decided to go ahead and work. Jarrell apparently became angry at what appeared
to be flimsy excuses to get out of work and to elose down the section. It is
not disputed that Jarrell nevertheless took the three "sick" miners out of the
mine in his jeep and that someone called an ambulance.
The accident report based on information furnished by Mr. Farmer establishes the time of occurrence at 6:20 a.m. The records of the Boone County
ambulance authority indicate that someone from the mine called at 6:30 that
morning, that an ambulance was dispatched six minutes later, and that it arrived at the mine at 7:00 that morning. The records further indicate that the
ambulance was enroute to the hospital at 7:10 a.m. and arrived at Boone Memorial Hospital at 7:37 a.m. with Farmer. Farmer was admitted for observation
and claims that he was told he had a "light heart attack". No medical evidence has been submitted to corroborate his claims.
Within this framework of evidence, I cannot find that Eastern denied or
impeded Mr. Farmer's access to an ambulance or to other appropriate medical
services. I observe, moreover, that Mr. Farmer conceded at hearing that if
indeed there was truly a medical emergency, there was nothing to prevent him

1958

from using the mine telephone and calling for an ambulance himself. I find
accordingly that even assuming, arguendo, Mr. Farmer had engaged in an activity protected by the Act, there is insufficient evidence of any resulting
discrimination or interference to support the complaint herein.
Accordingly, the Complaint is denied

Distribution:

Dismissed.

By certified mail.

Mr. Raymond Farmer, Box 85, Big
Mark C. Russell, Esq., Jackson, Kelly, Holt and O'Farrell, P.O. Box 553,
Charleston, WV 25322

1959

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR

5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

NOV 4
Contest of Order

CONSOLIDATION COAL COMPANY,
Contestant

Docket No. LAKE 82-69-R
Order No. 824092; 3/11/82

v.

Oak Park No. 7 Mine

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

DECISION A.~D ORDER
On October 28, 1982, this matter came on for oral argument on the
operator's motion for summary decisiun and the Secretary's opposition
thereto.
The motion was supported by a
ition of the charging
r
in which he testified he did not believe the conditions cited in his
107(a)-104(a) Order-Citation constituted either (1) an imminent danger
or (2) a violation of 30 C.F.R. 75.308 of the mandatory
standards.
The Secretary opposed the challenge to the validity of the order on
the ground that a 1.5% accumulation of methane constitutes per se an
imminent danger. Pittsburgh Coal Comp~--1.:1:Y_, 2 IBMA 277 (1973); Eastern
Associated Coal Corp., 3 IBMA 60, 62 (1974). These holdings were, in

1./

The inspector testified he issued the order,and citation because he
received the following written instructions from his superior on March 10,
1982, the day before the order-citation issued:
Dean:
In event of methane in excess of 1. 5% or more you must issue
107(a) imminent danger, whether
find it or you.
You must also use the section number 75.308. State in body
of notice the circumstances: In other words management was aware of
condition and took appropriate action by withdrawing miners and
pulling the power.
There will be no penalty assessed if operator does what he
is supposed to do.
Paul

19()0

turn, predicated on the legislative history of the standard (Section
303(h)(2) of the Coal Act) which states:
This provision makes it clear that the operator has an obligation to take positive steps when there is a methane buildup.
Production must cease and all efforts must turn to reducing the
danger where methane reaches the 1-percent level. If the air
contains 1.5 percent of methane, withdrawal of the miners by the
operator or inspector, if he is present, is required and electric
power must be shut off,
and Safety Act, Committee on Education and Labor, House
Representatives, 9lst Cong., 2d Sess 58-59 (1970).
I find that as a matter of
methane is an imminent

and law a L 5% concentration o

The operator also urged that because the inspector found that
all miners, except those required to abate the condition, 2 had been
voluntarily withdrawn, albeit only some 400 feet to the power center,
issuance of a withdrawal order was unnecessary and improper. 3
As
the Secretary points out, it is well settled that the withdrawal of
miners by the operator (so-called voluntary withdrawal) does not abate
an imminent danger nor does it preclude issuance of an imminent danger
withdrawal order. The purpose of such an order is to insure the miners
will not be required to return until the condition of imminent danger
has been corrected.
v. Secretary, 1 FMSHRC 1472,
1577 (1979);
, 2 IB}1A 128, 136 (1973),
affd.
v. Interior Board of
th Cir.
~E~a~s~t~e~r~n::_:_=-::.c:.._:c==-=-=-=same is true of the operator s
was
t of cutt
into a methane feeder
in the corner of the A Entry of the 2D Off 3 North Section. This was
section. While the area was apparently well rock
known as a "ho
dusted and the section deenergized, the condition would have to be
classed as highly explosive inasmuch as the buildup continued for some
time after the withdrawal order issued. The record shows the order
issued at 1140 but was not abated until 1310, an hour and a half later.
The record does not show when the feeder was first discovered nor why,
after it was discovered, the section was not dangered off. A concentration of 5% is, of course, extremely explosive. It is unfortunate that
the inspector was so unconcerned that he failed to remain on the section
to monitor the situation.
3/ For this proposition, the operator relied on a decision by Judge
Boltz.
v. C.F. & I. Steel Corporation, 3 FMSHRC 99 (1981).
Judge Boltz later recognized his decision rested on an erroneous reading
of the precedents. C.F. & I Steel Corporation v.
3 FHSHRC
2819 (1981).

1961

claim that it was making a good faith effort to abate the condition.
UMWA v. Clinchfield Coal Company, 1 IBMA 33, 41 (1971); Valley Camp
Coal Company, 1 IBMA 243, 248 (1972).
This brings us to the challenge to the 104(a) violation charged.
The authorities are clear that a 1.5% accumulation of methane standing
alone does not constitute a violation of 75.308.
Eastern Associated
Co'al Corp., 1 IBMA 233, 237 (1972);
1 IBMA 250, 253 (1972).
The inspector found mining operations had ceased, the area deenergized and an effort made to remedy the situation. Despite these
efforts the concentration was still at 1.7% when discovered by the
inspector.
It took another hour and a half to
the condition
within the acceptable limit of 1%. This indicates it may have worsened
before it was controlled. Counsel for the
expressed some
reservations about the level and effectiveness of the effort to abate
and the diligence with which precau~ions were
pursued since the
section had not been
off. 21 Based on representations made
the inspector, however counsel for the
was compelled to
concede he had insufficient evidence to prove the operator had failed to
take the necessary action to abate as
in 75.308.
Compare,
supra. For these reasons, I find
the motion for summary decision as to the fact of violation must be
granted.

4/ I believe a more
reading of the law would show that while a
1% concentration is not a violation an operator's failure to control and
dissipate the concentration before it reaches 1.5% warrants a finding of
violation. A close
of all of the
relating to the
control of methane discloses that whenever a concentration of .25% to
.5% is observed safe
practice dictates
action be taken
to monitor the situation closely and to adjust the ventilation system so
as to keep the concentration from ever
1.5%.
Counsel for the Secretary and the trial judge were shocked to learn
that the inspector, who had eleven years of experience, did not believe
any danger existed as he did not know that a methane accumulation of
1.5% is per se an imminent danger. Prior to this case, the
and apparently other inspectors in the Vincennes District, believed that
as long as the miners were withdrawn from the face and the section
deenergized there was no danger and no violation.
It is understood that
as a result of these disclosures the Assistant Secretary for Mine Health
and Safety will take appropriate action to correct this deficiency in
the inspectors'

1962

I conclude, therefore, there is no triable issue of fact; that as
a matter of law the Secretary is entitled to a summary decision on the
validity of the inuninent danger withdrawal order; and that the operator
is entitled to a summary decision on the violation charged.
Accordingly, it is ORDERED that the validi
of the order challenged
is AFFIRMED and the contest DISMISSED.
It is FURTH.ER ORDERED that the
violation
be, and hereby is, VA ATED and the contest GRANTED.

Distribution:
Robert Vukas,
Pitt

PA

. , Consolidation Coal
15241 (Certified

, Consol Plaza,

Patrick H. Zohn,
. , Office of the Solicitor, U.S. Department
of Labor, 881 Federal Bldg., 1240 East Ninth St., Cleveland, OH
44199
Mail)

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C.

20006

November 8, 1982
ENERGY COAL CORPORATION,
Contestant

Notices of Contest
Docket No. WEVA 82-371-R
Citation No. 10713161 5/19/82

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Respondent

Docket No. WEVA 82-372-R
Citation No. l07~3181
20/ 2
Docket No. WEVA 82-3 3 R
No. 1071319;

/8

Docket No. WEVA 82-374-R
tation No. 1071321; 5/24/82
Docket No. WEVA 82-375-R
Citation No. 1071329; 5/27/82
No. 14 Mine
ORDER OF DISMISSAL
filed a
On August 20, 1982, Energy Coal
"Notice of
And/Or Request For
" with respect
to the above-c
ioned citations. The
ce of Appeal
which has been
the designated
numbers indicated
that the
had had a conference
the MSHA District
Manager and
no penalty proposals had then been issued.
The Notice stated that it was being filed to preserve the
record and in order to notify MSHA of
intention to
contest the
violations and/or the proposed
penalties.
On September 20, 1982, the Solicitor
a motion to
dismiss the
contest for untime
The
Secretary's motion
ained that the cit
were
received by
from May 19, 1982 to
27, 1982.
The Solicitor c
section lOS(d) of the Act
ch provides
that a notice of contest to a citation be
within
30 days of its rece
Based thereon the
tor argued
that since the not
not contested until

1964

August 18, 1982 1/, they were not fi
within the requisite
30-day period. The Secretary further stated that if Energy
Coal intended to contest the civil penalties
ing from
the five citations, the cases were not yet ripe for docketing
because the penalties had yet to be proposed.
On October 1, 1982, the operator filed a response to
the Secretary's motion to dismiss alleging that
had 30 days
from the date of its July 21, 1982 safety and health conference
with MSHA within which to contest the citations at issue.
The Solicitor's motion to dismiss must be granted.
Section 105(d) of the Act is clear
ing that an
operator contest issuance of a citation within 30
from
the citation's receipt.
29 CFR 2700.20. Island Creek
Coal Company, 1 FMSHRC 989 (August 3, 1979) affirming
PIKE 79-18 (January 30, 1979) reported at 1 MSHC 2143-2144.
In these cases, the operator waited for
iods ranging from
83 to 91 days before mailing the notices of contest. No
reason has been given
the long delay, Even if I accepted
the operator's allegation that on
21, 1982 the conference
officer stated that the 30 days ran from the date of the
conference, the notices could not be accepted as timely.
The 30 days for appealing the notices had long since run by
then and in any event, the conference
f
could not
change the requirements of the Act and regulations.
It appears that the operator may be confusing an appeal
from issuance of the citations with an appeal from proposed
penalty assessments. The pen
aspects are still open.
However, this period does not begin to run until MSHA
proposed the penalty. 29 CFR 2700.26. From the materials
before me it appears that penalties have not yet been
proposed for these citations. Therefore, it is too early
for the operator to request a hearing regarding penalties.
In light of the foregoing, these cases are DISMISSED.

Chief Administrative Law Judge
1/ They were mailed to the Commission and the Secretary by
certified mail on August 18, 1982 and received by the
Commission on August 20, 1982.·

1965

Distribution:

Certified Mail.

William G. Francis, Esq., Francis, Kazee and Francis,
111 East Court Street, P.O. Box 700, Prestonsburg,
KY 41653
David E. Street, Esq., Office of the Solicitor, u. S.
Department of Labor, Rm. 14480-Gateway Building,
3535 Market Street, Philadelphia, PA 19104

1966

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
333 W. COLFAX AVENUE, SUITE 400
DENVER, COLORADO 80204

\\1)\1 \. ~ \\\\

)

SECRETARY OF LABOR, MINE SAFETY AND )
HEALTH ADMINISTRATION (MSHA),
)

CIVIL PENALTY PROCEEDING.

)

DOCKET NO. WEST 80-425-M

)
)

MINE: White Marble

Petitioner,

v.

)

SUN LANDSCAPING & SUPPLY COMPANY,

)
)

Respondent.

)
)

~~~~~~~~~~~~~~~~~~

Appearances:
Marshall P. Salzman, Esq., Office of Daniel W. Teehan, Regional Solicitor,
United States Department of Labor, San Francisco, California
For the Petitioner
Before: Judge John J. Morris
DECISION
The Secretary of Labor, on behalf of the Federal Mine Safety and
Health Administration, (MSHA), charges respondent with violating three
safety regulations adopted under the authority of the Federal Mine Safety
and Health Act, 30 U.S.C. 801 ~seq.
After notice to the parties a hearing on the merits was held in
Phoenix, Arizona on August 31, 1982. Respondent, who was represented by
counsel, did not appear at the hearing.
JURISDICTION
At the request of petitioner the Judge took official notice of the
decision of Sun Landscaping and Supply Company, 2 FMSHRC 975 (1980).
The foregoing case adjudicated that respondent at this location was
subject to the Federal Mine Safety and Health Act. On the basis of such
official notice and with the evidence in this case showing the mine was in
operation at the time of the inspection respondent is held to be subject to
the Act.

196'7

ISSUES
The issues are whether respondent violated the regulations and, if so,
what penalties are appropriate.
CITATION 383496
This citation alleges a violation of Title 30, Code of Federal
Regulations Section 50.40(b), which provides as follows:
(b) Each operator shall maintain a copy of each
report submitted under § 50.30at the mine office
closest to the mine for five years after submission.
Upon request by the Mining Enforcement and Safety
Administration, an operator shall make a copy of any
report submitted under § 50.20 or 50.30 available
to MESA for inspection or copying.
The evidence shows that respondent did not have the quarterly report
form (Tr. 6).

This citation should be affirmed.
CITATION

383498

This citation alleges a violation of Title 30, Code of Federal
Regulations, Section 55.15-1 which provides as follows:
§ 55.15

Personal protection

55.15-1 Mandatory. Adequate first-aid materials,
including stretchers and blankets, shall be provided
at places convenient to all working areas. Water or
neutralizing agents shall be available where corrosive
chemicals or other harmful substances are stored,
handled or used.
The evidence shows the facility did not have stretchers and blankets
(Tr. 6).
This citation should be affirmed.
CITATION 383500
This citation alleges a violation of Title 30, Code of Federal
Regulations, Section 65.13-21 which provides as follows:
55.13-21 Mandatory. Except where automatic shutoff
valves are used, safety chains or other suitable locking
devices shall be used at connections to machines of highpressure hose lines of 3/4 inch inside diameter or larger,
and between high-pressure hose lines of 3/4 inch inside
diameter or larger, where a connection failure would
create a hazard.

1968

The evidence shows that the two inch high pressure air hose at the
double connection between the compressor and the drilling machine did not
have a safety chain or locking device (Tr. 7). The pressure in the hose
was 100 psi (Tr. 7).
The citation should be affirmed,
CIVIL PENALTIES
Petitioner proposes penalties of $40, $72, and $72, respectively, for
the foregoing violations.
The criteria for assessing civil penalties are contained in 30 U.S.Co
820( i).
The public record here shows that respondent, a small company, has a
prior history of 18 violations (Tr. 4)" Statutory good faith is not
appropriate here since the violations were not abated by affirmative action
(Tro 4-5). One of the violations in the prior case involving this
,respondent was a violation of 30 C.F.R. § 55.13-21 in that the hose
coupling did not have a safety chain, Sun Landscaping, 2 FMSHRC at 980.
Considering all of the statutory criteria I deem that the proposed
civil penalties are appropriate"
Based on the foregoing findings of fact and conclusions of law I enter
the following:
ORDER
1.

Citation 383496 and the proposed penalty of $40 are affirmed.

2.

Citation 383498 and the proposed penalty of $72 are affirmed.

3.

Citation 383500 and the proposed penalty of $72 are affirmed.

4. Respondent is ordered to pay 'the amount of $184 within 30 days of
the date of this order.

Distribution:
Marshall P. Salzman, Esq., Office of the Solicitor
United States Department of Labor, 11071 Federal Building
450 Golden Gate Avenue, San Francisco, California 94102
W.T. Elsing, Esq., 34 W. Monroe Street, Suite 202
Phoenix, Arizona 85003

1969

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

Civil Penalty Proceeding

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (11SHA),
Petitioner

Docket No: V..TEST 81-385-M
A.O. No: 42-01472-05005 I
?.1ine

V.

ENERGY FUEL NUCLEAR,
Respondent
DECISION
Appearances:

Robert J. Lesnick, Esq., Office of the Solicitor, U.S.
Department of Labor, 1961 Stout Street, Denver, CO
for Petitioner;
Bill Maywhort, Esq., Holland and Hart, P,O.B. 8749,
Denver, CO, for Respondent

Before:

Judge Moore

The citation in this case resulted from an accident caused by a
premature explosion in which a miner was severely injured. ·while the
injured miner takes sole responsibility for the fact that he was injured,
and admits that he was taking short cuts not allowed by management, it
is MSHA's position that that fact does not subtract from the operator's
guilt in this matter. In fact, MSHA seeks a penalty in excess of that
recommended by the assessment office on the theory that the employment
of a bonus system for miners increases the negligence factor. The
argument is that an incentive plan or bonus system encourages miners to
push production at the expense of safety.
Terminology is important in this case. Ignitor cord is an easily
ignited cord which burns with a hot external flame at a certain speed.
A slow burning cord would burn at the rate of twenty seconds per foot
and a fast burning cord would burn at 5 seconds per foot. The cord is
marked off at 1 foot intervals so if you know the burning rate it is
easy to assemble a series of explosions that will go off as desired.
In a normal connection, the ignitor cord is passed under the lip of the
thermalite connector sometimes referred to as a spitter and the lip of the
thermalite connector is crimped down with the thumb. The thermalite
connector is a small metal capsule which is a type of fuse lighter. The
end not connected to the ignitor cord is crimped around the fuse. The
fuse itself is a wax and string covered powder stream that in this
case burned at a rate of forty-five seconds per foot. The other end of
the fuse sets off the blasting cap which in turn sets off the primer and
then the main body of the dynamite and prell explosion. "Prell" is a
trade name for ANFO which stands for ammonium nitrate and fuel oil.

1970

During the course of the questioning of the injured miner and the
inspector there was an obvious confusion concerning the meaning of the
terms, test fuse, spitter (fuse lighter) and igniter cord. I also
think there are errors in the transcript which add to the confusion.
There were, however, terminology problems unassociated with the
transcript. For example the narrative findings for a special assessment refers to "lead spitters which had a burning rate of 4.5 seconds
per foot." The accident report (petitioner's exhibit 7) states
"Dupont fuse ignitors and caps were used and when tested burned at 45
seconds per foot. 11 A fuse lighter (the type used at this mine), a
spitter, and a thermalite connector are all the same thing. They are
metallic devices with a diameter sufficient for a safety fuse to be
inserted and very much resemble a blasting cap. The length is about
l" to 1-1/2" and there is no burning rate in the normal sense of the
word 1_/ involved. A blasting cap does not have a burning rate, in the
practical sense of the word, since it explodes. Whatever the accident
report and the special assessment writers were talking about it was
not spitters or blasting caps. It must have been either
fuse
or ignitor cords. Sometimes the inspector, Mr. Deason, used the term
"spitter cord" when he meant igniter cord. I do not believe, however,
that the inspector said that igniter cord was the same thing as a
spitter as indicated on page 117 of the transcript. In his testimony
concerning overdrilling however, he did seem to confuse ignitor cord
and safety fuse. At times he seemed to think that the ignitor cord was
burning back down in the drill hole toward the detonator. It is the
fuse (safety fuse) that burns back in the hole.
The company is charged with 2 violations in connection with this
accident. One of the citations alleges a violation of 30 C.F.R. 57.6-90
which states:
"persons who use or handle explosives or detonators shall
be experienced men who understand the hazards involved .... "
In connection with this standard it is charged that Mr. Tate did not
understand the hazards involved. The other citation alleges a violation
of 30 C.F.R. 57.6-116 which states:
"fuse shall be ignited with hot wire lighters, lead
spitters, ignitor cord, or other devices designed
for that purpose. Carbide lights shall not be used
to light fuses."

];_/

Technically even explosions have a propagation rate but it is not
on the scale involved here. None of the items involved in this case
have a burning rate of 4.5 seconds per foot and only the safety
fuse has a burning rate of 45 seconds per foot.

1971

30 C.F.R. 57.2 contains definitions of igniter cord and safety
fuse but does not contain a definition of "fuse." I am interpreting
the regulation as requiring that "safety" fuse "be lighted with hot
wire lighters, lead
ters, igniter cord, or other such device
designed for this purpose." Despite the fact that both the inspector
and Mr. Tate as well as the attorneys for both parties were of the
opinion that the lighting of the spitters with a propane torch is
prohibited by 57.6-116, I am of the opinion that it is not. The
regulation says that you can not
the fuse except with certain
devices, and Mr. Tate in this case lit the fuse with a spitter. Using
a propane torch to
the spitter may violate company policy but it
does not violate the regulation. Every fuse had a blasting cap on one
end and a spitter on the other. (Tr. 139-140), If he had used his
torch to light the fuse directly, it would have been a violation. But
he did not do that. Citation No. 576778 is Vacated.
As to the
charge, that Mr. Tate did not fully understand
the hazards involved, there are two items that must be considered. The
first involves the allegation, made for the first time at the trial, that
it was an unsafe practice to overdrill, that is, drill too many holes,
in the face area. The inspector testified that the area had been overdrilled and that this created a hazard in that certain holes may not
fire and may end up in the muckpile. Mr. Tate had been questioned about
the overdrilling and did not think it was a hazard. Since thia particular
so-called hazardous practice was not mentioned in the citation, the accident
report, or the special assessment, but only for the first L.me at the
trial, I doubt that anyone gave it serio'll'S consideration until just
before the trial. I am going to disregard the charge. Moreover the
standard requires that the miner understand the hazards. It does not
require that he agree with an inspector as to what the hazards are.
The second item involves the practice of wrapping the ignitor cord.
around the
ter once before crimping the rim of the spitter down on
the cord. The inspector did not convince me that this practice would
lead to the failure of the round to fire and there was other testimony
including that of Mr. Tate that it was an acceptable method of attaching
igniter cord to a spitter. Like the prior matter, this was not mentioned
in the citations, in the accident
, or in the narrative findings
for a special assessment. It is not fair to raise such a charge for
the first time at a trial but, as stated, the inspector's testimony
regarding this practice was unconvincing in any event.
The are two versions of what actually went on at the accident site
just before the premature explosion. One version is supplied
the
victim himself and the other version is supplied
the inspector who
examined the site after the accident and interviewed the victim. I
think it fairly obvious that the victim had not recovered from the
explosion effects at the time of his interview with the inspector.

1972

The victim, Mr. Tate, was not too clear in his testimony about the
distinction between the main face area and what he called the slab round.
From hearing his testimony I thought he put fifty or so loaded holes
in the face and about twenty in the rib right next to it. I thought he
lit all of the spitters with a butane torch and had his safety test
fuse on the ground at his feet. The safety test fuse was merely a fuse
of the same length as the others that he lit so that he could observe
it burning and see how much time he had left before his rounds would go
off. If he lit the safety fuse first and if it burned at the proper
rate it should complete its burning before any of the fuses that he lit
with the torch and spitter would ignite and explode the detonator caps.
From the inspector's testimony it turns out that the so-called slab
round was thirty or fifty feet away from the face round and was not in
a direct line. In other words the entry after the slab area turned
slightly to the right. The inspector says that Mr. Tate told him he
wired up the face area correctly with spitter and ignitor cord and was
using his torch to light the spitters in the slab area when the face
explosions went off. But regardless of which version actually occurred,
Mr. Tate was well aware of the hazard involved in lighting the spitters
with a torch rather than ignitor cord. The hazard involved in
the spitters with a torch rather than
tor cord is that you have to
stand there and light each spitter, whereas if you use ignitor cord you
just light it and leave. Using the ignitor cord, as the inspector said
Mr. Tate did, to light spitters and then stand there and make sure the
spitters are properly lighted does not make sense. I do not believe
he did that. But Mr. Tate did light spitters with his torch, which while
not prohibited, is not as ~afe as using i~nitor cord. He did~it,~ecause
he was in a hurry and trying to get some extra production so that his
crew would get an incentive bonus.
The standard states that the blaster should be aware of the
hazards involved and I think it clear that Mr. Tate was aware. He
deliberately chose to ignore safety precautions. He was however, an
experienced blaster and I can not find that he failed to understand the
hazards involved. Citation No: 576779 is vacated and the case is
DISMISSED.

Charles C. Moore, Jr.,
Administrative Law Judge
Distribution:

By Certified Mail:

Robert J. Lesnick, Esq., Office of the Solicitor, U.S. Department of Labor, 1961 Stout Street, Denver, CO 80294
Bill Haywhort, Esq., Holland and Hart, P.O. Box 13749,
Denver, CO 80201

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

DAVID HOLLIS,

22041

NOV 121992

COMPLAINT OF DISCHARGE,
DISCRIMINATION, OR
INTERFERENCE

Complainant

v.
CONSOLIDATION COAL COMPANY,
Respondent

Docket No. WEVA 81-480-D
Osage No. 3 Mine

DECISION
Appearances:

J. Montgomery Brown, Esq., Fairmont, West Virginia for
Complainant;
Jerry Palmer, Esq., Pittsburgh, Pennsylvania for Respondent.

Before:

Judge Melick

This case is before me upon the Complaint of David Hollis, under section
105(c)(3) of the Federal Mine Safety and Health Act of 1977, 30 u.s.c. § 801,
et ~., the "Act," alleging that the Consolidation Coal Company (Consol)
discharged him on September 29, 1980, in violation of section 105(c)(l) of the
Act.];./ Evidentiary hearings were held on Mr. Hollis 1 s complaint in Morgantown, West Virginia.
Motion to Dismiss
At hearing, Consol renewed, in a Motion to Dismiss (and Motion for Summary Decision), its argt.nnent made in prior motions that Complainant had failed
}:./

Section 105(c)(l) provides in part as follows:

"No person shall discharge * * * or cause to be discharged or otherwise
interfere with the exercise of the statutory rights of any miner * * * in
any coal or other mine subject to this act because such miner * * * has
filed or made a complaint under or related to this act, including a complaint
notifying the operator or the operator's agent, or the representative of miners
at the coal or other mine of an alleged danger or safety or health violation
in a coal or other mine * * * or because such miner * * * has instituted or
caused to be instituted any proceeding under or related to this act * * * or
because of the exercise by such miner * * * on behalf of himself or others
of any statutory right afforded by this act."

1974

to meet the time deadlines set forth in sections 105(c)(2) and 105(c)(3) of
the Act. 2
Under section 105(c)(2), of the Act, the miner or representative
of miners who beiieves that he has been discharged in violation of the Act
"may, within 60 days after such violation occurs, file a complaint with the
Secretary". There is no dispute in this case that the Complainant, David Hollis, was discharged by Consol on
ember 29, 1980, but did not file a complaint of discriminatory discharge with the Secretary of Labor, Federal Mine
Safety and Health Administration (MSHA) until April 7, 1981, more than six
months later.
In UMWA v. Consolidation Coal Co., 1 FMSHRC 1300 (1979) the Commission
examined the legislative intent underlying the statutory time periods established for filing discrimination complaints:
In explaining section 105(c)(2)'s requirement that a discrimination complaint be brought within 60 days of the alleged
Act, the Senate Committee [Committee on Human Resources, Subcommittee on Labor] stated:
The bill provides that a miner may, within
60 days after a violation occurs, file a complaint
with the Secretaryo While this time limit is
necessary to avoid stale claims being brought, it
should not be construed strictly where the filing
of a complaint is delayed under justifiable circumstance8. Circumstances which could warrant the
extension of the time limit would include a case
where the miner within the 60 day period, brings
the complaint to the attention of another agency
or to his employer, or the miner fails to meet
the time limit because he is misled as to or misunderstands his rights under the act. [Report
No. 95-181, 95th Congress, 2nd Session at page 624
(1978)].
The Senate Committee also expressed a similar view as to
the 30 day period provided for in section 105(c)(3) in which
a miner can file a discrimination complaint on his own behalf
if the Secretary determines that no violation has occurred:
[A] As mentioned above in connection with

'!::_/
Judge John Cook, to whom this case was initially assigned, had treated
Consol's Motion to Dismiss as a Motion for Summary Decision under Commission
Rule 64, 29 CFR § 2700.64, and denied the Motion for the reason that unresolved issues of material fact then existed. I am now ruling on the Motion
to Dismiss in light of the additional evidence presented at hearing and in light
of my determinations of credibility.

1975

the time in filing complaints, this 30 day limitation may be waived by the court in appropriate circumstances for excusable failure to meet the requirement. Legislative History, supra, at 625.
Thus, it is clear that Congress intended that the time periods
for filing discrimination complaints under the 1977 Act can be
extended in appropriate circumstances.
The specific issue to be decided, then, is whether appropriate circumstances exist in this case that would justify an extension of the filing
deadlines set forth in sections 105(c)(2) and (3). The operator as the moving
party and proponent of the statutory limitation periods carries the burden of
establishing that the Complainant is barred by those provisions. 5 U.S.C. §
556(d); Raymond v. Eli Lilly & Co., 412 F. Supp. 1392, at p. 1401 (DCNH, 1976)"
Mr. Hollis explained in his initial complaint to MSHA the reasons for his
late filing:
First of all, the reason that I did not file under this
Act was just plain ignorance of the Act. I was basically in
total confusion during my whole discharge proceedings. No one
informed myself [sic] of any rights I may have used after my
discharge. Union representatives urged myself [sic] to have
the five-day arbitration hearing and once the verdict was in.
Discharge was upheld by arbitrator (P. Selby). I was told by
the union local indirectly~and by District Vice-Pres. Carrol
Rogers they were not obligated to do anything else for me. I
was appointed to the chairmanship of the safety comm. after
Robert Moore's resignation during the Four States [Mine] discharges and I had never been on the ·safety comm. and never attended a safety comm. training class to have direct knowledge
of safety act.
After my discharge, I filed with the Human Rights Comm., a
state funded organization, and the National Labor Review Board
[sic]. I filed with H.R.C, (October 15, 1980) against Consol and
Local and District (Local 4043 and District 31) for discrimination and unfair representation. It has been over six month [sic]
since filing with West Virginia H.R.C. and still no fact finding
meeting or investigation. I felt it was solely my obligation
as the complaintee to be able to verify my charges against both
respondents. I felt I knew what had taken place, resulting in
my discharge; but the problem was verifying the reasoning for
my discharge and what each accused party had done to abuse or
deny my rights under the Health and Safety act.
Subsequently, in his deposition, Hollis alleged that he first became
aware of his right to file a discrimination complaint under the Federal Mine
Safety and Health Act only a few days before he actually filed the complaint.

1976

He claims that he discovered this right in talking to MSHA employee Earl McManus at the Morgantown MSHA office. McManus did not testify in this case.
Consol argues that Hollis knew of his section 105(c) rights within the
statutory filing period and consciously chose not to exercise those rights.
It is clear that, because of the position held by Hollis as Chairman of the
Mine Safety Committee, he certainly should have known of his rights under the
Act to file complaints of unlawful discharge and discrimination with 11SHA.
Indeed, it is not disputed that he had been an active, if not militant, chairman of the Safety Committee since his appointment by the local union in April
1980, and that in that capacity he frequently met with state and Federal (MSHA)
safety officials. He had access to copies of the Federal law and Hollis himself asserts that he "knew the law" and had more knowledge of the Federal Mine
Safety law than any other member of the Safety Committee. Moreover, the successor chairman of the Safety Committee, Edward Pugh, acknowledged that it was
one of the duties of that position to advise miners of their rights under section 105(c) of the Act. The fact that Hollis has also achieved a
level
of education, having completed two years of college, also reflects on his
ability to have understood and waived his rights.
However, even if Hollis did not, even in his capacity as Chairman of the
Safety Committee, know of his section lOS(c) rights, he nevertheless was
clearly advised of those rights in the decision of Arbitrator Paul Selbyo In
that decision, issued October 20, 1980, Arbitrator Selby specifical
informed
Mr. Hollis that "[i]n both the Mine Health and Safety Act and the National
Labor Relations Act, there are prohibitions against an employer taking disciplinary action against an employee for making charges or filing claims under
the particular legislation." (Operator's Exhibit No. 15 at p.37).
In light of the foregoing, I do not find the Complainant's claimed ignorance of his rights under the Act to be credible. It may reasonably be inferred that he did not file timely under the Act because the Arbitrator had
already specifically rejected his claims that he had been fired fo;~ activities
protected by the Act. In a well-reasoned and thorough decision, the Arbitrator had found "no evidence in the record that this discharge action was taken
in any time reference to, or was caused by, any activity of the Grievant [Hollis] with respect to any grievances, or any of the demands for inspection
under § 103( g) of the Mine Health and Safety Act * * *" (Operator's Exhibit
No. 15 at p. 37). Hollis admitted that after the Arbitrator's decision, he
thought his best case was with the West Virginia Human Rights Commission,
charging discrimination against a racial minority. It appears from Hollis's
initial complaint to MSHA that he changed his mind and decided to file under
the Act only after more than 6 months had elapsed and the state Human Rights
Commission had not even begun its investigation.
Under all the circumstances, I conclude that Mr. Hollis did indeed know,
within 60 days of the alleged unlawful discharge, of his right to file a complaint under section lOS(c) of the Act but consciously chose not to file such
a complaint until more than 5 months after he knew that such a right existed.
I do not find in this case any justification to extend the filing time. Accordingly, Consol's Motion to Dismiss is granted and this case is Dismissed.

1977

Secondary Disposition on the Merits
Even assuming, however, that the Complaint had been timely filed, the
case would nevertheless fail on its merits. A prima facie violation of section
lOS(c)(l) of the Act may be proven by a preponderanc~the evidence showing
that the miner has engaged in an activity protected by that section and that
the discharge of him was motivated in any part by that protected activity.
Secretary ex rel David Fasula, v. Consolidated Coal Co., 2 FMSHRC 2786 (1980),
Rev'd. on other grounds, Consolidated Coal Co. v. Secretary, 663 F. 2d 1211
(3rd Cir. 1981). In this case, it is not disputed that Mr.Hollis had engaged
in protected activities. Indeed, the parties have stipulated as follows:
During the period, April 1980 through September 1980, on
the date of his discharge; that the safety committee filed with
the operator approximately 30 safety complaints; all of which
eventually were examined or read or seen by Mr. Joseph Pride
(mine superintendent] at some point in time; and that Mr. Price
was aware at all times that Mr. Hollis was a member of or chairman of the safety committee during that period, when these safety
complaints were filed.
Consol specifically concedes in its brief that Hollis did in fact engage
in safety related activities during his tenure on the Safety Committee at the
Osage No. 3 Mine (Operator's Brief P• 27).
The second element of a prima facie case is a showing that the adverse
action was motivated in any part by the protected activity. The Complainant
herein alleges the following circumstantial evidence to show discriminatory
intent: knowledge by management of his protected activities, hostility towards
those protected activities, and disparate treatment of him. See Secretary
ex rel Johnny Chacon v. Phelps Dodge Corp., 3 FMSHRC 2508 (1981).
1\t the time of his discharge on September 29, 1980, Mr. Hollis had been
employed by Consol for more than eight years. He had various experience in
the mines as a buggy operator, loading machine operator, general inside laborer,
and lastly, as a wireman. In April 1980, Hollis was appointed by the union
local to serve as chairman of the Safety Committee at the Osage No. 3 Mine.
Hollis claims in this case that it is because of his activities on the Safety
Committee that he was singled out for discharge. In this regard it is undisputed that during the period April 1980 through September 1980, the Safety
Committee filed with the operator approximately 30 safety complaints. It is
further undisputed that all of these complaints were at some point in time
seen by mine superintendent Joseph Pride. In particular, Hollis cites four
complaints written by him under section 103( g) of the Act <luring his tenure
as chairman of the Safety Commit tee. )./ While ordinarily the identity of the

3/ Complaints under section 103(g) of the Act may be made by a representative of miners or a miner directly to MSHA and MSHA must then perform an
inspection pursuant to those complaints.

1978

person initiating such a complaint is not disclosed to the operator, Mr. Hollis apparently did not hide from Superintendent Pride the fact that he had
authored those complaints. According to Hollis, the complaints dealt essentially with coal spillage on the tracks at the lower end of the mine. Superintendent Pride was apparently irritated at these complaints because he felt
that area of the mine "wasn 1 t in that bad a shape". Pride conceded that he
wanted to clean the outby areas, particularly in light of complaints in that
area originating from the motorman, but that Hollis would disagree, and insist
on cleaning the lower end of the mine. According to Pride, Hollis would get
his way by filing a 103(g) complaint with MSHA and "pretty soon, we'd be cleaning track [in the lower end of the mine]". Pride admitted that as a result
of these complaints, he was required to do "all the work in one area, the
lower part of the mine", thereby interfering with work he wanted to complete
in other areas of the mine.
While the Complainant produced testimony from other me..mbers of the Safety Committee, including Larry Taylor, concerning statements made by Superintendent Pride that the Safety Committee "was costing him a lot of money on
a lot of equipment checks we was [sic] making and shutting down a lot of sections that we had went [sic] to", it appears that at least some of these statements had been uttered in 1979, several months before Hollis had even become
a member of that Safety Committee. Ralph Hicks testified, on the other hand,
that members of the Safety Committee, including Hollis, did in fact attend a
meeting about a month before Hollis 1 s discharge at which Pride also complained
of the increased costs caused by the Safety Committee.
There is no doubt that the relationship between Hollis and Superintendent Joe Pride, for whatever 'reasons, was poor. This poor relationship was
due at least in part to problems under the collective bargaining agreement
unrelated to health or safety and to Mr. Hollis 1 s admittedly arrogant nature.
Indeed, the label "trouble-maker 11 placed by Superintendent Pride upon Hollis
was, according to the Complainant's own witness, David Gearde, based upon Hollis's apparent involvement in a wildcat strike. Acccrding to the Complainant's
witness, Larry Taylor, the relationship between Pride c:nd Hollis was "pretty
rocky". "They didn't like one another a damned bit and they had lots of squabbles". Gearde testified that in several safety committee meetings he attended
11
it was always a shouting match". Gearde admitted that he too joined in the
shouting at these meetings. It appears that the relationship between Hollis
and Pride may have been further aggravated by Hollis's admitted arrogance and
the fact that he "showed off 11 his knowledge of "the contract and the law" in
the presence of other miners to the apparent irritation and humiliation of
Superintendent Pride.
In a somewhat related matter, the Complainant alleges that he had broken
a personal "agreement" with Superintendent Pride to improve their relationship. Hollis claims that this was an additional source of ill-will toward him.
The terms of the alleged "agreement" are not at all clear, however. According to Complainant's testimony, it was as follows:

Q.

Now, in exchange for Mr. Pride being safe and for his
providing indirect assistance to you in the election; what
were you to give to him in return?

197B

A.
He told me that I'd have to confine my act, you know,
sort of -- excuse me. Let me answer it this way; Mr. Pride
directly said, he said, the problem with you, Hollis, is you
know law and contract and when you come out -- when you come
out the mine or you come to the mine, that you -- like, you
may catch me in the hallway and you embarrass me in front of
the other union -- union and company people. And he said,
that's what you got to tone down. He said, now, I don 1 t
mind you going into your act, you know, your aggressiveness
and stuff, but wink at me, let me know you don't mean it. And
I asked him specifically, is that what goes on with the
other peo
in the committees? They -- before me, you know,
I said, I asked him specifically, is that the way people act
on the committee, as I'm on now or the people before me? And
he said, well, we had arrangements that, you know, in front
of the men we acted like we didn 1 t like one another, but
behind closed doors was another
was another thing.
Hollis alleges that he breached this "agreement" by subsequentl:; becoming
"aggressivr::" again and by writing a personal safe
grievance under state law
against assistant mine foreman McNair. Within this framework of evidence, however, I certainly cannot conclude that there was any "agreement" in the first
place. The description of the alleged "agreement11 is so ambiguous, it is difficult to discern how its terms may have been breached by Hollis. At best,
the "agreement" seems essentially to call only for civility between the men.
In any case, it is impossible.to draw any reasonable inference that Superintendent Pride would, as a result of any breach of that agreement, have necessarily
harbored anti-safety animus toward Hollis. !!._/
Thus, while Hollis and Pride no doubt disliked each other and did not
get along, many reasons for this attitude and relationship existed that were
not related to any activity protected by section lOS(c)(l) of the Act. While
there is also evidence to .show that part of the poor relationship between the
men may have been the result of Hollis's safety complaints, there is insufficient evidence that a causal connection existed between that specific aspect
of their relationship and Hollis's discharge.
As other evidence of alleged unlawful motivation, however, the Complainant charges that the reason given by Consol for his discharge, namely fighting,
was merely a pretext and that no one who had previously engaged in fighting
at the Osage No. 3 mine had ever been discharged. This precise factual issue
was thoroughly addressed by the Arbitrator. (Operator's Exhibit No. 15).
Considering the criteria set forth in Pasula (2 FMSHRC at p.2795), and in
Alexander v. Gardner-Denver Company,
U.S. 36 (1974), I accord the arbitral
4/
To the extent that Hollis believes he breached an agreement with mine
management, that, of course, reflects negatively on his own credibility.

1980

findings on this· factual issue great weight. 5/
Moreover, after my own de
novo analysis of all the evidence before me, T find that I am in complete~
agreement with Aroitrator Selby's considered analysis and conclusions on this
issue.
The credible evidence in this regard clearly demonstrates that the Complainant
as well as all mine employees had been informed, and it was well recognized,
that
t
was a dischargeable offenseo The evidence further shows that following a raucous Christmas party in December 1979, the local union demanded from
Superintendent Pride stricter enforcement of the disc
inary rules against,
among other things, fighting.
The credible evidence further shows that short
thereafter, and no later than February 1980, a large bulletin was posted on a
mine bulletin board resta
the rules against fighting.
The facts as reviewed
are as follows:

Arbitrator Selby surrounding the

at issue

Turning to the events shown in the record to have led to
the discharge and grievance under consideration, as background,
the record shows that at the bottom of the shaft through which
the cage runs, where the cage opens at the bottom for entry and
exit, a room, separate from the other structures in the mine
proper, has been constructed which is equipped as a wai
room.
It is to be inferred from the testimony that the cage is operated electrically in response two signal buttons in the same
fashion as other passenger elevators operate.
The waiting room
was generally described by the witnesses to be some 50 feet
long. The cage, its doors and shaft enclosure, along with the
button signal panel, apparently constitutes the major portion
of the wall of the waiting room at that end. At the opposite
end of the room, there is a revolving door opening out into
the mine, and that apparentl:r constitutes the major portion of
that wall. The two side walls are equipped with benches on

decisions, the arbitral findings may be
entitled to great weight where, as here, full consideration was given by the
arbitrator to the employee's statutory rights; the issue before the Commission Judge is solely one of fact; the issue was specifically addressed by the
parties before the arbitrator; and the issue was decided by the arbitrator
on the basis of what certainly appears to have been an adequate record.
I
observe, in addition, that Franklin Cleckley, a professor of law at the University of 1..Jest Virginia Law School, and a practicing attorney with whom Mr.
Hollis consulted regarding his discharge, conceded that he indeed respected
Paul Selby as an arbitrator in the coal industry.
Mr. Selby's special competence in the field is further recognized by the fact that he had been
selected by both the coal operators and the union to be the Chief Umpire under
the previous contract and the fact that he was also appointed to the faculty
of the University of \Jest V
inia Law School apparently as a specialist in
the field of labor law.

1B81

which the E!mployees may sit while waiting for the cage and
the trip out of the mine to the surface.
The record also shows, as further background to the
events in this case, that prior to Friday, September 26,
1980, there had been some difficulty between management and
the employees, at least those on the afternoon - the 4:00 p.m.
to midnight - shift so far as this record shows, concerning
the time at which the employees coming off the shift should
"cage" to the surface. Cutting through much of the details
of the dispute, management sought to assure that the employees
would not cage out until 15 minutes to the hour. A number of
employees had been caging out as early as 11:15 p.m. and collecting pay until the 12:00 midnight time for the end of the
shift. To stop this practice, the Employer had docked the
pay of employees to reflect their early caging from the bottom. This had caused some protest, but according to the
record, apparently was not altogether effective. A meeting
between management and the Mine Committee did not resolve
the matter of the acceptable time for caging out, and in
the meeting; management announced that it would be taking
steps to issue disciplinary slips (apparently, from the
reaction expressed, a part of the progressive discipline
policy to remedy "unsatisfactory work") for caging out early.
At any rate, one of .. the first such "slips" issued
after that meeting was issued to the Grievant [Complainant
Hollis in this case] for his caging out earlier than 5
minutes until the hour. On the grievance filed over the
issuance of that slip, a series of meetings was had with
mine supervision and higher supervision. As a result of
those meetings, it was agreed that henceforth no one
would "cage out" until 20 minutes until the hour and an
agreed procedure for enforcement of the agreed caging time
was worked out. That is, on the first offense thereafter,
the offending employee would be "talked to" by the Superintendent. On the next and subsequent offenses, a further
series of progressively more serious forms of discipline
would be assessed. And, as a particular and specific part
of the agreement, it was agreed that the matter would be
handled as a disciplinary matter and there would be no
further docking of pay as a remedy. Importantly, a part
of the agreement on the policy and in settlement of the
grievance on the Grievant's slip, that slip was removed
and expunged. It is to be inferred from the testimony
that all of this had just occurred shortly before September 26, 1980.
Then, on the night of September 26, 1980, toward the
end of the afternoon shift, as the Grievant testified, the

1982

Grievant an~ his buddy, David Cottingham, both classified
and working as wiremen, had gone about their normal duties
which included bringing equipment to the bottom. They got
to the bottom at about 11:05 to 11:15 p.m (putting the
testimony of both together on the timing). As the Grievant
came through the revolving door into the waiting room, he
saw two employees going onto the cage and on up to the
top. Shortly after, members of a "dead-head" crew, which
included Ralph Hicks, William Coburn, and two ladies, came
in and sat on one of the benches at about the middle of
the room. In the short period following, a number of persons began to gather in the waiting room up to number
ranging in estimates by witnesses from 15 to 30 or so.
Then, according to the testimony, Mr. Hicks said,
"Let 9 s go up at 11:25." At this Grievant raised up from
his resting position, saying that the agreement was to stay
on the bottom until 11:40, and that Hicks, as a Committeeman, ought to aid in observing the agreement. With that,
Grievant got up from the bench and walked over and leaned
against the cage door. At the same time, since Grievant
did not carry a watch, he asked another employee, David
Mollisee, who was sitting on the bench next to the cage
door and the button device used to signal for the cag ,
what time it was, and was told: "11:23."
A short while later; estimated by the Grievant to be
two or three minutes, William Coburn got up from the bench
where he was seated, moved toward the cage, saying, "let's
go", and asking Mr. Mollisee to push the button for the
cage. At this point, an altercation between the Grievant
and Mr. Coburn ensued, which altercation, its nature,
extent, and course of events, is the subject of controverted
testimony, and, eventually, the basis on which this case
arose.
William Coburn, subpoenaed as an Employer witness,
stated that he came to the waiting room around 11:15 p.m.
with his crew and sat down with them on the bench. Other
employees came in and he estimated that some 30 had gathered. Some time around 11:30, he got up, walked to the
cage, and asked Mr. Mollisee to push the button and Mr.
Mollisee did so. At this, the Grievant told Mr. Coburn
it was not time to go out, and Coburn retorted that Grievant was not going to tell him when he could go out or
come in. At this remark, he said, the Grievant started
cussing him. During this exchange, the cage came down
and the door opened. At about this time, Grievant hit
Mr. Coburn on the right side of his face alongside his
nose and pushed him onto the cage. Mr. Coburn was dazed
by the blow, but did recall that others got on the cage
and that Mr. Cottingham restrained the Grievant.

198:1

Mr. CQburn also said that there were some 15 employees on the cage when the cage doors closed and it started
up. He claims that three times on the way up, the Grievant broke away from restraining fellow emloyees and came
at Mr. Coburn, grabbing him, one time getting a headlock
on Mr. Coburn before he was restrained and pulled off.
On the occasion of one of those rushes, Mr. Coburn threw
up his hands to protect himself, and his dinner bucket
which he was holding was knocked from his hands to the
floor where it was smashed. He also reports that Grievant threw his, the Grievant's hard hat at him, but it
missed.
When the cage got to the top, Mr. Coburn sought out
supervisory employees to report the incident and to make
a complaint, In the course of this, he reported to Kurt
Zacher, a section foreman; Bill Pride, Shift Foreman; and
eventually, "Pete" Simpson, the Assistant Superintendent.
After making his report, Mr. Coburn went on to the bathhouse, took his shower and got dressed, and went to his
buddy'ls truck to ride home. He reports that after he
got in the truck, the Grievant came out and tried to
Mr. Coburn out of the truck, saying that he would "get
him".
Mr. Coburn claimed he got a broken nose in the affray,
and that he went to the doctor for treatment after the meeting
on Saturday, the next day.
On cross-examination, Mr. Coburn denied using abusive
language toward the Grievant at the bottom, but admits he
probably used such language in his yelling back and forth at
the grievant on the cage. He also admitted that he told the
Grievant that Grievant couldn't tell him when to leave.
On the other hand, the Grievant testified that when
Mr. Coburn moved to the cage and remarked, "Let's go," he
asked Mr. Coburn where he was going. Mr. Coburn replied that
he was going outside. Grievant explained that it was too
early and why they must wait until 11:40. At this Mr. Coburn
said grievant couldn't tell him when to leave and that Grievant didn't care anyway. Grievant responded that Mr. Coburn
was one of those who was always trying to tear down what he
was working for, and that they - the two - were going to see
Joe Pride (the Superintendent) tomorrow to get it straightened
out. To this, Grievant reported, Mr. Coburn made derogatory
remarks, repeating for the record the alleged words as he
remembered them.

1984

All this while, the cage was on the way down. When the
cage arrived, Grievant got on the cage with Mr. Coburn, intending to go to management. Grievant stated that there is always
a "mad dash" by everyone to get on the cage on the first trip,
and on this occasion, there was a lot of shoving in the course
of which he got shoved into Mr. Coburn as the Grievant started
around him to go on the cage and while the two were still having words. They made contact with each other and both grabbed
each other's clothes. Grievant conceded that, under the conditions of the verbal exchanges between them, Mr. Coburn thought
this was an agressive move. When the cage began moving up, the
others on the cage restrained both of them. After both were
restrained, the Grievant told the others on the cage that the
people were going to ruin the policy that he had worked for and
that he was trying to represent the majority of them. Grievant
reports that ~r. Coburn then said that Grievant was an egotistical Committeeman, to which the Grievant replied that Mr.
Coburn was no good and was selfish.
Grievant further stated that, by the time the cage got
to the top, the confrontation got out of hand and he probably
set a bad example, and probably should have let Mr. Coburn go
on up. He reported that he has had problems with Hr. Coburn
before, and while he tries to do his job, he knows he is not
the most popular person. He explained that his way of doing
things is to go at it aggressively and go straight to the
point - even to the exten~ that it might be called emotional,
sometimes using rough and harsh language. However, that is
the way most people around the mine who
things done, both
Union and supervisors, go about getting things done. In this
case, there were no licks thrown and thus there was not a
fight. While there may have been derogatory language used by
both men, it was nothing out of the ordinary around a mine.
Employer witnesses Zacher and Simpson, both supervisors on
the afternoon shift, reported that Mr. Coburn had come out of
the mine and reported to them about the incident. Both reported
that, within a short time after he got off the cage, Mr. Coburn
told them that there had been a fight on the bottom and on the
cage and that Grievant had "pounded on him" in the cage and on
the way up and that he wanted to make a complaint. Both reported that Mr. Coburn was very upset, hands shaking, and lips
and voice trembling as he spoke. Both reported that Hr. Coburn
had a scratch on his face in the vicinity of his right cheek
bone, and his nose was red as if bruised.
Mr. Simpson also testified that when he went into the
men's shower room to tell Grievant about the investigative
meeting to be held the next day, Saturday, Grievant had a

1985

scratch on his face along in front of his eyes. He also reported that as he told Grievant about the meeting, the Grievant
told him to leave him alone, that he didn't want to talk about
it right then.
Other than the grievant and Mr. Coburn, there were eleven.
witnesses who testified that they had been on the bottom at the
end of the afternoon shift on September 26, 1980, at the time
the altercation took place. All were classified employees.
(The Employer witnesses stated that, in their investigation,
they determined that no supervisor was present at the bottom
or on the cage at the time, and that the one who arrived at
the bottom nearest the time involved, did not arrive until
after the cage had gone up with the two.) Seven testified in
the Employer 1 s presentation, having been subpoenaed pursuant
to the Interim Order entered at the end of the Sunday first
partial hearing. Of the eleven, seven witnesses (four testifying in the Employer's case and three in the Union
could testify
about what they saw and heard at the bottom while the cage door was open and before doors closed and
the cage started up. These seven witnesses did not ride up
in the cage with the Grievant and Mr. Coburn, some because
they did not attempt to get on for one reason or another; and
some because they got on but were pushed off or got off when
they saw what was going on. The other four witnesses, three
testifying in the Employ~r case, and the other in the Union
case, were on the cage during the whole affair.
None of the eleven witnesses reported
any blows
struck outside the cage. All of them reported that there was
an exchange of language in argur1ent between Grievant and Mr.
Coburn about whether Mr. Coburn :·1as going up and why. Most
reported the exchange to include profanity derogatory to the
character, ancestry and sexual practices of the receiver,
and that both of the men used such words in loud and angry
tones of voice.
Of the witnesses who did not ride up in the cage with
the two, one reported that he didn't see anything because he
came into the waiting room just as the cage started up; however, he did hear angry yell
and a ruckus go
on. Another
of those witnesses, reported only that she heard the discussion
about going up early and saw a "scuffle" before the doors closed.
None of the witnesses who did not ride up in the cage reported
or corroborated that there was a "mad rush" to get on the cage.
To the contrary, most reported that the Grievant and Mr. Coburn
got on ahead of the others who did get on. The other five who
did not ride up with the two (one testifying in the Union case
and four in the Employer's case) reported seeing the Grievant
pushing and grappling Mr. Coburn and Mr. Coburn pushing back.

1986

They also stated they saw a Mr. Cottingham restraining the
Grievant and holding him off Mr. Coburn. Two of those witnesses reported seeing another employee, a Mr. Mayhew, also
holding the Grievant and restraining along with Mr. Cottingham. One of the witnesses, who says he knows the Grievant well
and only reluctantly testified because he was subpoenaed, also
said that he heard the Grievant say something to the effect,
"Let me go; I'll kill him. 11 However, the witness hastened to
say that the words were said in anger and he doesn't believe
they were meant in the literal sense that the Grievant did
mean to kill Mr. Coburn. This witness also reluctantly made
the comment, in response to close questioning, that the only
thing between him and the Grievant over the five years he has
known the Grievant is that the Grievant has a quick temper
and reacts 11 badly11 to criticism, and that was the reason, as
he told Grievant at the time, that he wouldn't support the
Grievant for Union office"
Of the four witnesses who were on the cage as it went to the
top with Grievant and Mr. Coburn on it, three were subpoenaed to
testify in the Employer's presentation; the other testified in the
Unionts presentation. Mr. Cottingham, testif
in the Union's
presentation, reported that, in gett
on the cage, all the
while with the angry exchange of words between Grievant and Mr.
Coburn going on, because of the press, the Grievant bumped into
Mr. Coburn and Mr. Coburn swung his bucket, hitting Grievant
with it. The Grievant grabbed Mr. Coburn on the face, and Mr.
Cottingham grabbed the Grievant and restrained him while others
restrained Mr. Coburn.
The other three witnesses contributed various aspects of
a pair.it. of view of the events. All testified that there were
some 15 employees on the cage while it was going up, and, questioned on cross-examination about the reasonableness of any such
action as they reported given the crowded condition on the cage,
they reported that the cage is rated to carry 26 persons and is
large enough to hold 40. Thus, they said, even though it may
have been awkward, and certainly dangerous, there was room to
move around.
John Yellets testified to seeing the Grievant have a headlock on Mr. Coburn and seeing Messrs. Cottingham and Mayhew pull
Grievant off Mr. Coburn. Then, he reported, the Grievant broke
away from the two holding him and surged after Mr. Coburn
This time, a Mr. Nunez, along with Mr. Cottingham pulled Grievant
off. Then, Grievant broke away again and went after Mr. Coburn;
and this time, Messrs. Mayhew and Cottingham pulled him off. In
the course of all this, Mr. Yellets reported, the two took a full
revolution or two around the cage with others getting out of the
way as best they could. Mr. Yellets also reported seeing a hard

1987

hat fly by him, which he assumed was thrown by the Grievant because
only the Grievant was without a hat at the time,
Anthony Nunez reported that while Mr. Cottingham was holdin~
the Grievant, he, Nunez,
the Grievant's arm and told the
Grievant to wait until
got to the outside. Mr.
was
thrown off and got shoved against the door, reinjuring his back
(he'd had a prior in
to his back) to the point where he filed
an accident report on the incident. Mr. Nunez objected to the writing in the report charac
the incident in which he got his
back hurt as a "fight", saying that was not the language he used,
but what the safety men for the Company had written. However, in
his testimony in the hearng, while not characteri
the action
of the parties involved, he did report as stated here in that
testimony. Further in the course of his test
, Mr. Nunez
reported that the Grievant "s
at" Mr. Coburn three times.
And, in addition, he saw the Grievant throw his hard hat at
Mr. Coburn.
Ra
Hicks had made a written statement in the course of
the Employer 1 s investigation. However, he stated, at the time
of the hearing, that some of the statements in the writing were
inaccurate and not what he had wanted to say. He explained his
signing the statement by saying that he had not read the statement because he did not have his glasses with him at the time.
This testimony was contrGverted by Employer witnesses who reported that the statement had been read back to him, before he
signed it, and that several
had been made, at his request, even to the extent of adding a further paragraph which
was signed separately in addition to the main body of the statement.
However that may be, in the hearing, Mr. Hicks testified
that he had seen the Grievant "have Mr. Coburn by the face" and
that Mr. Coburn had his hands up. He also reported that Messrs.
Cottingham and Mayhew "restrained" the Grievant, while others
"got in front of" Mr. Coburn. Mr. Hicks also reported seeing
the Grievant pick up a bell wrench which was taken away from him,
although the witness said he did not see the Grievant attempt to
use or swing the wrench (Operator's Exhibit No. 15, pp. 20-27).
Arbitrator Selby also thoroughly analyzed the claim that other miners had
previously engaged in fighting but were not discharged.
Turning now to the matters involving the contention of
the Union that the discharge of the Grievant in this case was
discriminatory, the factual thrust of the claim and the testimony elicited to support it was that the Employer has not, prior
to this incident, asserted discipline to enforce its Rules, and
that this is the first time anyone can recall that any employee
has been disciplined for a breach of the Rules.

1988

On cross-examination of virtually every witness testifying
in the Employer's case, the Union elicited, or sought to elicit,
recollections of incidents of breaches of the
layer's Rules
by both classified and supervisory employees. Upon such recollections, further questions were asked for the details of time,
place, and whether any discipline was assessed. The recollections were of incidents of breaches of the rules against drinking, gambling, ho
, and a few fights. All the witnesses
stated that they could not recall any employee, classified or
supervisory, who had been disciplined for the breaches.
Of the eleven witnesses called in the Union's case, four
were called, including the Grievant, to testi
to the events
on the cage, September 26. Mr. Hicks was also called as a >vi tness in the Union case, but his testimony at this point was
directed to facts involving the enforcement of the Rules rather
than the facts of the incident in question. The
, however,
is that with all of its witnesses, the Union also sought to elicit testimony cone
the laxity of enforcement of the Rules
prior to this case. And, again, the thrust was directed at reported incidents of breaches of the Rules
d
, gamb1 ing, horseplay and fighting. Another aspect of the point is
that, as is the case in any situation where the object is to
establish a course of conduct, it was relevant to that matter
to present a substantial number of incidents along with a substantial number of detail$. In this case, the testimony pro~
duced a larger number of such incidents, and a recital of them
in any summary would produce an extremely long piece of writing
- even longer than is already imposed here.
The incidents related included a great number of incidents
of horseplay in which both classified and supervisory employees
indulged. They also included incidents of dr
and gambling,
some notable ones involving Christmas parties at the mine which
seems to have been a tradition at this mine. There were also
incidents of fights. All of the incidents were claimed to have
gone without disc
being imposed upon the par
s. For
purposes of relevance and materiality, however, it has to be noted
that the great majority of incidents reported were stated in generalities in terms of: "
deal of horseplay goes on all the
time"; "a great deal of
ing and drinking goes on all the time
at the mine"; and "there have been a number of fights which management did nothing about1'. In a great number of those instances
where time and details were provided, relevance and materiality
to the issues in this case were attenuated by reason of time and
nature of the claimed offenses.
That is, many of those incidents on which detail of time and
happening was given were reports of breaches of rules against
drinking, gambling and horseplay. The record shows that, although prohibiting such activities and making breaches thereof

198B

causes for discipline, the Employer's Rules state that such
breaches "may" be cause for disciplinary action, but do not make
the breaches specifically dischargeable offenses unless they are
liable to, or do cause personal injury. Only fighting is made
specifically a dischargeable offense by the Rules, and it is the
assertion of discharge discipline for fighting which is the subject of this case. Thus, while the various illustrations may
tend to show a laxity in enforcment of other rules, unless
they are related to the more serious offense of
ing, or a
showing of personal injury caused by the other offenses, such
illustrations do not demonstrate laxity in enforcement of the
Rule
t fighting and the failure to discharge for breach
of that Ru 1 e.
Further on the matter of relevance and materaliality of the
various illustrations, the timing of the incidents contributes to
such judgments. The record shows that since Joe Pride has become
Superintendent at this mine, there has been an attempt to 11 tighten
up" enforcement of the Rules. That is, after complaint made by
the Mine Committee, the new summary was posted and even Union
witnesses concede that after the post
!!things were better"
even while insisting that "it still goes on". The record also
shows that, effective April 1, 1980, the Safety rules, reiterating that fighting is a dischargeable offense, were promulgated
and the Grievant was given a copy of the same. Whatever may
have been the "policy and practice" prior to about the first of
the year 1980, the record shows that the Employer has attempted
to reverse any apparent laxity, and the material question on
fighting, especially, is the course of enforcement of the Rules
with respect thereat since that time.
Another problem to be dealt with with respect to the use of
examples of lack of enforcement is the question whether management
knew of the incidents and did nothing about them. As this case
demonstrates, it is one thing to complain that management does
not enforce Rules, but it is material to any determination of
discriminatory enforcement to have evidence that management knew
of the incidents and took no steps for assessment of discipline.
Accordingly, it is
tant to note here that of the many
incidents reported in the testimony, I have summarized those
which, under the foregoing princi
of relevance and materiality, I judge to be probative on the question of discriminatory
enforcement of the Rules here asserted. On that point, then,
even of those incidents reporting fights in the past, I do not
summarize the evidence thereon which does not show that management knew of the incidents, either because they were not reported
or because it was shown that any such knowledge could have come
only by hearsay without anyone being willing to present factual
testimony on which the Employer could assay to "establish just

1900

cause for
or discharge" as has been required by the
National
specifically since 1971 or by virtue of burdens of proof imposed by the arbitrators prior to the introcuction of those provisions into the
And, I do not
summarize those incidents in which there was an angry exchange
of words and threatening gestures, but no physical contact, on
the ground that such instances do represent threats to
,
to be sure, but could well be judged at the time, not to have
developed into a fight, and thus, subject to different treatment
than discharge discipline for
Cindy Loughry Hammond, testif
in the Union case,
related an incident in September, 1979, during the term of Joe
Pride as Superintendent, about an altercation she had with Keith
Fox, a section foreman, over an unsatisfactory work slip. In
the course of an angry argument in the parking lot dur
which
Mr. Fox cussed her and called her names, he punched her in the
chest with his finger, threw her into a car and slapped her. She
reported the incident to management. A meeting was held to investigate the matter at which Steve Webber and Dave Gearde of the
Mine Committee were present along with her. Present for manaagement were Joe Pride, Superintendent and "Pete" Simpson, Assistant
Superintendent. Mrs. Hammond contended in her testimony that she
and Keith Fox made their statements before the supervisory employees and that Keith Fox called her a liar in most profane and derogatory terms. Since Dave ·Fox, a classified employee had been present,
he was called into the meeting to state what he saw. Mrs. Hammond
stated that Dave Fox corroborated her
Her testimony is that
management did nothing about the incident and that Keith Fox is
still working as a supervisor.
Both Steve Webber and Dave Gearde testified in the Union case
about this matter (as well as other pertinent matters, of course).
In the course of outlineing a list of past instances of
in which management did nothing, Mr. Webber cited the Cindy Hammond incident, but did not add detail. Dave Gearde, on the other
hand, also cited the Mrs. Hammond incident, saying that Dave Fox
"admitted that Keith had punched her 11 , and otherwise corroborated
her testimony.
Keith Fox, however, called as a rebuttal witness for the
Employer, denied that he had touched Mrs. Hammond. He also
stated that Dave Fox had corroborated his version of the events
in the course of the meeting before
supervision, and had
stated only that the two were arguing and using bad language to
each other. His testimony in this hear
was that Dave Gearde,
in that previous meeting on the affair, had stated that he knew
Keith Fox and didn't believe that he would have poked or punched
Mrs. Hammond. He stated that that previous meeting had broken
up with agreement that nothing further would be done. Joe Pride

199.l

and Thomas Simpson, also testified to the matter. Both reported
that the statements in the meeting on the Cindy Hammond affair
were that Keith had "shook his finger" at Cindy, but did not
touch her. Both reported that Dave Fox said that Keith was
shaking his finger at her, but did not touch her. Both reported that the
broke up with an agreement that there
had been no contact and thus nothing further was to be done.
Both also reported that neither Mrs. Hammond nor the Mine Committee took up a grievance on the matter.
Michael Kovach testified that during the Christmas Party,
1979 in the "safety room", they all were si
around playing cards and
Some of the guys were go
home.
He was sitting in a chair next to a fellow named Keener.
Someone hit Mr. Kovach alongside his head knocking him to
the floor. Mr. Kovach got up and hit Mr. Keener. Mr. Keener
told him that he didn't hit him, that it had been Bill Pride,
Afternoon Shift Foreman, who was pointed out as at that moment
going out the door to the room. Mr. Kovach said he then went
home. He also said that he later asked Bill Pride if he had
hit him to which Mr. Pride responded that of course he did
not. Mr. Kovach made no complaint to anyone,
that he
was going to take care of it himself. No one was disciplined
for any breach of the Rules on this occasion.
Steve Webber related an incident which he said had been
reported to the Mine Committee by Joe Pride. In that incident, apparently two men, one named Gene Pugh and the other
McNair, were arguing loudly in the hallway outside the Superintendent's Office. In the course of that argument a coffee
cup was knocked to the floor. Joe Pride called them into the
office and discussed the matter. According to Mr. Webber,
the findings were reported to the Committee that the two were
arguing and McNair shook his finger in Pugh's face and Pugh
knocked it away. Mr. Pride testified that the way it was
determined was that McNair had a cup of coffee in his hand
and while Pugh was talking and waving his hands around, he
knocked the cup from Mr. McNair 1 s hand. There was no discipline assessed on this occasion.
Mr. Webber also reported that he himself had had a
fight with another classified employee in which they 11 had
got into it pretty heavy". This, however, was back in 1972,
and although he contended management knew about it, no
ever came of it by way of discipline nor did anyone even mention it.
Mr. Cottingham testified that in early part of 1979,
while on the section on which Keith Fox was the foreman, Keith
Fox didn't want Mr. Cottingham to do something he was supposed to do and Mr. Cottingham insisted upon doing it. There

1992

were angry words and a Bobby Carter jumped in between them.
No blows were struck, and Mr. Cottingham reported no ill
feelings because he shortly thereafter bid off the section.
Reports were made to management but no discipline was taken.
Mr. James Michaels, presently a member of the Mine Committee, testified to a fight he had in June, 1977 with an
employee named Varner. There had been some horseplay on
the cage in the presence of the shift foremen dur
which
a shirt had been ripped off Mr. Michaels and when he didn't
take kindly to it and remonstrated, Mr. Varner made threats
to others about getting Mr. Michaels. After the following
working shift, Mr. Michaels made claim to Mr. Varner for payment for the shirt. A fight ensued in which Mr. Varner was
injured. Mr. Varner tried to report the incident as an accident to the Assistant Shift Foreman. Mr. Michaels said the
Assistant Shift Foreman talked Mr. Varner out of filing the
report warning him that the consequences would likely be that
Mr. Varner would be disciplined. No discipline was assessed.
On cross-examination, Mr. Michaels conceded that if discipline or discharge had been assessed, and if the two involved
had denied there had been a fight, it would have been difficult for managment to make the discipline stick. In this
case, no boss saw the fight and no bosses were present. Mr.
Michaels said that he understood that Mr. Weimer, the Company
Safety Man did try to look into it without much success.
(Operator 1 s Exhibit Numb~r 15 p. 27-32)

*

*

*

The Union contends the Employer has not enforced its Rules
against fighting by disciplining offenders at any time prior to
the occasion even though there have been numerous incidents of
violations of the Rules by fighting in the past. The record does
show that there may have been laxity in the enforcement of the
Rules of Conduct in the past. However, as commented upon in the
summary of the evidence, in my opinion, that laxity was neither
as broad as the union argues, nor was any laxity with respect
to enforcement of rules against drinking, gambling or horseplay
necessarily carried over to the far more serious offense of
fighting. The fact shown in this record is that fighting was
and is treated separately and more seriously than the other
offenses by the Rules. Moreover, much of the evidence of past
fights-gone-undisciplined was afflicted with lack of specificity
as to time and detail, and more important , with lack of any
indication that the Employer knew or had reason to know the
incidents so as to be able to do anything about them. Even
some of those where knowlege was alleged, the evidence was
in the form that "management knew of i t 11 , but 11 no reports were
made to to management." Thus, most of the incidents related,

1993

even though related in this case by first person protaginists,
were just unprovable hearsay and rwnor so far as the Employer
could do anything about it at the time the incidents occurred.
In addition, the incidents of fighting shown in the evidence to have occurred before Joe Pride bcame Superintendent
have been discounted.
The reason is that even though an Employer may have been lax in enforcement of its rules over a
period of time, that laxity cannot result in a "past practice" binding upon a employer to the point where that employer
is bound to forever ignore fighting or other activity which
may or does cause injury. Thus, an Employer may, on proper
notice, call a halt to any such laxity, especially with regard
to safety rules, and to renew enforcement. That renewed
enforcement, of course, is bound by the limitations and protections that notice must be given, the renewed enforcement must be evenhanded and consistent, and must be pursued
with a proper "business purpose" as opposed to some discriminatory or arbitrary purpose.
The record here shows that this Employer did, around the
first of the year 1980, take steps to tighten up enforcement
of its rules. Moreover, the Mine Committee assumes substantial responsibility for urging such renewed enforcement, even
asserting that if the Employer didn't do something to stop
some of the things going. on, it would take steps to stop them.
Pursuant to that resolve, the Rules summary was posted
as a reminder that the Rules remained in effect and that the
Employer would take steps to enforce them.
It is to be acknowledged that many of the Mine Worker witnesses denied .having
seen the Rules posted, but the record clearly shows that th0y
were posted. Then, the new Safety Rules, specifically statin6
that fighting is a dischargeable offense were promulgated.
These were given to the Grievant as chairman of the Safety
Committee for the purposes of Article III, section (g) requiring that notice be given before proposed new rules are scheduled to become effective. No protest of this part of the
rules of the Committee, or of any part of the rules is shown
in this record. Grievant had specific notice that the rules
would Qe enforced as written with respect to fighting.
During the term of Joe Pride as Superintendent, the
record discloses one other incident of fighting for sure,
and possibly two others occurred. Except for the Cindy
Hammond incident, the evidence clearly shows that all such
incidents either were not fights of the kind involved here,
or management was not notified of them so that it could
take any action.
One such incident, the Pugh-McNair incident,
illustrates that the Employer did investigate those instances

1994

which came to its attention and did make determinations concerning whether a fight did in fact occur. That Pugh-McNair
incident cannot, in my opinion, be called a fight anywhere
near like was involved in this case.
The Cindy Hammond-Keith Fox incident was of a more serious nature. However, that case was not presented to me for
determination on all its facts and evidence. What was presented was sharply conflicting testimony about who said what
and what agreements were made concerning the incident and
whether it should be pursued. In light of the fact that no
grievance was filed and taken up, and in light of the necessities of proof if disciplinary action is taken, I find that
this incident was not one in which the Employer ignored evidence. and facts on which to take disciplinary action for
fighting in breach of the Rules.
The point is that I find from this record that the
Employer, during the term of Joe Pride's Superintendency,
has not failed to pursue discipline for fighting in violation of its renewed rules in cases where there has been
evidence available on which it could reasonably be expected
to establish that a fight occurred and that the particular
employees were accountable for the fight. In this case,
the Employer took disciplinary action against both employees involved, and on tha~. basis, in this first such case,
there was no disparity of treatment between the Grievant
and Mr. Coburn, so far as the Employer's actions are conc&n~.

Now, I have found that the Grievant did engage in
the fight with Mr. Coburn and that such fight was in violation of the Rules and was a dischargeable offense. I
do not find from the evidence in the record that the Employer took disciplinary action against the Grievant
because of any built-up, accumulated animus against the
Grievant because of his activities on behalf of the Union
and because of his activities in making claims and charges
with regulatory agencies. Instead, it cannot be avoided
that the Grievant did engage in fighting. It cannot be
avoided that the response of the Employer was in reaction
to the fight and was assessed against both the Grievant
and Mr. Coburn, the employees involved. (Operator's Exhibit No. 15 PP• 39-41).
While the evidence developed at the hearing before me provided some
greater detai]_ than was available to the Arbitrator, there is nothing in that
additional evidence that would warrant any change in the analysis and conclusions of these incidents made by the Arbitrator. Within this framework of
evidence, I have no difficulty concluding that the Complainant was engaged

1995

in fighting with co-worker Coburn on September 26, 1980, that physical injuries were sustained by Coburn, that the matter was a serious breach of the
known rules of conduct of a severity far b
that of any other incident
cited, and that f
was and is a well-recognized dischargeable offense.
In addition, I have no difficulty conclud
that Hollis's di
was
not discriminatorily disproportionate.
Under all the circumstances, I do not find sufficient evidence to conclude
that, in discharging Hollis, the operator was motivated in any part by his protected activities. Moreover, because of the seriousness of his infraction,
it is clear that the operator would have in any event, been
tified in discharging Hollis and indeed would have done so based on his unprotected activities (fighting) alone. Fasula, supra.
For these additional reasons, the
and this case is Dismissed.

Denied

t

~~,.

Ji
I
caky t ·.

ck

Assis~!nt Chief

trative Law Judge

I

Distribution:

By certified m~il.

J. Montgomery Brown, Esq., Counsel
P.O. Box 269, Fairmont, WV 26554

Hollis,

15 Deveny Build

Jerry Palmer, Esq., Consolidation Coal Compa1y, Consol Plaza, Pitt
15241

199f)

, PA

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
333 W. COLFAX AVENUE. SUITE 400

DENVER. COLORADO 80204

l 5 NO\J \982.
)

SECRETARY OF LABOR, MINE SAFETY AND
)
HEALTH ADMINISTRATION (MSHA) on behalf)
)
of OMAR J. PERSINGER,
)

COMPLAINT OF DISCHARGE,
DISCRIMINATION OR INTERFERENCE
DOCKET NO. CENT 80-202-DM

Complainant, )
)
)
)
)

v.

ASH GROVE CEMENT COMPANY,
Respondent.

MD 79-85
MINE: Louisville Plant Quarry
and Mill

)
)

~~~~~~~~~~~~~~~~~~~

DECISION
Appearances:
Robert S. Bass, Esq.
Office of the Solicitor
United States Department of Labor
911 Walnut Street, Room 2106
Kansas City, Missouri 64106
For the Complainant
Mr. John H. Ross, III
Vice President and Secretary
and
Mr. Harry N. Ahl, Superintendent
Ash Grove Cement Company
1000 Tenmain Center
Kansas City, Missouri 64105
For the Respondent
Before: Judge Virgil E. Vail
STATEMENT OF THE CASE
The Secretary, on behalf of Omar J. Persinger (hereinafter
"Persinger"), filed a complaint against respondent Ash Grove Cement Company
(hereinafter "Ash Grove"), alleging that on or about July 9, 1979 and for a
period of time thereafter, Ash Grove discriminated against Persinger in
violation of section lOS(c)(l) of the Federal Mine Safety and Health Act

199?

of 1977, 30 U.S.C. § 80l(c) et seq., (hereinafter cited as "the
Act") • 1 / Pursuant to notice-,-a hearing on the merits was held in
Omaha,-Nebraska following which both parties were afforded the opportunity
to submit post hearing briefs. To the extent that the contentions of the
parties are not incorporated in this decision, they are rejected.
STIPULATION
The, parties stipulated to the following:
1. On July 9, 1979, and all times material thereafter, respondent Ash
Grove Cement Company operated the Louisville Plant Quarry and Mill near
Louisville, Nebraska. This is a mine as that term is de
in section 3
(h)(l) of the Federal Mine Safety and Health Act of 1977.
2. Respondent employed Omar J. Persinger as a loader operator and
laborer, and as such, Mr. Persinger was a miner as that term is defined
section 3 (g) of the Act. Mr. Persinger was so employed as of July 9,
1979.

in

3. Ash Grove Cement Company and the mine are subject to the Federal
Mine Safety and Health Act of 1977.
4. This proceeding is authorized by section 105(c)(2) and 113 of the
Act. The Federal Mine Safety and Health Review Connnission and this
Administrative Law Judge has jurisdiction in this case.
5. Respondent Ash grove had a total of 55 assessed violations for the
years 1979 and 1980.

1/

Section 105(c)(l) reads in pertinent parts as follows:

No person shall discharge or in any other manner discriminate against
or otherwise interfere with the exercise of the statutory rights of any
miner ••• because such miner ••• has filed or made a complaint under or
relating to this Act, including a complaint notifying the operator or the
operator's agent, or the representative of the miners ••• of an alleged
danger or safety or health violation ••• ,or because such miner •.• has
instituted or caused to be instituted any proceeding under or related to
this Act or has testified or is about to testify in any such proceeding, or
because of the exercise by such miner ••• on behalf of himself or others of
any statutory right afforded by this Act.

1998

6. Respondent Ash Grove had 439,033 man-hours worked in 1979 and
225,096 man-hours worked in 1980.
FINDINGS OF FACT
1. The facts stated in the above stipulation are accepted and adopted
as Finding of Fact.
2. Persinger was employed by Ash Grove on December 29, 1956 and has
continued this employment through the date of the hearing.
3. In April 1977, Ash Grove created a new job of loader operator and
laborer in Departments 27 and 55 to work during the third shift (4 p.m. to
midnight), Persinger was successful in his bid for this job. The notice of
job vacancy number 35 stated in part as follows:
Remarks: Employee will work as loader operator and if
time permits can be used as laborer in Dept. 27. If
kiln goes down he will be used as laborer in either
Dept. 27 or 55 but will continue to receive Bracket 18
pay.

'!.;

4. Persinger 1 s duties as a loader operator primarily involved using a
front-end loader to stockpile coal and haul it from the stockpiles to a
hopper from which the coal was then transferred by a feeder to a crusher
and through a vibro-conveyor to an elevator which carried the coal to
silos. The silos hold coal for use in an Allis Chalmers kiln in the cement
plant. Additional duties involved digging out the crusher and coal spouts
if they became plugged. Prior to May 1979, Persinger's principal job was
to keep the coal silos full and when that was finished he would clean up
around the coal building using a broom and shovel.
5. Departments 27 and 55 are designations used by respondent in its
bookkeeping. Department 27 in the job description (Exhibit P-1) was to
designate a vacancy in the coal handling system for the ACL kiln.
Department 55 is the yard department description.
6. On May 9, 1979, Persinger, as a miner's representative, accompanied two mine inspectors of the Mine Safety and Health Administration
(MSHA) on a walkaround inspection of Ash Grove's plant. During the
inspection, Persinger pointed out certain housekeeping problems in the coal
silo area where he worked including some grates which were "curled" and had
holes in them through which a miner's leg could drop. He also pointed out

2/

Exhibit P-1.

1999

an area under a conveyor belt where n fire had occurred and was allowed to
burn itself out. As a result of this inspection, several citations were
issued to Ash Grove for violations of the Act, some of which pertained to
violations involving conditions in the area where Persinger worked.
7. Following the MSHA inspection which took place between July 9 and
12, 1979, a plant labor gang was utilized to clean-up the areas cited
including the coal area. On July 19, 1979 after the general cleanup, Henry
Mueller, ACL kiln foreman, told Persinger that he would have to clean the
areas around the coal silos every day.
8. On a date not certain, but following the inspection end
July
12, 1979 and prior to July 20, 1979, Melvin Gerdes, a foreman in Ash
Grove's quarry, told Persinger that he was to clean the air cleaners every
night on the Hough 400 loader he operated on his shift.
9. On July 20, 1979, Persinger wrote a letter addressed to the MSHA
inspectors stating that he considered the requirement to clean the air
3/
cleaners on his loader by himself, constituted an unsafe pract
The safety complaint was delivered by Persinger to Kenneth Sjogren,-union
president, who in turn delivered it to Ed Lilly, an MSHA inspector.
10. On July 24, 1979, Gar Summy, Ash Grovevs supervisor of production
and quality controls, inspected the ACL coal silo area and found the
housekeeping conditions unacceptable.
11. On July 25, 1979, Summy wrote a letter to Persinger outlining
that he had been verbally warned on two occasions about his responsibility
to clean the coal silo area and that an inspection on July 24, 1979, by
Summy, revealed that Persinger was not complying. The letter stated that
continued neglect of duties will result in further action up to and
4
including dismissal._/
12. On the same day, July 25, 1979; Lilly investigated Persinger's
safety complaint regarding the air cleaners at Ash Grove's plant. After a
discussion of the problem, with management, it was agreed that Persiuger
would not clean the air cleaners on the loader unless another miner was
present to help him. No citation was issued to Ash Grove as a result of
this complaint.
13. On August 7, 1979, Persinger filed a complaint of discrimination
against Ash Grove with MSHA alleging that since the inspection of July 9,
1979, he had been harassed by supervi~ors, assigned additional work, and
sent a letter threatening dismissal. _/

3/

Exhibit P-3.

4/

Exhibit P-4.

5/

Exhibit R-5.

2000

14. On August 23, 1979, PersingP-r filed a grievance through the union
with Ash Grove alleging that the extra duties invo~ved in cleaning the coal
silos and the loader changed his job description. I A denial of this
grievance was not appealed by the union.
15. Since the filing of the complaint of discrimination, Persinger
has continued to work for Ash Grove in the same job and pay bracket and has
been considered by his supervisors as doing a satisfactory job of housekeeping in his work area.
16. Persinger is the only miner employed by Ash Grove in the job
position of loader operator and laborer in the coal silo area.
ISSUE
Did Ash Grove discriminate against Persinger in violation of section
105(c)(l) of the Act, while Persinger was engaged in a protected activity?
DISCUSSION
In its decision of Secretary of Labor on behalf of David Pasula Vo
Consolidated Coal Company, 2 FMSHRC 2786, (October 14~ 1980), Rev'd on
other grounds, No. 80-2600 (3d Cir. October 30, 1981), the Federal Mine
Safety and Health Review Commission set forth tests for determining whether
or not a miner had been discriminated against. The Commission ruled that
to establish a prima facie case for a violation of section 105(c)(l) of the
Act, a complainant must show by a preponderance of the evidence that (1) he
had engaged in a protected activity, and (2) that the adverse action taken
against him was motivated in any part by the protected activity. The
employer may affirmatively defend, however, by proving by a preponderance
of all the evidence that, although part of his motive was unlawful, (1) he
was also motivated by the miner's unprotected activities, and (2) that he
would have taken adverse action against the miner in any event for the
unprotected activities alone.
The first element of a prima facie case is a showing that protected
activity occurred. The evidence in this case shows that Persinger, as a
miner's representative, during a walkaround inspection on July 9, 1979,
pointed out to MSHA inspectors various conditions which were health and
safety violations and resulted in citations being issued to Ash Grove.
Further, Persinger on July 20, 1979, filed a safety complaint with MSHA

6/

Exhibit R-7.

2000A

regarding a requirement by Ash Grove, that he clean air cleaners on his
loader every night he used the machine. There is no question that these
activities and complaints regarding health and safety amount to protected
activity. Section 105(c)(l) in its relevant parts protects the miner or
miner's representative who has "filed or made a complaint under or relating
to this Act ••• of an alleged danger or safety or health viol at ion •. , "
It is concluded that the first element of the requirement to establish
discrimination is established,
The second element of a prima facie case is a showing that adverse
action was motivated in any part by protected activity. Persinger, in
s
complaint of discrimination, alleged that as a result of his protected
activity, he was harrassed by his supervisor, assigned additional work
which he was accused of not completing, and subsequently received a letter
from a supervisor threatening possible dismissal.
A review of the evidence of record shows a lack of direct evidence to
show that the actions on the part of Ash Grove were motivated by the
complaints of Persinger about health and safety violations. The Commission
in its decision in Secretary of Labor on behalf of Johnny N. Chacon v.
Phelps Dodge Corporation, 3 FMSHRC 2508, (November 13, 1981), stated as
follows:
Direct evidence of motivation is rarely encountered; more
typically, the only available evidence is indirect. As
the Eighth Circuit, for example, has analogously stated with
regard to discrimination cases arising under the National
Labor Relations Act:
It would indeed be the unusual case in which the link
between the discharge and (protected) activity could be
supplied exclusively by direct evidence. Intent is
subjective and in many cases the discrimination can
be proven only by the use of circumstantial evidence.
Furthermore, in analyzing the evidence, circumstantial
or direct, the (NLRB) is free to draw any reasonable
inferences. NLRB v. Melrose Processing Co, 351 F. 2d
693, 698 (8th Cir. 1965).
The Commission in Phelps Dodge,
in dealing with indirect
evidence suggested four criteria to
ized in analyzing the operator's
motivation with regard to an adverse personnel action:
1.
2.
3.
4.

Knowledge of the protected activity;
Hostility toward protected activity;
Coincidence in time between the protected activity and the
adverse action; and
Disparate treatment of (the complainant).

2001

Persinger in his complaint of discrimination dated August 7, 1979
alleged that he had worked for Ash Grove since 1956 and had always received
compliments on his work and never had an adverse comment placed in his
employment file until July 1979. However, since the inspection conducted
at the plant on July 9, 1979, in which he participated, he had been
harassed by his supervisors and sent a letter threatening dismissal. He
stated that he believed this harassment was a result of his pointing out
safety violations to the inspectors. 7J A reasonable inference can be
drawn from the evidence in this case that Ash Grove's management were aware
of Persinger's activities as a miner's representative during the walkaround inspection which took place on July 9, 1979. Several of the
citations that were issued involved safety violations in the coal silo area
where Persinger was the only employee such as those involving the steel
grates, the fire that was allowed to burn itself out, and the accumulations
of coal and dust in the area. Further, it is apparent that a reasonable
inference could be drawn that there was a coincidence in time between the
date of the inspection and the assignment of additional duties to Persinger
for clean-up in his area. These activit s complained of all occurred
within a three week period of time following the inspection.
However, the primary issue here is whether or not the activities complained of by Persinger amounted to adverse action motivated in any part by
the protected activity. The evidence supports Ash Grove's contention that
actions taken by them in ordering additional clean-up duties on the part of
Persinger was motivated by the requirements of the citations issued by MSHA
during the inspection conducted from July 9 through 12, 1979 and not as a
result of Persinger's involvement therein as a miner's representative.
Henry Mueller, AGL kiln foreman and Persinger's direct supervisor
since 1977, testified that prior to July 1979, he had discussed with
Persinger that he needed to put more effort into clean-up in the coal silo
area. Mueller stated that after the inspection, he had assigned miners
from the day crew to do the initial heavy cleaning in the coal silo area
required by the citations. On July 19, 1979, Mueller told Persinger that
the area had received a good clean-up and was in "pretty good shape and
that we would like to keep it that way."
On the next day, July 20, 1979, Persinger talked to Mueller and stated
he was having trouble doing his regular work and the clean-up too. Mueller
testified that he suggested to Persinger that he quit dumping coal earlier
so he could do the clean-up that was required. On July 24, 1979, Persinger
went to Mueller's office and stated that he was unhappy about the
additional clean-up duties assigned to him and maintained that he was a

7/

Exhibit P-5.

2002

loader operator and should not be responsible for the clean-up in the coal
silo area. Mueller testified that he told Persinger that clean-up was part
of his job classification as it was with all jobs at Ash Grove.
Summy testified that he was a party to the conversation with Persinger
and Mueller on July 24, 1979 and told Persinger that he was expected to do
more clean-up in his area. Summy also testified that on the next day, July
25, 1979, he inspected the coal silo area after Persinger completed his
shift and did not feel Persinger had spent any time on his clean-up.
As a resu,lt of this observation, Summy sent Persinger the letter dated July
25, 1979 indicating Persinger had previously been warned about the lack of
clean-up on two previous occasions and specifying items that needed immediate attention. Sunnny also stated in the letter that "continued neglect
would result in further disciplinary action up to and including dismissal. 11
Mueller testified that after July 25, 1979, Persinger has done the clean-up
and has also kept the silos full.
I find that the most credible evidence supports Ash Grove's contention that Persinger was not discriminated against. There is no evidence
of disparate treatment of Persinger as the testimony of record indicated
that housekeeping and clean-up was the responsibility of all employees at
Ash Grove. Persinger was not discharged from his job, transferred, nor did
he suffer a reduction in pay, The evidence shows that prior to the
inspection on July 9, 1979, Pers
r was required to do some clean-up.
The fact that the duties were expanded considerably can logically be
attributed to the increased housekeeping requirements placed on Ash Grove
by the MSHA inspectors rather than any adverse treatment by Ash Grove's
management of Persinger. The evidence does not show that Ash Grove ever
complained that Persinger did not keep the silos full of coal or do his
other assigned tasks.
Persinger has also alleged that the safety complaint filed on July 20,
1979 with MSHA over cleaning the air gleaners on the loader was an
additional aggravation to Ash Grove. I This may be true, however, Ash
Grove was not aware of the complaint 'U'ntil it was brought to their
attention by inspector Lilly on July 25, 1979 which is after the alleged
harassment over the clean-up duties described above. There is no evidence
of record that Summy knew of this complaint prior to his writing the letter
dated July 25, 1979. There does not appear to be a nexus between this
complaint and the alleged harassment over the clean-up duties.
Persinger did testify that since the events described above, other
employees use his loader to move clinkers and leave it dirty so that he has
to clean the machine before and after he uses it. Also, he has on several
occasions had to go to the office to straighten out his pay checks and has
difficulty in getting drinking water on his job site. These complaints
fall short of establishing a complaint of discrimination for there is no
showing of a disparate treatment on his part from that of other employees
at the plant.

8/

Secretary's Brief p. 2.

2003

The "ultimate burden of persuasion" on the question of discrimination
rests with the complainant and never "shifts." As indicated in Pasula,
supra, there are intermediate burdens which do shift. The complainant
bears the burden of producing evidence and the burden of persuasion in
establishing a prima fac
case. In this case, Persinger has established
that his activities involving the inspection and the safety complaints were
protected activity. However, he fails in proving that he was discriminated
against as a result of this protected activity.
On August 23, 1979, Persinger filed a grievance through the union
against Ash Grove alleging that the additional clean-up duties changed his
job description. Although the facts surrounding the grievance itself is
basically similar to the complaint of discrimination, it is not to be
confused with the requirements of section lOS(c)(l). A change of duties
may effect the employees rights under the bargaining contract with the
union and not be based upon a violation of employees protected activity.
At times, the thrust of the evidence in this case
more pertinent to the
grievance than to the discrimination complaint herein.
Ash Grove in its answer to the complaint and its post hearing brief
fiave requested it be awarded costs and attorney fees if successful herein.
Under 28 U.S.C. § 2412, the government
exempt from liability for costs
and attorney fees except as specifically and unequivocally authorized by
Congress. Van Hoomisson v. Xerox
503 F.2d 1131. Ash Grove must
look to 5 U.S.C. § 504 for any re
might seek herein, but its request
is premature at this time. c:_;
CONCLUSION
In conclusion, I find that Persinger has failed to prove by a
preponderance of the evidence that he was discriminated against.
ORDER
The complaint is dismissed.

Virgil(jl.Vail
Administrative LRw Judge

Distribution:
Robert S. Bass, Esq., Office of the Solicitor
United States Department of Labor, 911 Walnut Street
911 Walnut Street, Room 2106, Kansas City, Missouri 64106
Mr. John H. Ross III, Vice President and Secretary
Mr. Harry N. Ahl, Superintendent, Ash Grove Cement Company
1000 Tenmain Center, Kansas City, Missouri 64105

9

Title II - Equal Access to Justice Act.

20011

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
333 W. COLFAX AVENUE, SUITE 400
DENVER, COLORADO

SECRETARY OF LABOR, MINE SAFETY AND
HEALTH ADMINISTRATION (MSHA),

80204

)
)

)

CIVIL PENALTY PROCEEDING

)

Petitioner,

)

DOCKET NO. WEST 82-33-M

)

v.

)

MSHA CASE NO. 05-03488-05002

)

JOHN CULLEN, d/b/a/
JOHN CULLEN ROCK CRUSHING,

)

MINE: Marrow Pit

)
)
)
)

Respondent.
~~~~~~~~~~~~~~~~~~~~

Appearances:
Mr. John Cullen, John Cullen Rock Crushing
4356 Blueflax Drive
Pueblo, Colorado 81001
Pro Se
Katherine Vigil, Esq., Office of the Solicitor
United States Department of Labor, 1585 Federal Building
1961 Stout Street, Denver, Colorado 80294
For the Petitioner
Before: John A. Carlson, Judge
DECISION
This is a civil penalty proceeding arising out. of respondent's alleged
refusal to allow one of petitioner's mine inspectors to inspect
respondent's rock quarrying and crushing operation near Pueblo, Colorado.
The matter is before me under the provisions of the Mine Safety and Health
Act of 1977, 30 U.S.C. § 801 ;;.!_seq., (the "Act").
A hearing on the merits was held on September 23, 1982. The parties
declined to submit briefs or proposed findings of fact and conclusions of
law. The Secretary charges respondent with violation of section 103(a) of
the Act which provides:
"Sec. 103. (a) Authorized representatives of the Secretary
or the Secretary of Health, Education, and Welfare shall
make frequent inspections and investigations in coal or
other mines each year for the purpose of (1) obtaining,
utilizing, and disseminating information relating to health
and safety conditions, the causes of accidents, and the
causes of diseases and physical impairments origi~ating in
such mines, (2) gathering information with respect to

2005

mandatory health or safety standards, (3) determining
whether an innninent danger exists, and (4) determining
whether there is compliance with the mandatory health
or safety standards or with any citation, order, or
decision issued under this title or other requirements
of this Act. In carrying out the requirements of this
subsection, no advance notice of an inspection shall be
provided to any person, except that in carrying out the
requirements of clauses (1) and (2) of this subsection,
the Secretary of Health, Education, and Welfare may give
advance notice of inspections. In carrying out the requirements of clauses (3) and (4) of this subsection, the
Secretary shall make inspections of each underground coal
or other mine in its entirety at least four times a year,
and of each surface coal or other mine in its entirety at
least two times a year. The Secretary shall develop guidelines for additional inspections of mines based on criteria
including, but not limited to, the hazards found in mines
subject to this Act, and his experience under this Act and
other health and safety laws. For the purpose of making any
inspection or investigation under this Act, the Secretary,
or the Secretary of Health, Education, and Welfare, with
respect to fulfilling his responsibilities under this Act,
or any authorized representative of the Secretary of the
Secretary of Health, Education, and Welfare, shall have a
right of entry to, upon, or through any coal or other mine.
The undisputed evidence shows that James P. Ploughman is an authorized
representative of the Secretary of Labor. Ploughman's duties under the Act
included the inspection of mines. He attempted to conduct an inspection of
respondent's operation on April 15, 1981 but was turned away by Mr. Cullen
who insisted inspectors had no right to come upon the property without a
search warrant.
The evidence also shows that respondent sells the rock extracted and
crushed in his operation to various construction companies, and that in
in conducting his business he uses equipment manufactured outside of
Colorado. He employed three workers at the time of inspection.
Mr. Cullen's defense, as articulated at the hearing, appeared to be
based upon a belief that the inspection provisions of the Act purport to
allow warrantless inspections of business properites in violation of the
Fourth Amendment's bar against unreasonable searches and seizures. He also
questioned whether his operation is subject to the Act, suggesting in his
testimony that he had heard that the Act was to be amended to exclude
coverage of rock crushing operations. Beyond this, he maintained that at
the time of the questioned inspection he was attempting to contest five

2006

earlier citations upon essentially the same grounds. 1/ These earlier
citations arose from a single inspection. He believed that a further
inspection was unfair until these earlier charges were heard and decided,
Finally, he suggested that he was being harassed, and that the inspection
provisions of the Act are "communistic."
I first observe that there is no legitimate issue of coverage under
the Act, The Act extends to sand and gravel pits and to rock quarries
under the broad definition of a mine in Section 3(h). 2 / Attempts to
amend the Act to exclude these activities have been made, but no such
change has been enacted. For a time, certain temporary appropriations
measures forbade the Mine Safety and Health Administration to expend funds
for enforcement of the Act against sand, gravel or quarry operators~ but no
such provisions were in effect at the time of the inspection or hearing in
this case. Moreover, whether an appropriations measure not the affecting
substance of the Act is enforceable before this Commission (which has no
express authority to adjudicate disputes arising under appropriation acts)
is highly questionable. Finally, the evidence shows that the Cullen
operation "affects commerce" as that term is used in the Act. This is so
irrespective of whether respondent sells his product intrastate or interstate. 1./
Respondent's constitutional objection to the inspection also lacks
merit. The "warrantless inspection" issue has been settled by the United
States Supreme Court in Donovan v. Dewey,
U.S.
, 101 S. Ct. 2534
(1981). There the Court held that the nonconsensual, warrantless
inspections authorized under the Act do not offend the Fourth Amendment
guarantees against unreasonable searches and seizures.
Since the uncontroverted evidence shows that Mr. Cullen turned away
the inspector because he lacked a search warrant, a violation of section
103(a) of the Act occurred.

1/ The existence of these earlier citations was stipulated. Respondent
asserted that he wanted a hearing on their validity, but that his letters
had apparently been lost by MSHA, and that he was still trying to ascertain
why he had not been granted a hearing. Counsel for petitioner knew nothing
of the fate of the citations except that they were issued, and that civil
penalties were now somewhere in the collection process.

J:./

Waukesha Lime and Stone Company, Inc., 3 FMSHRC 1703, n. 3 (1981).

3/

Wickard v. Filburn, 317 U.S. 111 (1942).

2007

Nor is it a defense that respondent believed it somehow improper for
the inspector to visit the mine while previous citations were pending.
Neither the Act, nor any holding of the courts, nor any holding of this
Commission supports such a notion. !!._/ The Act requires that surface
operations be inspected at least twice a year, but imposes no limits on the
frequency of inspections.
We now turn to the matter of appropriate penalty. Waukesha Lime,
cited previously, stands for the proposition that a refusal of inspection
justifies imposition of a civil penalty under the Act. In the present case
the Secretary proposes a penalty of $200. For the reasons which follow, I
conclude that $200 is excessive.
Section llO(i) of the Act sets forth the criteria a judge must weigh
in assessing a reasonable penalty. These are the degree of the operator's
negligence, the size of his mine, his good faith in abating the violation,
the gravity of the violation, and whether exaction of a particular penalty
will affect the operator's ability to continue in business. Here the
respondent's refusal of entrance to the inspector was more than negligent,
it was deliberate. This factor weighs against respondent. Neither does he
deserve extensive credit for good faith. He did ultimately abate by
allowing an inspection, but the inspection at issue here was not his first.
During the initial inspection respondent was apprised of the existence of
the Act, From that time he was under a duty to make reasonable inquiry as
to his obligations under the statutes. Nevertheless, one can have some
sympathy for this pro se respondent whose financial means are limited and
for whom federal safety regulation is a fairly new experience, I give
credence to his testimony that he was confused by a second inspection while
he was attempting to obtain review on the earlier inspection, which he
believed to have been unlawful. The uncertainty surrounding his apparent
attempts to contest the results of the earlier inspection tends to blunt
the effect of that inspection as an unfavorable "prior history."
Since this case does not involve a violation of a substantive safety
and health standard, the customary measurements of gravity cannot be
applied. There is no evidence of what hazards, if any, actually existed at
the site.
The size of respondent's crushing operation is quite small. While the
evidence did not establish that imposition of the proposed penalty of $200
would affect his ability to remain in business, it did show that in the
year preceding the year of inspection he suffered a loss of approximately
$30,000 and in 1981 he only broke even. These facts weigh in his favor.
On balance, I conclude that a civil penalty of $75 is appropriate.

4/ This case presents no proper issue as to whether or not the inspection
attempt was made in bad faith -- that is, for reasons other than those
authorized by the Act. Respondent's allegation of "harassment" was based
upon the mere fact of inspection. It was supported by no specific evidence
from which a wrongful purpose or active misconduct may be inferred.

2008

CONCLUSIONS OF LAW
Upon the entire record in this case, including the determinations
of fact made in the narrative portion of this decision, the following
conclusions of law are entered.
(1) The Connnission has jurisdiction to hear and decide this matter.
(~)

Respondent, John Cullen, violated section 103(a) of the Act.

(3) The appropriate civil penalty is $75.
ORDER
Accordingly, the citation is affirmed and respondent is ORDERED to pay
a civil penalty of $75 to the Secretary within 30 days of the issuance of
this order.

Carlson
dministrative Law Judge
Distribution:
Katherine Vigil, Esq.
Office of the Solicitor
United States Department of Labor
1585 Federal Building
1961 Stout Street
Denver, Colorado 80294
Mr. John Cullen
John Cullen Rock Crushing
4356 Blueflax Drive
Pueblo, Colorado 81001

2009

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
. OFFICE OF ADMINISTRATIVE LAW JUDGES

2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VlkGINIA 22041

Complaint of Discharge,
Discrimination, or Interference

SECRETARY OF LABOR,
MINE SAFETY AL\ID HEAL TH
ADHINISTRATION (MSHA),

Docket no. CENT 81-133-DN
On behalf of
LEN\.J'ARD H. WOOD,

MD 79-02

Complainant
v.

Jenny Lind

and Plant

ARKHOLA SAL\ID AND GRAVEL COHP ANY,
Respondent
DECISIOi\!
Appearances:

Richard Collier, Esq., Office of the Solicitor, U.S.
Department of Labor, Dallas, Texas, on behalf of
Complainant;
William B. Hiller,
. , Atlanta,
, on behalf
of Respondent~.

Before:

Administrative Law Judze Broderick

STATEBENT OF THE CASE
Complainant
that he was discharged on January 1, 1J79, from
the position he held with Respondent as a shovel operator because he
refused to work under unsafe conditions. He does not seek reinstatement
and is claiming lost wages for the two-week
from January 1, 1979
to January 15, 1979. Respondent denies that Complainant was discharged
and denies that his
Respondent's employ was related to activities protected under the Hine Safety Act. Complainant filed his complaint with the Secretary of Labor on January 5, 1979. His complaint
was filed with the Review Commission on :'.'fay 7, 1981.
Pursuant to notice, the case was called for hearing on the merits
on
14, 1982, in Fort Smith, Arkansas. Lenward H. Uood, the
Complainant, and William Wilcox, a federal dine Safety and Health
Administration special investigator, testified for Complainant.
Ross, Bill Scarbrough, and Joe Wasson testified on behalf of Respondent.

2010

Both parties waived their rights to file posthearing briefs and
made oral arguments on the record at the close of the hearing. Based on
the entire record, and considering the contentions of the parties, I
make the following decision.
FINDrnGS OF FACT
1. Respondent at all times pertinent to this proceeding was the
operator of the Jenny Lind Quarry and Plant near Fort Smith, Arkansas,
which was a mine as that term is defined in the Federal Mine Safety and
Health Act of 1977,

2. Complainant was employed by Respondent as a shovel operator
from about June 1975 to April 1977 and from November 1977 until
January 1, 1979, and was a miner as that term is used in the Act, He
normally worked from about 7 o'clock a.m, until dark, 6 days per week.
3. The shovel which Complainant operated consisted of a cab and
crane with a large scoop in front designed to pick up rocks and load
them into dump trucks. The trucks then took the rocks to the crusher,
The capac
of the shovel was in excess of 5 tons of rock.
4. The shovel in question had both hand and foot controls. Levers
operated by hand were used to swing the crane around and hoist the load.
Foot pedals were used to keep the bucket in place, that is to keep the
stick from going in or out, and to keep the bucket from dropping. While
the shovel is being operated, the hand and foot controls are constantly
being used. At some time in the Spring of 1978, Respondent had a
tion put in the cab of the crane which had the result of deflectin13 some
of the heat from the engine away from the cab •.
5. On a number of occasior.s prior to January 1, 19?9, Complainant
complained to his supervisor about the lack of heat in the cab of the
shovel.
6. Complainant operated the shovel in January, 1977, in January
1978, and in February 1973, when temperatures ranged from 4 degrees
Fahrenheit to 19 degrees fahrenheit with wind speeds varying from
3 to 13 knots per hour.
7. On January 1, 1979, when Complainant reported to work, he was
informed that the temperature was minus 11 degrees fahrenheit. In fact,
at the Fort Smith, Arkansas airport the temperature was 19 degrees
fahrenheit at 6:00 a.m., January 1, 1979. It was 18 degrees at
9:00 a.m. The wind speed at 6:00 a.m. was 10 knots, and at 9:00 was
13 knots. The wind was coming from North by Northwest. The subject
quarry was on the north slope of the mountain and therefore exposed to
the wind.

2011

8. It is necessary for the safe operation of the power shovel in
question, that the operator have full
in his hands and feet
when he operates the controls.
9. Complainant reported to work on January 1, 1979. The
attended a regular safety meeting prior to the beginning of the shift.
Complainant aske<l his supervisor, Jack Servold if a heater had been put
in the cab. When he was told that it had not been installed,
Complainant told Servold he would not run it because of the cold
weather. Complainant offered to take a heater from another crane that
was not running and install it in the crane involved herein. The
supervisor refused the offer and told Complainant to punch out and go
home.

10. In the evening of January 1, 1979, Complainant called
Ed Ellis, Superintendent of the mine and told him what happened.
Ellis told Complainant that if Servold told him to punch out and go
home, that meant he was fired.
lL After Complainant went home on January 1, 1979, the shovel was
operated
his assistant George Ross. Ross completed the shift and
does not recall any safety problems related to the cold weather.

12. At the time his employment was terminated, Complainant was
earning $5.50 per hour with t.ime-and-one-half for all hours worked over
40 in a week. He worke<l an average of 50 hours per week, and thus
earned $302.50 per week.
lJ. Respondent's records show that Complainant voluntarily quit
work "because he did not want to run shovel without heater installed in
it."
14. The Arkansas Employment Security Division found with respect
to Complainants claim for unemployment benefits that he quit his job
"when he became dissatisfied with his job assignment" and denied
unemployment benefits.
15. Complainant filed a discrimination complaint with the Mine
Safety and Health Administration on January 9, 1979. Respondent was
notified of the claim and an investigation was conducted at the mine on
January 10 and January 11, 1979. The ~·lSHA investigator spoke to
Servold and Ellis in addition to other company officials.
16. The Solicitor of Labor filed a complaint on behalf of
Lenwar<l Wood with the Review Commission on :fay 7, 1981.

2012

17. Neither Servold nor Ellis was in Respondent's employ at the
time of the hearing. Counsel for Respondent stated that Ellis died
about 2 weeks prior to the hearing and Servold is presently living in
Colorado.
PROVISION
Section lOS(c) of the Act provides in part as follows:
(c)(l) No person shall discharge or in any manner
discriminate against or cause to be discharged or cause
discrimination against or otherwise interfere with the
exercise of the statutory rights of any miner, representative of miners or applicant for employment in any coal
or other mine subject to this Act because such miner,
representative of miners, or applicant for employment
• • . has filed or made a complaint under or related to
this Act, including a complaint notifying the operator
or the operator's agent, or the representative of the
miners at the coal or other mine of an alleged danger or
safety or health violation in a coal or other mine . . .
or because of the exercise by such miner, representative
of miners or applicant for employment on behalf of himself
or others of any statutory right afforded by this Act.
(2) Any miner or applicant for employment or representative of miners who believes that he has been discharged, interfered with, or otherwise discriminated
against by any person in violation of this subsection
may, within 60 days after such violation occurrs, file
a complaint with the Secretary alleging such discrimination. Upon receipt of such complaint, the Secretary
shall forward a copy of the complaint to the respondent
and shall cause such investigation to be made as he
deems appropriate. Such investigation shall commence
within 15 days of the Secretary's receipt of the complaint, and if the Secretary finds that such complaint
was not frivolously brought, the Commission on an
expedited basis upon application of the Secretary, shall
order the immediate reinstatement of the miner pending
final order on the complaint. If upon such investigation,
the Secretary determines that the provisions of this
subsection have been violated, he shall immediately file
a complaint with the Commission, with service upon the
alleged violator and the miner, applicant for employment,
or representative of miners alleging such discrimination
or interference and propose an order granting appropriate
relief. The Commission shall afford an opportunity for a

hearing (in accordance with section 554 of title 5,
United States Code, but without regard to subsection
(a)(3) of such section) and thereafter shall issue an
order, based upon findings of fact, affirming, modifying, or vacat
the Secretary's proposed order, or
directing other appropriate relief. Such order shall
become final 30
after its issuance. The Commission
shall have authority in such proceedings to require a
person committing a violation of this subsection to
take such affirmative action to abate the violation as
the Commission deems appropriate, including, but not
limited to, the rehiring or reinstatement of the miner
to his former position with back pay and interest. The
complaining miner, applicant, or representative of
miners may present additional evidence on his own
behalf during any hearing held pursuant to his
paragraph.
(3) Within 90 days of the receipt of a complaint
filed under aparagraph (2), the Secretary shall not
in writing, the miner, applicant for employment, or
representative of miners of his determination whether
a violation has occurred.

ISSUES
1. Whether the complaint is barred by the statute of limitations
or by laches.
2. Whether Complainant was discharged or voluntarily left his
employment with Respondent.
3.
Mine

Whether Complainant's refusal to work was protected under the
Act.

4. If Complainant was discriminated against, what is the appropriate relief to which he is entitled.
COdCLUSIONS OF LAW
1. Complainant and Respondent were subject to the provisions of
the Federal lline Safety Act at all times
inent hereto, and the
undersigned Administrative Law
has jurisdiction over the parties
and subject
2. The complaint is not barred by the limitations contained in
section lOS(c) of the Act or by laches.

2014

DISCUSSION
The Complainant filed his complaint with MSHA within 10 days of the
alleged discrimination. The Secretary forwarded a copy of the
to Respondent upon its receipt and commenced an investigation within
2 or 3 days of the filing of the complaint.
It does not appear thac the
Secretary notified Complainant in writing within 90
of the receipt
of the complaint whether a violation occurred. There is no specific
requirement in the Act that such notification be sent to the mine
operator. The record does not indicate when the Secretary determined
that a violation occurred, but he did not file a complaint with the
Commission until May 7, 1981, more than 2 years after the
discrimination and more than 2 years after the investigation was apparen
completed. The only explanation for the
in filins is that the
case "was never entered into the computer system" of the Dallas
Solicitor's Office and was overlooked because of the immense caseload in
the Office from 1979 to 1981.
It has been held that the statutory f
deadlines
jurisdictional.
Corporation, 3 FHSHRC
Coal Co., 1 FMSHRC 126 (1979); Local 5429 v.
ion
1 FHSHRC 1300 (1979); S. Rep. No. 95-181, 95th Cong., 1st Sess.
reprinted in LEGISLATIVE HISTORY of the FEDERAL HINE SAFETY At\!D
ACT OF 1977, Senate Subcommittee on Labor, Cor..mittee on Human Resources
(July 1978) 624 (hereinafter LEG. HIST.) ("It should be emphasized,
however, that these time-frames [in 105(c)] are not intended to be
jurisdictional.")
In considering whether the complaint is barred because of late
filing, by analogy to. a statute of limitiations or principle of laches,
it must be remembered that this proceeding is not brought solely to
make the Co~plainant whole, but to vindicate a public right.
The
primary purpose of section lOS(c) as of the entire Act, is to promote
health and safety in the nation's mines.
The failure to file a timely complaint with the Commission in this
case was the fault of the government, and not of the Complainant. The
Senate Conunittee report states that "the Complainant should not be
prejudiced because of the failure of the Government to meet its time
obligations." The time obligation that the Secretary failed to meet
in this case is the obligation under section 105(c)(2) to 11 immediately
file a complaint with the Commission, with service upon the alleged
violator . . . "when the Secretary has determined that the provisions
of the subsection have been violated.

2015

In a case brought by EEOC under Title VII of the Civil Rights Act
of 1964 approximately 3 years after the complaint was filed with EEOC,
the Supreme Court held that "the benchmark, for purposes of a statute of
limitations, is not the last phase of the multistage scheme, but the
commencement of the proceeding before the administrative body."
Occidental Life Insurance Co. v. EEOC 432 U.S. 355, 372 (1977). Prompt
notice to
o
iling
a complaint should alert him to
the possibility of a proceeding and give him an opportunity to gather
and preserve evidence.
If he can show prejudice, a court "may restrict
or even deny backpay relief." ~·, at 373.
The case of Marshall v. Intermountain Electric
Inc.
614 F.2d 260 (10th Cir.
80 , was a suit by the Secretary
Labor to
enjoin future violations of the prohibition under the Occupational
and Health Act against d
ing an employee for filing safety
complaints. The Court held, following the Occidental Life Insurance
case, that the State statute of limitations
"When an action is brought by the government to enforce private as
well as public rights, state statutes of limitations do not
to bar
the action even though no federal period of limitations is provided.
However, unlike the rule relating to actions brought exclusively for the
benefit of the federal government, the doctrine of laches may be applied
in these hybrid cases to limit relief.''
(Emphasis added).
614 F.2d at 263.
Following these principles, I conclude that if prejudice has
occurred, laches may be invoked, not to defeat the claim, but only to
limit relief.
The evidence of p
udice in this record is the absence
from the hearing of Ed Ellis, the Plant Superintendent who signed the
document in which Complainant's employment termination was recorded and
who allegedly told Complainant that he was fired, and witness, Jack
Servold, who was Complainant's foreman.
Counsel stated that Ellis died
about 2 weeks prior to the hearing, and that Servold was out of State
and unavailable to tes
No showing was made of any effort by
Respondent to preserve testimony or to obtain the testimony of Servold
by deposition or otherwise.
I conclude, however, that potential
prejudice has been shown, and I will consider that conclusion in
discussing relief.
3. Complainant was discharged, actually or constructively,
because of his refusal to perform certain work.

DISCUSSION
Complainant refused to operate the shovel unless a heater was
installed, and he was told to punch out and
home.
Complainant states
that he was fired; Respondent states that he quit. What the termination

zo

2016

of emplo)'T'.lent is called is not important to this proceeding if it
resulted from protected activity.
4.
Complainant's refusal to operate the shovel in question on
January 1, 1979, was based on a good faith belief that it involved a
safety hazard because of the extreme cold.
DISCUSS IO::~
It is true that Complainant operated the shovel un prior occasions
when the weather was more severe than it was on January 1, 1979.
However, the partition referred to in Find
of Fact No. 4 had not been
installed on these occasions and more heat from the engine came into the
cab.
It is also true that another
yee operated the shovel on
January 1, 1979, without incident. Neither of these aforementioned
facts persuades me that Complainant was act
otherwise than in
faith when he refused to operate the shovel on January 1. There is no
other adequate explanation for his refusal.

5. Complainant's refusal to onerate the shovel in question on
January 1, 1979, was based on a reasonable belief that it involved a
safety hazard because of the extreme cold.
DISCUSSION
:MSHA Special Investigator Hilcox, a mining engineer, stated. his.·
opinion that it was a safety hazard to run a shovel such as the one in
question in subfreezing temperatures without any heat.
Others who
testified
with him, but I accept the testimony of Hilcox as
establishing that Complainant's refusal to run the shovel was reasonable
and was related to safety considerations.
6. Complainant's refusal to operate the shovel in question on
January 1, 1979, was activity protected under the "line Act.
DISCUSSION
Refusal to perform work is protected under section lOS(c)(l) of the
Act, if it results from a good faith belief that the work involves
safety hazards, and if the belief is a reasonable one.
Secretary of
Labor
v. Consolidation Coal Co.
2 F~SHRC 2786 (1930), rev'd on
other
Coal Co v. Marshall 663
.2d 1211
(3rd Cir. 1931);
inette v. Unit
Castle Coal Co.,
3 F'.1SllRC 803 (19
Co.
4 FHSHRC 982 (1982).
7. Complainant's employment was terminated by Respondent because
of his refusal to operate the shovel on January 1, 1979, referred to
above. This constituted a violation of section 105 of the Act.

1

201 1

8. Because of the delay in f
the complaint, I will not order
Respondent to pay interest on the award of back wages.

ORDER
Based upon the above findings of fact and conclusions of law,
Respondent is ORDERED to pay Complainant within 30 Jays of the date of
this decision the sum of $605 for 2 weeks lost wages.

)~i !£_~; A-13.:~:Ji:1rz&L
1;

James A. Broderick
Administrative Law Judge

DistribQtion:

By certified mail

Richard Collier, Esq., Office of the Solicitor, U.S. Department of
Labor, 555 Griffin Square Building, Suite 501, Dallas, TX 75202
William B. Miller, Esq. 9 APAC, Inc., Tower Place, 3340 Peachtree ::Zoad,
N.W., Atlanta, GA 30326

2018

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES

2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

MOUNTAIN DRIVE COAL COMPANY,
Contestant

22041

N0\118

Contest of Citation
Docket No. KENT 81-110-R

v.
Citation No. 993137
March 10, 1981

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Respondent

No. 1 St

Mine

DECISION
Appearances:

Lloyd R. Edens, Esq., Middlesboro,
, for Contestant;
Darryl A. Stewart, Esq., Office of the Solicitor, U. S,
Department of Labor, for Respondent.

Before:

Adr.iinistrative Law Judge Ste

A hearing in the above-entitled
was held on May 11 and 12,
1982, in Barbourville, Kentucky, pursuant to section lOS(d), 30 u.s.c. §
815(d), of the Federal Mine Safety and Health Act of 1977. After the
parties had completed the introduction of evidence, counsel for the
s
made closing arguments, and I rendered a bench decision.
When the reporter failed to submit a trans
of the hearing within
a reasonable period of time, efforts to call him by
were unsuccessful. A letter written to his post office box number was not answered.
Finally, I wrote him a letter by certified mail on October 19, 1982. The
letter was returned by the post office with a notation on .the front of the
envelope that the addressee had not claimed the
te
letter. A telephone call to the post office resulted in our
that the reporter does still pick up his mail at that post office, but he would not
claim the registered letter when he was
three notices that a registered letter was being held for his signature.
The only address I have for the reporter is a
, and ask
I assume that I could personally travel to Tazewell,
enough questions to determine where the reporter lives and I probably
could find his home and he might be willing to
me, or sell me, the
stenographic notes which he made of the
I do not know, of course,
whether his notes are legible or whether another
could produce a
transcript of the hearing from his notes.
An alternative way to obtain a written
would be for me to
hold a second hearing, but I al'\ reluctant to burden the parties with a
second hearing in view of the fact that 11 witnesses testified at the

2019

previous hearing. Even if they could all be assembled again for a
second hearing, a period of more than 20 months has elapsed since the
citation being contested was issued, and it is unlikely that they would
recall the occurrences vividly enough to produce a satisfactory record.
Fortunately, I retained all of the exhibits which were introduced
at the hearing. The issue in this case dealt exclusively with whether
contestant was providing sufficient illumination to provide safe working
conditions at its surface mine. Twelve of the exhibits consisted of
color photographs which contestant had had made of its mine and the
pment used at the mine. Many of my findings of fact are based on
contestant's color photographs. Although my bench decision resulted in
an unfavorable decision for the Secretary of Labor, it is entirely possible that counsel for the Secretary will not believe that it is necessary to file a petition for discretionary review with the Commission because the decision is based almost entirely upon evidentiary facts.
Therefore, my decision will have little precedential value for any
operator other than the contestant in this proceeding.
In view of the circumstances described above, I have decided to
issue the bench decision in final forrl, If counsel for the Secretary
of Labor should decide, after evaluating the decision, that it is necessary to file a petition for discretionary review, the case can be
remanded to me so that I can either hold another hearing or try to
obtain a transcript from the notes made by the reporter who appeared
at the first hearing.
The material which follows is the bench decision which was orally
given on May 12, 1982, after counsel for the parties had completed their
clos
arguments.
This proceerling involves a notice of contest filed on
April 8, 1981, in Locket No. KENT 81-110-R by Mountain Drive
Coal Company alleging that Citation No. 993137 issued on
March 10, 1981, under section 104(a) of the Federal Mine
Safety and Health Act of 1977 is invalid because the citation
incorrec
alleged that Mountain Drive had violated 30 C.F.R.
§ 77.207.
Section 77.207 reads as follows:
Illunination sufficient to provide safe working conditions shall be provided in and on all surface structures, paths, walkways, stairways, switch
panels, loading and dumping sites, and working areas.
At the hearing MSRA presented its case through the testimony of one coal mine inspector supervisor and Mountain Drive
supported its case through the testimony of 10 witnesses. Hy
decision will be based on the following findings of fact:
1. It was stipulated that Mountain Drive is subject to the
jurisdiction of the Act, that Mountain Drive operates the No. 1
Strip Mine here involved, that Mountain Drive is a large operator,

2020

that Mountain Drive has no history of having previously violated section 77.207, and that payment of penalties will not
adversely affect Mountain Drive's ability to continue in
business.
2. As to the penalty criterion of contestant's goodfaith effort to achieve rapid compliance, MSHA agreed that
Mountain Drive could continue to use the illuminating methods
which were in operation when Citation No. 993137 was issued,
pending; the rendering of a decision in this proceeding as to
whether Mountain Drive's illumination method is a violation
of section 77.207.

3. It was further stipulated that Citation No. 993137
was issued on March 10, 1981, alleging a violation of section.
77.207 by Federal Coal Mine Inspector Supervisor Kenneth T.
Howard who was accompanied by another inspector named H. M.
Callihan. The stipulations are given in a two-page document
which is Exhibit 1 in this proceeding.
4. The inspector supervisor testified that he and
another inspector went to Mountain Drive 1 s No. 1 Strip Mine
on March 10, 1981, at about 5:30 to 6 p.m. and examined various areas of the mine for a period of about 4 or 5 hours. He
was concerned ahout the adequacy of lighting in two different
areas.
5. The first area was at a dumping site in N Section
where large trucks were <lumping overburden into a hollow about
20 feet in depth. A dozer was leveling dumped materials and
the inspector supervisor was told by Mountain Drive's safety
director that the dozer was available for extra illumination
or spotting if needed. The inspector supervisor said the
dozer's lights, when he observed them, were shining toward the
dump trucks so as to be in the truck drivers' eyes as the
drivers approached the dumping site. The inspector supervisor
was accompanied by Mountain Drive's safety director, Buddy
Johnston, and the inspector supervisor asked Johnston to have
the dozer turn so that its lights were shining on the dumping
area rather than toward the approaching trucks coming in to
dump overburden.

6. The inspector supervisor would have accepted the
dozer's lights as adequate supplemental illumination for the
dumping area except for his belief that the dozer operator
would normally be engaged in spreading overburden and could
not be expected to shine his lights on the <lumping site every
time a truck approached. Moreover, he believed that the dozer
had been placed in a supplemental lighting position to impress
upon him that adequate lighting was available at the dumping
site.

2021

7. The inspector supervisor did not get out of his
truck to discuss lighting with any truck driver or the dozer
operator and did not actually examine the number of lights
on the front of the truck or its rear, but he estimated that
each truck had two lights on its front end and one back-up
light on its rear end. The inspector supervisor concluded
that the lighting was inadequate in the dumping area on
the basis of the above-described examination.
8. The second area which the inspector supervisor believed to be insufficiently illurlinated was a pit area known
as the N-3 pit. He recalled the equipment he had observed
in the N-3 pit as two dozers, but the citation was written
over a year prior to the date of the hearing and the inspect or supervisor's memory was not sufficiently keen to enable
him to say for certain whether he had observed two end-loading
machines in the N-3 pit or two dozers or one of each in the
N-3
The only aspect of the N-3 pit~s illumination as
to which the inspector supervisor was certain was that while
the light from the dozers or loaders was sufficient for the
operators to see the material they were pushing~ the lighten the equiument was not bright enough to enable the
equipment operators to see all the way to the
of the
highwall near which they had to work from time to time.
9. It was the inspector supervisor's opinion that a
highwall may become hazardous during any given 8-hour shift
and that equipment operators must be able to observe the
highwall all the way to the top to be certain that it does
not develop cracks which may release loose material which
may fall into the pit where the equipment is being used.
In fact, the inspector supervisor indicated that a fatality
had occurred at another mine not owned by Mountain Drive a
short time before he wrote the citation here involved and
that fatality occurred shortly after a new shift had begun
to work following a preliminary inspection of a highwall.
Therefore, the inspector supervisor concluded that supplemental lighting was needed in the N-3 pit.
10. Base<l on the facts summarized in Finding Nos. 4
through 9 above, the inspector supervisor and Inspector
Callihan both signed Citation No. 993137. The condition or
practice on that citation reads as follows: "Sufficient
illumination to provide safe working conditions was not
provided at dumping location in "N" section and the "N-3 11
pit area. At the dumping locations only vehicle headlights
and/or back-up lights were available and in the pit area,
sections of the highwall where equipri.ent was required to
work in close proximity were not illuminated."
11. Charles Harren, a commercial photographer, was
hired by Mountain Drive to take some color pictures showing
the degree of illumination provided by the lights on Mountain

2022

Drive's equipment. The photographer did not provide any illumination in addition to that supplied by the existing lights on
the equipnent. Exhibit A is an 8" x 10" photograph of lighting
provided by an end loader like the one operating in the N-3 pit
when the inspector supervisor cited the N-3 pit for insufficient lighting. Exhibits B through F. are 8" x 10" photographs
of illumination provi<led by the Euclid 75 trucks being used in
the dumping area cited by the inspector supervisor for insufficient lighting. Those photographs support a conclusion that
the trucks and end loaders provided a great deal of light.

12. Buddy Johnston, Mountain Drive's safety director,
accompanied the
tor supervisor and the other inspector
on March 10, 1981. He introduced six 5" x 7" color photographs
of one of the Euclid 75 trucks which was being used in the dumping area on March 10, 1981. Exhibit I is a close-up picture of
the front of the truck. Johnston explained that the manufacturer
installs four
on the front and that lfuuntain Drive additionally installs four supplemental lights on the front of the
truck, one on each end of the bumper and one on each side of
the hood about even in
with the last rung of the ladder
used by the truck driver to climb up to the truck's cab. Exhibit H is a
of the rear of the same Euclid truck
showing the two sealed beam back-up lights which are standard
equipment installed by the manufacturer and two supplemental
lights which are installed by Hountain Drive to shine diagonally toward the left and right sides of the rear dual wheels.
Exhibits F and G are two photos of the same Euclid truck showing a supplemental light which Mountain Drive adds just behind
each front wheel so as to illuminate the area in front of the
rear dual wheels. The actual illumination is illustrated by
the 8" x 10" pho
described in Finding No. 11 above.
13. Johnston also introduced as Exhibits K and L two
5" x 7" photographs of a 992 Caterpillar end loader like the
two being used in the N-3 pit when the N-3 pit was cited for
insufficient lighting. Johnston's Exhibits Kand 1 show that
the manufacturer equips the loader with lights on the boom on
each side near the lower part of the windshield and with one
light on each side of the top of the cab. Hountain Drive
supplements the manufacturer's cab lights with two lights between the two top cab 1
and the middle lights are
directed upward so that the operator of the end loader may
see the highwall above him. Johnston also testified that the
inspector supervisor found the 1
on the end loaders to
be insufficient only when they were being used in a position
which was parallel to the highwall.
14. James Courtney is an operator of a 992 Caterpillar
end loader and he was operating it in the N-3 pit on March 10,
1981, when Mountain Drive was cited for insufficient lighting.

2023

He testified that he had worked for another company, Pine
Mountain Industries, at a time when that company had installed six portable power plants to provide lighting for a
pit area as shown in Exhibit M, an<l that he was unable to
work at all until the portable light plants were removed because they created an unacceptable amount of glare in his
eyes by reflecting off of mirrors and by shining directly
into his eyes. He insisted that he could see the entire
highwall and that he could see it clearly enough to have
known it if any hazardous conditions had developed on the
highwall in N-3 pit. He said he nearly always approached the
highwall at a 45° angle which enabled him to see to the top
of the highwall and he further said that if he were to drive
his end loader exactly parallel and close to the highwall, he
would in that position be unable to see to the top of the hi8hwall because of the roof of his cab and not because he lacked
sufficient light to see to the top of the highwall.
15. George Brock was a truck driver on the day shift but
he was fairly often asked to report for work at 3 a.m. and work
to 1 p.m. During such shifts, he had worked when Mountain
Drive had experimented with portable lighting units. No matter
how those units were positioned, they blinded him so as to make
his work more hazardous and difficult when they were used than
when they were not used.
16. Three other truck drivers supplemented Brock's
ti~
mony. Their names were R. R. Wilson, R. Eugene Johnston, and
Mike Polly. All of them testified that they were driving Euclid
75's on March 10, 1981, when Citation No. 993137 was written and
that they could see very well where they were dumping with the
lights installed on the trucks as described in Finding Nos. 11
through 13 above. All of them said they would come into the
dumping area and make one pass around the dumping s'ite so as to
choose the place where they wanted to dump. Then they would
back up and dump their trucks by looking first into their top
rear view mirror and then into the lower mirror, as those
mirrors are shown on Exhibits F, G, I, and J and as the areas
are illustrated in F.xhibits R, C, and D.
17. Doug Hoskins has worked for Mountain Drive since 1970
and he became the mine manager in January 1980. He was not
available to testify in person at the hearing held on May 11,
1982, but his deposition was taken on May 5, 1982, in Knoxville,
Tennessee, at which time he was questioned by MSHA's counsel.
It was agreed that his deposition could be received as evidence
in this proceeding. According to pages 7 and 8 of that deposition, Mountain Drive expanded its overburden removal ability in
1975 and the company experimented with portable lighting units
for a few months to determine whether such units could be used
to maximize safety and upgrade efficiency. After the lights in

2024

the portable units had been positioned both high and low without overcoming the equipment operators' objections to the
glaring and blinding characteristics, they discontinued the
use of the portable units and had operated for about 6 years
without using any illumination other than the lights installed
on the equipment as hereinbefore described. During that 6year period, Mountain Drive was not cited for having insufficient lighting until the citation involved in this case was
written on March 10, 1981.

18. After Citation No. 993137 was issued, Hoskins discussed the matter of illumination with other management personnel and management decided that their record of no equipment operators' complaints and their safety record free of
disabling injuries justified their conclusion that their
methods of illumination provided safe operating conditions
and merited their filing a notice of contest with respect to
the citation.
Consideration of Parties' Arguments
Counsel for Mountain Drive argued that his witnesses had
carried their burden of showing that the supplemental li?hts
installed by Mountain Drive on its trucks and end loaders provided sufficient light to satisfy the requirements of section
77 .207, that is, i~.lumination sufficient to provide safe working conditions.
I agree with Mountain Drive's counsel that the testimony
of its witnesses and its exhibits support a finding that there
was sufficient illumin~tion in the N dumping area and N-3 pit
to provide safe working conditions.
I also agree with Mountain
Drive's-counsel that the testimony of the inspector supervisor
lacked the certainty which is required for me to find that the
inspector supervisor's testimony alleging insufficient lighting
should be found to preponderate over the testimony of the truck
drivers and end loader operators who said that they could see
perfectly well.
In his argument, counsel for the Secretary of Labor correctly stated that there is nothing in section 77.207 which
specifically requires an operator to provide illuminating or
self-generating plants.
The Secretary's counsel also agreed
that Mountain Drive's equipment operators are uniform in
their dislike for lighting plants.
The Secretary's counsel was critical of Mountain Drive
for its failure to present as a witness the operator of the
dozer in the dumping area.
I am not certain that the dozer
operator could have contributed much useful information as
to the sufficiency of the illumination provided by his dozer's

202f)

lights when it is considered that the inspector supervisor
testified that the dozer's lights would have provided sufficient illumination to satisfy the provisions of section
77.207, but the inspector supervisor rejected use of the
dozer's lights as a consistent supplemental light source
because the inspector supervisor was unwilling to accept
the fact that the dozer operator would always be alert and
willing to shine his dozer's lights on the dumping area at
the time each truck was dumping.
Also it must be recalled that the inspector supervisor
criticized the use of the dozer for supplemental lighting because the dozer's lights, when the inspector supervisor came
to the N-3 pit, were shining toward the oncoming trucks.
The inspector supervisor said that, in his opinion, the
dozer's lights were blinding the truck drivers rather than
helping them to see. To that extent, the inspector supervisor was in complete agreement with the equipment operators'
objections to lighting plants because the equipment operators
said that the glare from the lighting units made it difficult
for them to see where they were dUJTlping. While a dozer operator can move his dozer to
his lights from shining into
a truck ririver 1 s eyes, there is no way for a stationary lighting plant to vary its position so as to eliminate its glare
from an equipment operator's eyes. Moreover, every truck
driver was segregated prior to testifying but, without exception, each driver testified that the operator of the doze~
turned off the dozer's lights when the trucks were dumping
so that the dozer's lights would not shine in their eyes.
Therefore, I do not find that Mountain Drive's failure
to add an eleventh witness to its list of witnesses is a:1
evidentiary gap which would support a finding that Mountain
Drive has failed to carry its burden of countervailing the
testimony of the inspector supervisor. It is not my practice
to cite shortcomings in testimony, but it is a fact that
Inspector Callihan did jointly sign Citation No. 993137. I
do not know what effect his testimony would have had on the
outcome of this proceeding, but his failure to testify constitutes a larger gap in the Secretary's proof than the absence of the dozer operator's testimony creates in Mountain
Drive's case.
The Secretary's counsel also objects because I sustained
objections of Mountain Drive's counsel to questions about how
the truck drivers could see when they were in the N-3 pit
area. The Secretary's counsel says that he relies on all the
language in Citation No. 993137 as to the N-3 pit and that he
was prevented by my ruling from developing his arguments in
support of the citation. The total claim of insufficient
light in the N-3 pit is "* * * in the pit area, sections of

2026

the highwall where equipment was required to work in close
proximity were not illuminated". The violation of section
77.207 as'to the N-3 pit depends exclusively on what the
inspector supervisor used to support his conclusion that
the highwall was not sufficiently illuminated. The inspector
supervisor does not claim to have seen a single truck in the
N-3 pit. He supported the violation in the N-3 pit exclusi~ely by saying that the operator of the dozer or end loader
(he didn't know which it was) couldn't see the top of the
highwall when the loader or dozer was in close proximity to
the highwall o
Assuming, arguendo, that the Secretary's counsel should
have been allowed to develop the question of how much illumination trucks could have provided in the N-3 pit, the evidence
is overwhelming that all of the lights on the trucks were directed to the ground so that the truck drivers could see where
they were backing their trucks before dumping their overburden.
Thus, it is certain that the lights on the trucks would not
have illuminated the highwall and no amount of cross-examination of the truck drivers could have changed the basi.s for the
inspector supervisor's claim that the highwall was not sufficiently illuminated to provide safe working conditionso
In its decision issued in Capital Aggregates, Inc., 3
FMSHRC 1388 (1981), the Commission considered two alleged
violations of section 56.17-1 which reads the same as section
77.207 involved in this.proceeding. The Commission stated on
page 1388 that the question presented is what constitutes
illumination sufficient to provide safe working conditions.
The Commission then added that resolution of the question
"* * * requires a factual deter111ination based on the working
conditions in a cited area and the nature of the illumination
provided". The Commission found a violation in that case because lights at a coke storage bin and adjacent walkways were
not operable. The operator in that case argued that it had
provided adequate illumination because it had provided electrical outlets for portable lighting equipment. The Commission then stated at page 1389, "[p]ortable lighting could
satisfy the standard where such lighting is accessible, its
use is feasible and safe, and it provides adequate light
under the circumstances". The Commission stated that the
operator in that case had presented no evidence to show that
it had the portable equipment nor how much light it would
provide even if it had been available.
In this proceeding, Mountain Drive has gone far beyond
the evidence considered in the Capital Aggregates case.
Mountain Drive has presented a large number of witnesses who
have used portable lighting in strip mining and those witnesses have shown without any equivocation that portable

202'/

lighting, when use<l, failed to make conditions safer than
the conditions were without such equipment. In short,
portable lighting has been shown by Mountain Drive's evidence to be neither feasible nor safe.
I believe that Mountain Drive has established by a preponderance of the evidence that the lights on its trucks and
en<l loaders furnished sufficient illumination to provide safe
working conditions iil the N dumping area and N-3
and that
no violation of section 77.207 has been proven.
Since I have found that no violation was proven, there is
no need to consider the civil
issues which were consolidated for consideration in this proceeding.
WHEREFORE, i t is ordered:
The notice of contest filed on April 8, 1981, in Docket No.
KENT 81-110-R by Mountain Drive Coa1 Company is sustained and
Citation No. 993137 issued March 10, 1981, alleg
a violation
of section 77.207 is vacated.

~ C.<J3~
Richard C. Steffey
Administrative Law JU:dge
(Phone: 703-756-6225)

Distribution:
Lloyd R. Edens, Esq., Attorney for Mountain Drive Coal Company,
P. O. Rox 1562, Middlesboro, KY 40965 (Certified Mail)
Darryl A. Stewart, Esq., Office of the Solicitor, U. S. Department
of Labor, Room 280, U. s. Courthouse, 801 Broadway, Nashville, TN
37203 (Certified Mail)

2028

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

22041

NOV 191982

Civil Penalty Proceeding
Docket No. KENT 81-141

v.

A. C. No. 15-04338-03044 F

MINING COMPAi'N,
Respondent

Brookside No. 3 Mine

DECISION APPROVING SETTLEMENT
When a hearing was convened on
13, 1982, in Barbourville, Ken' in the above-entitled proceeding, counsel for the Secretary of
Labor stated that the parties had reached a settlement of the issues.
1
The
s counsel then made an oral motion for approval of settlement. Under the settlement agreement~ respondent would pay reduced
of $1,250 instead of the
of $2,250 proposed by the
Assessment Office for the two
violations involved in this proceedSince the oral motion for settlement was made in the presence of a
reporter, it is normal procedure to wait until a transcript of the
is received from the reporter before acting upon the oral motion
for approval of settlement. After the transcript.is received, the judge
normally issues his decision on the basis of the motion which has been
transcribed by the reporter. In this instance, the court reporter failed
to submit a transcript of the hearing. We have been unable to talk to
the
by telephone to ask whether he ever intends to transcribe
the
, and he will not accept a letter sent by certified mail.
Therefore, I am issuing this decision on the basis of the notes which I
took at the hearing.
c~urt

Section llO(i) of the Federal Mine
and Health Act of 1977
lists six criteria which are required to be used in determining civil
The six criteria were considered by the parties when they
reached their settlement agreement. As to the criterion of the size of
's business, the proposed assessment sheet in the official file
shows that respondent produces over 2,000,000 tons of coal on an annual
basis and that the Brookside No. 3 Mine involved in this proceeding produces over 200,000 tons of coal per year. Those figures support a finding that respondent is a large operator and that any civil penalties
assessed in this proceeding should be in an upper range of magnitude insofar as they are determined under the criterion of the size of respondent's
business.

2029

The parties have presented no evidence, and the official file contains
no facts, pertaining to respondent's financial condition. The former Board
of Mine Operations Appeals held in Buffalo Mining Co., 2 IBMA 226 (1973),
and in Associated Drilling, Inc., 3 IBMA 164 (1974), that a judge may presume that an operator is able to pay civil penalties if the operator fails
to present any evidence regarding its financial condition. In the absence
of any statements by the Secretary's counsel or facts in the official file
indicating that a contrary conclusion should be dr~'Wil, I find that payment
of penalties will not cause respondent to discontinue in business.
As to the criterion of respondent's,history of previous violations,
counsel for the Secretary stated that during the 24 months preceding the
writing of the two citations involved in this proceeding, respondent had
been assessed for a total of 243 violations during 390 inspection days.
Applicat1on of those figures to the assessment formula in 30 C.F.R. §
100.3(c), which was in effect prior to May 21, 1982, when the penalties
in this proceeding were proposed by the Assessment Office, shows that a
total of nine penalty points should be assigned under the criterion of
respondent's history of previous violations. I find that the settlement
penalties are sufficiently large to allow for an appropriate amount to be
included under the criterion of respondent's history of previous violations.
The remaining three criteria of negligence, gravity, and the operator's good-faith effort to achieve rapid compliance will be considered in
the ensuing discussion of the allegations contained in each citation.
Citation No. 741492 alleged that respondent had violated 30 C.F.R. § 75.
1725 by failing to remove from service a track vehicle which had a defective device for holding the trolley pole against the trolley wire which
supplied the vehicle with electrical power. One of respondent's foremen
used the track vehicle even though he knew that the trolley pole frequently came loose from the trolley wire. The foreman was el~ctrocuted when he
tried to reattach the trolley pole to the source of power. The Assessment
Office waived the normal penalty formula described in section 100.3 and
proposed a penalty of $1,000 for the violation based on narrative findings
of fact.
A copy of the narrative findings is a part of the official file.
Those findings show that the Assessment Office considered the violation
to have been the result of negligence and to have been very serious. The
Secretary's counsel stated that the parties had agreed to reduce the proposed penalty of $1,000 to $600 primarily because the facts do not warrant
a finding that respondent was as negligent as the Assessment Office found
it to be. A foreman had used the car with the defective power attachment
device with knowledge that the track vehicle was not in safe operating
condition. I believe that the Commission's decision in Nacco Mining Co.,
3 FMSHRC 848 (1981), can be cited as a precedent for allowing some reduction in the proposed penalty under the criterion of negligence. In the
Nacco case, the Commission found that the operator was nonnegligent for a
violation of section 75.200 in circumstances which showed that a foreman

2030

had gone out from under roof support for a distance of 10 to 12 feet in
violation of the operator's roof-control plan. The foreman was killed
when the roof fell on him. The facts showed that the foreman had received
proper training and that he had shown good judgment on prior occasions
with respect to following safety regulations, but on the day of the accident, he acted aberrantly and engaged in conduct which was wholly unforeseen. The foreman's action did not expose anyone else to harm or risk.
The Conunission stated that finding an operator negligent in such circumstances would discourage pursuit of a high standard of care because, regardless of what an operator did to insure
, a f
of
would always result.
Using a track vehicle with a defective trolley wire attachment necessarily exposes the operator of such a vehicle to a hazardous condition,
especially if he undertakes to reattach the trolley pole to the trolley
wire without deenergizing the trolley wire, as the foreman did in this
instance. Therefore, the Assessment Office correctly found that the violation was serious.
The second civil penalty sought in this proceeding is based on Citation No. 741493 which alleged a violation of section 75.512 because a
weekly examination of the track vehicle cited in the preceding discussion
was not being made. The Assessment Office found the violation to have
been serious, to have been the result of a high
of negligence, and
proposed a penalty of $1,250. The reason that the Assessment Office proposed a larger penalty for the alleged violation of section 75.512, than
it had for the violation of section 75.1725 described above, is that the
Assessment Office concluded that the cause of the foreman's death was respondent's failure to make the required weekly examination of electrical
equipment and to repair such equipment when defects were found.
Counsel for the Secretary stated that the
had
to a
reduction of the proposed penalty from $1,250 to $650 because, if a hearing had been held, there was some doubt that a violation of section 75.512
could have been proven. Also.the Secretary's counsel noted that there was
a considerable amount of overlapping of the two alleged violations in that
both the previous violation of section 75.1725 and the instant violation
of section 75.512 depended to the same extent upon a failure to inspect
and correct the defects in the device which was supposed to
the trolpole attached to the trolley wire.
As the Commission observed in Lone Star Industries, 3 FMSHRC 2526,
2529 (1981), the occurrence of an accident or of a fatality does not by
itself prove or disprove existence of a violation. Occurrence of an
accident, however, may cause inspectors to notice violations which they
may have overlooked on previous occasions. The doubt as to occurrence of
the violation, coupled with the overlapping nature of the violations,
warrants a reduction of the proposed penalty from $1,250 to $650.

2031

The only criterion which has not been discussed is the question of
whether respondent demonstrated a good-faith effort to achieve rapid compliance. The Assessment Office found that respondent abated both alleged
violations"*** within a reasonable period of time." The inspector observed the alleged violation of section 75.1725 at 7 a.m. and gave respondent an hour within which to terminate the violation. The subsequent action
sheet terminating the citation indicates that the track vehicle was removed
from the mine and taken completely away from the track by 9 a.m .. While
respondent did not achieve abatement within the hour given by the inspector,
it appears that abatement within a period of 2 hours is sufficiently close
to the time allowed for abatement by the inspector to support a finding
that respondent demonstrated a good-faith effort to achieve abatement so
that no additional monetary amount should be assessed under the criterion
of good-faith abatement.
The subsequent action sheet terminating Citation No. 741493 was not
written until November 20, 1980, or nearly 6 months after the citation was
written. Sometimes the inspectors who initially write citations overlook
the need to write subsequent action sheets to tern1inate the citations,
Thereafter, another inspector will check the files in MSHA 1 s office and
find that a given citation is still outstanding, He will then go to the
mine and determine whether the citation should be abated. The termination
sheet in this instance was written by a different inspector from the two
inspectors who originally wrote the citation. Since abatement was achieved
for Citation No. 741493 by taking out of service the same vehicle which was
removed from service to abate Citation No. 741492, it is safe to conclude
that there is no basis to make a finding of a lack of good faith in connection with the 6-month abatement period associated with Citation No. 741493.
Therefore, no additional monetary amount should be assessed for the alleged
violation of section 75.512 under the criterion of good-faith abatement.
I believe that the foregoing discussion of the six criteria shows that
the Secretary's counsel gave sufficient reasons to warrant the grant of his
oral motion for approval of settlement.
WHEREFORE, it is ordered:
(A) The motion for approval of settlement made at the hearing on
May 13, 1982, is granted and the settlement agreement is approved.
(B) Pursuant to the settlement agreement, respondent, within 30
days from the date of this decision, shall pay civil penalties totaling
$1,250 which are allocated to the respective alleged violations as follows:

2032

Citation No. 741492 5/19/80 § 75.1725 .•...•.....•.•.. $
Citation No. 741493 5/19/80 § 75.512 .......•....•.•..

600.00
650.00

Total Settlement Penalties in This Proceeding .....•.. $1,250.00

~

C. r:J'.t~,,A

Richard C. Steffey
·-i;--~
Administrative Law Judge
(Phone: 703-756-6225)

Distribution:
Darryl A. Stewart, Esq., Office of the Solicitor, U. S. Department
of Labor, Room 280, U. S. Courthouse, 801 Broadway, Nashville, TN
37203 (Certified Mail)
Karl S. Forester, Esq., Attorney for Eastover Mining Co., Forester,
Forester, Buttermore & Turner, Forester Building, First Street,
Harlan, KY 40831 (Certified Mail)

2033

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

Civil Penalty Proceeding

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. SE 81-50
A. C. No. 40-02512-03009 W

v.
BILLY MOON TIPPLE,
Respondent

Moon Tipple No. 2

DEFAULT DECISION
Appearances:

Darryl A. Stewart, Esq., Office of the Solicitor,
U. S. Department of Labor, for Petitioner;
No one appeared at the hearing on behalf of Respondent.

Before:

Administrative Law Judge Steffey

When the hearing in the above-entitled proceeding was convened in
Barbourville, Kentucky, on May 12, 1982, pursuant to written notice of
hearing dated April 5, 1982, and received by respondent on April 7, 1982,
counsel for the Secretary of Labor entered his appearance, but no one
appeared at the hearing to represent respondent.
Under the provisions of 29 C.F.R. § 2700.63(a), when a party fails
to comply with an order of a judge, an order to show cause shall be directed to the party before the entry of any order of default. An order
to show cause was sent to respondent on May 17, 1982, pursuant to section
2700.63(a), requiring respondent to show cause why it should not be found
to be in default for failure to appear at the hearing convened on May 12,
1982. Since respondent had failed to reply to the prehearing order issued
February 5, 1982, in this proceeding, the show-cause order also required
respondent to explain why it should not be held in default for failure to
provide the information requested in the prehearing order. A return receipt in the official file shows that respondent received the show-cause
order on May 20, 1982. Respondent was required to answer the show-cause
order by June 7, 1982, but no reply has been received.
Respondent's owner, Mr. Billy Moon, called me at the motel in Barbourville about 7:30 p.m. on May 12, 1982, to explain why he had not been
present at the hearing when it was convened about 1:30 p.m. on May 12,
1982. The reason given by Mr. Moon for not appearing at the hearing was
that he had left home in plenty of time to drive to Barbourville before
the hearing was due to commence, but the steering mechanism on his truck
ceased working and it was necessary for him to take his truck to a garage.
Mr. Moon said that it first appeared that the steering could be repaired
in time for him to drive to Barbourville before the hearing, but subsequently it became clear to the mechanic that the problem was too serious

2034

to be repaired until laLe in the afternoon. Mr. Moon told me that he had
called the MSHA office in Barbourville when he found that his vehicle could
not be repaired in time for him to be at the hearing, but he was advised
that MSHA's counsel, the reporter, MSHA's witnesses, and the judge had already left the building where the hearing was to be held.
The personnel in MSHA's Barbourville Office have always adviseJ me
promptly in the past when I have received telephone calls. I waited over
30 minutes after the scheduled hearing time for Mr. Moon to appear before
the hearing was convened, and I did not leave the hearing room for over an
hour after the hearing had been scheduled to begin. Therefore, it is difficult for me to understand how Mr. Moon could have called me as soon as
it became clear that his truck could not be repaired in time for him to
appear at the
Mr. Moon stated in his phone call to me on the evening of May 12 that
his defense in this proceeding was that new equipment was
tested at
the
when the citations were issued and that no coal was being processed. All of the civil penalties sought in this proceeding are for
violations of section 104(b) of the Act because, according to the orders
of withdrawal, respondent continued to operate its tipple after the withdrawal orders had been issued. There is nothing in the official file to
explain why respondent would have continued to operate its
, even for
testing purposes, after withdrawal orders had been issued.
Moreover, the four withdrawal orders involved in this proceeding have
little relationship, if any, to the mechanical operation of the
The foregoing statement is based on the fact that the underlying citations
were for (1) failure to replace a shattered windshield in an end loader,
(2) failure to provide a certified person to make· examinations for hazardous conditions, (3) failure to submit a noise survey as to two employees,
and (4) failure to record the results of examinations of electrical equipment.
In any event, the show-cause order gave the operator an opportunity
to
why he failed to respond to the prehearing order, why he failed
to
prompt notice of the fact that his truck had broken down, and why
his defense of
new equipment would have been relevant for avoidance of penalties for continuing to operate after withdrawal orders had
been issued.
Inasmuch as no
to the show-cause order has been submitted, I
find respondent to be in default for failure to appear at the hearing convened on May 12, 1982, and for failure to reply to the prehearing order
issued February 5, 1982. Section 2700.63(b) of the Commission's rules
provides that "[w]hen the Judge finds the respondent in default in a civil
penalty proceeding, the Judge shall also enter a summary order assessing
the proposed penalties as final, and directing that such penalties be paid. 11

2035

WHEREFORE, it is ordered:
Billy Moon Tipple, having been found in default, is ordered, within
30 days from the date of this decision, to pay civil penalties totaling
$705.00 which are allocated to the respective alleged violations as
follows:
Citation No. 979886 11/13/80 § 104(b) cited in Order No.
986079 issued 9/19/80 •.••••••...••..•••••...•.•..•..... $ 130.00
Citation No. 979887 11/13/80 § 104(b) cited in Order No.
986080 issued 9/19/80 .•.•.••.•...••..•••.•..••...•.••..

150.00

Citation No. 979889 11/13/80 § 104(b) cited in Order No.
979888 issued 11/13/80 .•••...•••...............•.•.....

125.00

Citation No. 983862 11/13/80 § 104(b) cited in Order No.
986077 issued 9/19/80 .••••..•.......•••..•.....•..•..•.

300.00

Total Civil Penalties Proposed by Assessment Office .....• $ 705.00

~e.r.32W4r

Richard C. Steffey
Administrative Law Judge.
(Phone: 703-756-6225)

Distribution:
Darryl A. Stewart, Esq., Office of the Solicitor, U. S. Department
of Labor, Room 280, U. S. Courthouse, 801 Broadway, Nashville, TN
37203 (Certified Mail)
Billy W. Moon, Owner, Billy Moon Tipple, Box 314, Monteagle, TN
37356 (Certified Mail)

2036

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

22041

Civil Penalty Proceeding
Docket No. KENT 81-228
A.O. No. 15-07212-03016

v.

No. 21 Mine

SHAMROCK COAL COMPANY,
Respondent
DECISION
Appearances:

Carole M. Fernandez, Attorney, U.S. Department of Labor,
Nashville, Tennessee, for the petitioner; Neville Smith,
Esquire, Manchester, Kentucky, for the respondent.

Before:

Judge Koutras
Statement of the Proceedings

This proceeding concerns a proposal for assessment of civil penalties
filed by the petitioner agains_t the respondent pursuant to section 110 (a)
of the Federal Mine Safety and Health Act of 1977, 30 U.S.C. 820(a),
charging the respondent with one alleged violation issued pursuant
to the Act and the implementing mandatory safety and health standards.
Respondent filed a timely answer in the proceedings and a hearing was held
on August 25, 1982, in London, Kentucky, and the parties appeared and
participated fully therein.
Issues
The principal issues presented in this proceeding are (1) whether
respondent has violated the provisions of the Act and implementing
regulation as alleged in the proposal for assessment of civil penalty
filed in this proceeding, and, if so, (2) the appropriate civil penalty
that should be assessed against the respondent for the alleged violation
based upon the criteria set forth in section llO(i) of the Act.
In determining the amount of civil penalty assessments, section llO(i)
of the Act requires consideration of the following criteria: (1) the
operator's history of previous violations, (2) the appropriateness of

203'/

such penalty to the size of the business of the operator charged, (3)
whether the operator was negligent, (4) the effect on the opeFator's
ability to continue in business, (5) the gravity of the violations, and
(6) the demonstrated good faith of the operator in attempting to achieve
rapid compliance after notification of the violations.
Applicable Statutory and Regulatory Provisions
1. The Federal Mine Safety and Health Act of 1977, Pub. L. 95-164,
30 u.s.c. § 801 ~~·
2.

Section llO(i) of the 1977 Act, 30 U.S.C. § 820(i).

3.

Commission Rules, 29 C.F.R. § 2700.1 et~·

Stipulations
The parties stipulated to the following (Tr. 3-5):
1.

The subject mine is subject to the jurisdiction of the Act.

2.

At the time the citation issued in 1981, the mine had an
annual coal production of 200,000 tons.

3.

The citation in question was issued by a duly authorized
representative of the Secretary of Labor.

4.

The proposed civil penalty will not adversely affect the
respondent's ability to remain in business.

5.

Once the citation was issued, the respondent acted in good
faith in rapidly abating the cited conditions.

6.

Respondent's history of prior violations is reflected in
petitioner's exhibit G-1, a computer print-out listing
such violations.

MSHA's testimony and evidence
MSHA Inspector Joe M. Burke confirmed that he issued the citation
in question on April 8, 1981, because of the failure by the respondent
to drill a test hole in the roof as required by its approved roof control
plan dated January 7, 1980. He identified the applicable portion of
the plan as section 9, page 7, and indicated that it required a test
hole to be drilled to a depth of 12 inches above the anchorage horizon
of the bolts being used during each production shift. The plan also
required that such a test hole be left open, plugged with a readily
removable plug, or painted with a distinctive paint to identify it as a
test hole (Tr. 7-10).

2038

Mr. Burke stated that when he arrived at the mine for his inspection
at 3:05 p.m., the first production shift had just ended. He determined
that no work had been done on the second shift when he arrived at the
section, and section foreman Corbett Caldwell told him that the roof
bolting crew had not been in the place in question during the second shift.
While examining some loose roof bolts with Mr. Caldwell, Mr. Burke started
looking for a test hole, but could not find one. Mr. Caldwell informed
him that the roof bolting work had been done on the previous first s~ift.
The nearest test hole which could be found was 150 feet back from the
face. Since a fresh cut had been taken out of the number 1 working
place, a test hole should have been made in that area, and Mr. Burke
indicated that he issued the citation for the first shift which had just
completed its work. Had the work been done on the second shift he would
not have issued any citation. He did so because he considered that the
roof work had been done on the prior shift (Tr. 10-16).
Mr. Burke believed that the respondent should have been aware of the
violation in that the first shift foreman should have conducted an
examination of the roof for the oncoming second shift. Mr. Burke
indicated that he checked the preshift record book and it did not indicate
that any test holes were being drilled and it did not indicate any problems
or roof abnormalities (Tr. 17).
Mr. Burke stated that during his inspection he detected that 24 out
of 30 roof bolts were not properly torqued, and he determined that this
was due to the roof bolting machine being out of adjustment (Tr. 18).
On cross-examination, Mr. Burke confirmed that out of the 51 feet
mined in the number one entry of the 001 section, a fresh cut of approximately
20 feet taken out in the number one working place was not bolted as yet,
but 31 feet of the roof was bolted (Tr. 22). He examined the 51 feet
working area and found no evidence of any test hole being drilled, and
Mr. Caldwell told him that all of the work had been done on the previous
shift (Tr. 25). Had the first shift drilled a test hole, Mr. Caldwell
would have the entire remainder of the second shift to drill a test hole
based on the amount of coal he produced during his shift (Tr. 26).
Mr. Burke stated that the respondent's normal practice is to leave
the test holes open and that on prior inspections at the mine he has
observed such test holes drilled in the roof (Tr. 27). The purpose
of such test holes is to determine the adequacy of the anchorage roof
strata where the roof bolts will be installed (Tr. 30). A test hole was
drilled in the area which had been permanently bolted in order to abate
the citation, and this was done some five to ten minutes after he issued
the citation (Tr. 33).
Respondent's testimony and evidence
James Napier, testified that he was the first shift foreman on
April 8, 1981, and he stated that the required test hole was drilled

2039

in the first cut of coal taken out of the number one working place
that day. The location of the hole was approximately 40 to 45 feet from
the face area, ~nd the hole was left open but was not marked (Tr. 38-39).
Mr. Napier testified that the test hole complied with the roof
control plan and that he personally observed it after Mr. Burke's
inspection immediately the next morning. The hole was drilled approximately
10 feet inby the last open crosscut approximately five to six feet from
the right rib (Tr. 40). He stated that when he learned that the citation
had issued he asked the roof bolter to show him where he had drilled
the test hole, and he personally saw that hole as 'well as the one which
was drilled to abate the citation (Tr. 41).
Mr. Napier confirmed that when he saw Mr. Burke
the
after the citation issued he advised him that the test hole had
been drilled on the first shift (Tr. 43). He also confirmed that he
told Mr. Caldwell that the test hole was drilled (Tr. 45).
Corbett Caldwell, second shift section foreman, testified that on
the day of the inspection he and Mr. Burke looked for the test hole and
could not find it. The test holes are normally drilled through the middle
of the roof, and in this case the hole had been drilled to the side.
He determined that the hole had in fact been drilled when Mr. Napier
advised him of this the next evening. He went to the area and found
the hole and he indicated that it was hard to see because of the way
the coal was cut. He indicated that this was the reason why he and
Mr. Burke had not seen the hole during the inspection (Tr. 49).
On
Mr. Caldwell confirmed that he found the test
hole precisely where Mr. Napier said it was drilled, and he indicated
that he and Mr. Burke missed it because they were not looking in that
area. He could not recall whether he should Mr. Burke the test hole
after he discovered it (Tr. 51).

Inspector Burke was called in rebuttal and he confirmed that when
he returned to the mine the day after he issued the citation, Mr. Napier
mentioned the test hole to him and indicated that one had been drilled.
However, he could not recall Mr. Caldwell mentioning the test hole, nor
could he recall looking for it on that day (Tr. 58).
Mr. Burke stated that even if he had found a test hole the next day
there would be no way that he could determine when it was drilled. He
indicated that at the time of his inspection, the person who would have
drilled the hole and the shift foreman had already gone home (Tr. 62).
He also conceded that the test hole could have drilled as stated by Mr. Napier,
and had he gone back to look the next day he would not have vacated the
citation because he found none during his inspection (Tr. 64).

2040

Findings and Conclusions
The citation issued in this case charged the respondent with a
failure to follow its roof control plan requirement that a test hole
be drilled in the roof on a horizontal plane of 12 inches. In its
answer to the charges the respondent maintained that under the roof
control plan the respondent was only required to drill such a hole
sometime during the shift, and that the inspector acted prematurely
by issuing the citation before waiting for the end of the shift. In
short, respondent initially argued that the test hole would have been
drilled had the inspector not acted hastily and prematurely (Tr. 6-7).
At the hearing respondent's counsel stated that during his investigation of the facts surrounding the citation in preparation for trial he
discovered evidence that the required test hole had in fact been drilled
on the first shift. This evidence was presented at the hearing by
testimony by the first shift foreman James Napier. I find Mr. Napier
to be a credible witness, and I accept his testimony as proof of the
fact that the test hole was in fact drilled, and I take hote of Inspector
Burke's testimony that it was possible that the hole was drilled as
testified to by Mr. Napier.
It seems clear to me that on the facts of this case the inspector
issued the citation because he found no test hole had been drilled on
the first shift. He and the second shift foreman looked for the hole
in an area where it would normally have been drilled. They apparently
did not look at the area where the first shift foreman stated it was
located.
The pertinent roof control provision, paragraph nine, exhibit P-2,
requires that a test hole he drilled during each production shift.
Since no production had taken place on the second shift at the time of
the inspection conducted by Inspector Burke on April 8, 1981, his citation
was issued because he found no evidence that the test hole had been
drilled on the immediate preceding first shift which had just ended.
The roof area which had been completed on that shift was fully bolted
(TR. 35-37).
Conclusion and Order
After careful consideration of all of the testimony and evidence
adduced in this case, I conclude and find that the respondent
has established that the required roof control test hole was in fact
drilled as required by its plan. Under the circumstances, IT IS ORDERED
that Citation No. 990824, issued on April 8, 1981, charging a violation
of mandatory safety standard 30 CFR 75.200, IS VACATED, and this matter
IS DISMISSED.

/jf,
·~ ((,'tlfi.-ri;vc.,,4-:>q
D:,_~
'{/1-f;;J~.
Kou
Administrative Law Judge

2041

Distribution:
Carole M. FernaHdez, Esq., U.S. Department of Labor, Office of the
Solicitor, 280 U.S. Courthouse, 801 Broadway, Nashville, TN 37203
(Certified Mail)
Neville Smith, Esq., Smith & Emmons, 110 Lawyer Street, Manchester, KY
40962 (Certified Mail)

2042

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE. 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

RICHARD E. BJES,
Complainant

Discrimination Complaint
Docket No. PENN 82-26-D

v.
Laurel Hine
CONSOLIDATION COAL COMPAl:\r,
Respondent
DECISION
Appearances:

Carson Bruening, UMWA District #2, Edensburg, Pennsylvania,
for the complainant; Jerry E. Palmer, Esquire, Pit
Pennsylvania, for the respondent.

Before:

Judge Koutras

This proceeding concerns a complaint of discrimination filed by
the complainant against the respondent pursuant to section 105(c) of the
Federal Mine Safety and Health Act of 1977. The complaint was filed with
the Commission after the complainant was advised by MSHA that its investigation
of hiscomplaint did not disclsose any discrimination under the Act.
The complaint filed by Mr. Bjes in this case states as follows:
I was removed from the mine at 7:30 p.m. on July 30,
1981, and informed that I was being suspended with
intent to discharge effective immediately for refusing
to run a shuttle car, that in the opinions of the mine
safety committee, Federal Inspector Charles Burke and
myself was a hazard to myself and members of my crew.
The problem was caused by my size and the lack of room
in the car. A safety grievance and a regular grievance
were then filed which sent the case into arbitration,
The arbitrator's decision was that I would be suspended for
30 working days. I feel that my individual safety
rights were violated and that I was disciplined illegally
under Federal law protecting my right to a safe working
place.
Respondent filed a timely answer denying that it had discriminated
against Mr. Bjes, and asserting that the action taken
him was a
result of insubordination because of his failure to comply with a direct
management order to operate the shuttle car in question.

2043

A hearing was conducted in this matter in Pittsburgh, Pennsylvania,
therein.
on April 6, 1982, and the parties appeared and part
therein
The parties filedpost-hearing briefs, and the arguments
have been considered by me in the course of this decision.
Issues
The principal issue presented in this case is whether Mr.
refusal to operate the shuttle car in question was protected act
the Act, and whether respondent's disciplinary action taken
for this refusal is discriminatory under the Act. Additional issues
raised by the parties are identified and discussed in the course of this
decision.
Applicable Statutory and Regulatory Provisions
1.

The Federal Mine Safety and Health Act of 1977, 30 U.S.C. § 301

2. Sections 105 (c) (1), (2) and (3) of the Federal Mine
Health Act of 1977, 30 U.S.C, §§ 815(c)(l), (2) and (3).
3,

and

Commission Rules, 29 CFR 2700.1 et

Complainant's Testimonv and Evidence
Richard Bjes testified that on July 30, 1981 he was ordered to
operate the number 9 shuttle car, but he found it uncomfortable and he
was unabl2 to reach the brake pedal with his leg and he could not steer
with his hand because his leg was in the way. He advised the shift
boss of his difficulties, but was told to try and operate it anyway and he
operated the machine for the remainder of the shift. However, the machine
had to be shut down for repairs for two hours because he ripped off
some motor hoses while trying to manuever the machine in the section.
The car in question is a low profile machine and then he experienced
difficul
in reaching the controls so as to facilitate backing in and
out of areas where pillar extraction was taking place. After the shift
was over he discussed the matter with a safety committeeman and with
mine foreman Hofrichter. After his discussion with Mr. Hofrichter, he
was under the impression that someone else would be assigned to the low
profile machine and that he (Bjes) would be assigned to a high profile
car which had more room under the operator 1 s overhead canopy.
After returning to work the next day, Mr. Bjes stated that he told
the section boss that he was not going to operate the low profile car
and that he was supposed to operate the high profile one instead. After
checking with the office, his boss told him he was to operate the low
profile machine, and when Mr. Bjes refused to operate it Hr. Hofrichter
and the safety committeeman came to the section and Mr. Bjes demonstrated

2044

the problem he had operating the machine. They did not agree with him,
and federal inspector Charles Burke was called to the scene to look at
the machine with another safety committeeman, and Mr. Bjes claims they
agreed with his position that he could not safely operate the low profile
shuttle car. When he asked management to assign him to other duties pending
a resolution of the dispute, he was informed that he was under suspension
with intent to discharge and was sent home (Tr. 15-19).
Mr. Bjes stated that after returning to work after his suspension,
he was assigned to the same low profile shuttle car and attempted to
operate it. He did so because he lost his arbitration case concerning
his initial refusal to operate the machine. He ran the car for two hours
but was injured when he struck his knee on the steering wheel while attempting
to stop the machine while pulling in behind a continuous mining machine.
He suffered a fractured knee cap and torn ligaments, underwent an operation,
and was incapacitated for five months. Mr. Bjes stated further that
Inspector Burke's accident report reflected that the injury was caused
by his leg being positioned above the steering wheel, and instead of
going outside the wheel when he attempted to stop the machine, his leg
went inside, thereby causing his injuries (Tr. 20).
On cross-examination, Mr. Bjes confirmed that he had worked for
the respondent for some six years. He also identified the machine he refused
to operate as a standard low profile shuttle car, and stated that there
were two additional cars operating in the section at the same time, one a
low profile machine and one a high profile machine. Prior to July 1981,
he operated a scoop in the four east section, but would "fill in" as a
shuttle car operator when the regular operator did not show up for work.
He estimated that he operated a shuttle car on and off for six months
prior to July 1981, but always on a "fill in" basis. His regular job
classification was as a scoop operator and he operated a scoop 95 percent
of the time and the shuttle car five percent of the time (Tr. 25).
Mr. Bjes confirmed that prior to July 1981, he operated the other
low profile number 10 car, and while he complained to management that
the machine was too small, he did not invoke his safety rights. He also
stated that he regularly operated the high profile number four machine
until July 27 or 28 when the regular operator returned to work, and he
(Bjes) was reassigned to the low profile car. Mr. Bjes confirmed that
he understood that seniority on his crew dictated that he would be
required to operate the number 9 shuttle car, but that he decided it
was unsafe during the course of the shift and not when the regular
operator (Wall) returned to work (Tr. 27-29).
Mr. Bjes indicated that the number 9 machine was not defective,
and he explained how he tore the hose off the machine on July 28th
while operating it in the section. He reported the damage to section
foreman Wayne Ross, and he stated that Mr. Ross told him to get off the
machine because he could not steer it around the corner. Mr. Bjes also
confirmed that when he met with Mr. Hofrichter, both he and safety
committman John Adams were left with the impression that he could switch
to the higher profile machine (Tr. 34).

2045

Mr. Bjes stated that he is six feet one and a half inches tall
and weighs 195 pounds, and that he has observed shuttle car operator
Richard Shaffer operate the low profile machine. Nr. Shaffer is six
feet, three or four inches tall and weighs 200 pounds, and Mr. Bjes stated
he has observed him operate the machine, but does not believe he can
do it safely since he does not consider it safe "when you have to operate
it with your knees under your chin" (Tr. 35).
Mr. Bjes stated that at the time Mr. Ross removed him from the
machine he did not tell him of his injury and that Mr. Ross assigned him
to some belt work. Mr. Bjes walked to the belt and commenced shovelling
work, but did not report his injury because "if we would report every
little injury we get during the course of the shift we wouldn't get
any work done" (Tr. 37). He indicated that at the time of his
ury
he thought he had simply !!twisted his knee up a little bit" and commented
that this 1 'happens all the time in the mines"
. 3 7).
On
Mr.
es stated that a "few people" had previously
been removed
shuttle cars because of their size and inability to
operate the machines, and that there had never been any questions about
it and no disciplinary action was ever taken
t them. He confirmed
that Consol did not contest his injury compensation claim, and that mine
management found that the cause of the accident was that he was "injured
while operating the shuttle car and my left knee struck the steering
wheel" (Tr. 38-39).
In response to bench questions, Mr. Bjes identified one Mike Wyatt
as an operator taken off the same machine two years ago because.he c.ould
not safely operate it. He also stated that "everybody that run that
shuttle car complained that it was too small no matter what their size was"
(Tr. 40). He also indicated that the problems with low profile shuttle
cars has been discussed at union
committee meetings and that he
invoked "his individual safety rights and I got fired for it so I guess
everybody is afraid to do anything" (Tr. 43). He also c_onfirmed that
"nobody ever refused to run it because it was unsafe. Everybody just
went ahead and said, I guess I'll just run it, to keep out of trouble"
(Tr. 43). He described his actions after he was injured as follows
(Tr. 44-46):
JUDGE KOUTRAS:
THE WITNESS:
JUDGE KOUTRAS:
THE WITNESS:

And then you went ahead--I went home.
No, what was the--They carried me out on a stretcher.

JUDGE KOUTRAS: Let me see if I can---you hit your
knee on the shuttle car and you got off. And were you
assigned to shovel coal then?

204f)

THE ~ITNESS: I couldn't do it, that's why I was only
there for such a short time and I was looking for the boss
and couldn't find him so I went and sat by the pole until he
came back.
JUDGE KOUTRAS: Okay, so you weren't assigned to shovel
coal for any extended period of time?
THE WITNESS:

No.

JUDGE KOUTRAS:
THE WITNESS:

Okay.
I

didn't even finish what I was supposed to

do.
JUDGE KOUTRAS:
on a stretcher?
THE WITNESS:
JUDGE KOUTRAS:
knee cap?

And then you were carried out of the mine
Yes, sir.

To the hospital.

And you were diagnosed as having a fractured

THE WITNESS: At the emergency room
diagnosed it as a
possible fracture and torn ligaments with sprain or something.
JUDGE KOUTRAS: It wasn't actually torn ligaments of
fracture, just possible but, in any event you were incapacitated,
right?
THE WITNESS:
JUDGE KOUTRAS:
THE WITNESS:
JUDGE KOUTRAS:

Right.
How long were you off work?
Five and a half months I think it was.
Due to that

THE WITNESS: Yes, sir.
the recovery after that.

ury?

I ended up getting operated on and

Mr. Bjes stated that his salary as a scoop operator was the same as
that of a shuttle car operator. He also indicated that he volunteered
to accept other work after refusing to run the shuttle car, and that he
would also accept a lower paying job or take alternate work while his
dispute was being resolved (Tr. 52).

204'7

Richard Borella, testified that he is employed by the respondent
and also serves as chairman of the mine safety committee. He confirmed
that prior to the instant litigation, Ray Siefert was taken off the
shuttle car because he could not operate the car safely and efficiently
due to his size and he was not disciplined for this. Mr. Borella confirmed
that he was present on July 30, 1981, in the section in question with
Federal inspector Charles Burke and Mr. Bjes. Mr. Bjes demonstrated
the problem he was having with the shuttle car in question. Mr. Bjes
had great difficulty in reaching the brake, and when he did so his left
foot would get above the steering wheel itself which in turn created
a problem in steering the machine. Mr. Borella stated that Inspector
Burke indicated to him that because of his (Borella's) size, he couldn't
run the machine safely. Mr. Borella indicated that Mr. Burke sat in
the machine and also took some measurements, and commented that it was
possible to make some modifications to the machine to alleviate the
size problems (Tr. 54-56).
Mr. Borella confirmed that after Mr. Burke looked at the machine,
he (Borella) advised Mr. Bjes that he agreed with his conclusion that
he could not operate the car
, and that he did so on the assumption
that the machine could be modified to permit Mr. Bjes to operate it safely.
Mr. Borella also indicated that he made his recommendations concerning
machine modifications to Mr. Hofrichter. When Mr. Hofrichter rejected
his recommendations as invalid, he (Borella) advised Mr. Bjes that he
should not operate the machine and indicated that "we will go through
whatever actions being necessary to alleviate this problem" (Tr. 57).
Mr. Borella confirmed that he was not disciplined for advising Mr. Bjes
not to operate the machine, and he believed that he acted withi~ hi~
jurisdiction as a safety CPJJ:mitteermn in advising Mr. Bjes not to operate
the machine (Tr. 59). He also confirmed that he specifically suggested
to Mr. Hofrichter that Mr. Bjes be taken off the machine, reassign
him to another machine, or ass
him other work (Tr. 60). However,
him to the same machine,
management believed they had the right to ass
and he confirmed that the arbitrator denied Mr. Bjes' relief because
the arbitrator did not believe that his operation of the machine
constituted an imminent danger (Tr. 62).
Mr. Borella confirmed that he was aware of the fact that Mr. Bjes
was injured upon his return to work, but does not have a copy of the
accident report. He also confirmed that some modifications were made
to the machines but that operators still complained with operational
problems while running them. Management took the position that they
could purchase any equipment they desired, and the union's position
was that the men would operate the machines if they can do so
(Tr. 63). He believed that Mr. Bjes had a legitimate reason for refusing
to operate the machine even though the arbitrator did not believe that
an imminent danger existed under the contract, and he believed "it was
just foolish to even consider to make somebody do something that they
feel is unsafe when there is a way that can be alleviated (Tr. 65).
On cross-examination, Mr. Borella stated that it was not necessary
to purchase low profile shuttle cars for the four east section. The

2048

mine has two low profile cars and they both operate in that section, and
have been continuously operating in the section since July 1981 (Tr. 66).
The low profile.cars in question have been the subject of. discussions
at union meetings and "just about everybody that run them has some problems
because of their size. But, Rich's was getting to the point that it was
unsafe, totally unsafe" (Tr. 67). Some of the operator's are smaller
in stature that Mr. Bjes, and some are larger, and he conceded that none
of the other operators have invoked their safety rights (Tr. 68).
He believed Mr. Bjes acted in good faith in asserting his rights, and he
described some of the problems in operating the low profile car (Tr. 69-71).
He conceded that Mr. Bjes' complaint about the car in question seems
to be peculiar to him and that no one else complained to the point where
they intended to shut the machine down and invoke their individual
safety rights (Tr. 74). He concurred in Mr. Bjes' judgment that he
could not operate the machine
(Tr. 74). He confirmed that Mr. Seifert
is six feet five inches tall and weighs 260 pounds and is significantly
larger that Mr. Bjes
. 75).
Respondent's Testimony and Evidence
section foreman, testified that Mr. Bjes was first
assigned to his crew on Monday, July 27 1981, and that the next day the
crew was working in the four east section on retreat mining work. He
identified a scale map of the section (exhibit R-1), and testified as
to where mining work was taking place, including the areas where the
shuttle cars were operating (Tr. 114-119). Mr. Ross indicated that three
shuttle cars were operating on the section at that time, and he identified
them as car numbers four, nine, and ten. The number four car is the
high profile off-standard car, the number nine is a low profile standard
car, and the number ten is a low profile off standard car. On July 28th,
cars four and nine were used and the mine operator purchased the two low
profile cars because of the height of the coal. Mr. Bjes was operating
the number nine car on July 28th, and Tim Peterman was operating the
number four car, and he did not make the initial car assignments. The
senior operator has his choice of cars (Tr. 119-121).
Mr. Ross testified that during the shift on July 28, Mr. Bjes advised
him that he was running his machine only in low gear, and Mr. Ross believed
that it was due to a bad trammer. He observed nothing out of the ordinary
with regard to the manner in which Mr. Bjes was operating the machine and
he observed him make two or three trips prior to his making the statement
concerning low gear. Mr.
es also stated to him that he "could not
understand why the company buys junk", and when afternoon shift foreman
Bill Ross visited the section that day he discussed Mr. Bjes' comments
with him (Tr. 124). Mr. Wayne Ross confirmed that the machine was down
during the shift, and a report he identified reflected tttat it was down
for 45 minutes because of a damaged hydraulic hose on the torque converter,
and he explained that the damage occurred when the machine ran over a large
lump of coal 011 the tram road (exhibit R-2; Tr. 125). Mr. Ross identified
a schematic dJ~·awing of the shuttle car, explained where the damage was
sustained, and indicated that it was not caused by the car running into
the coal rib (exhibit R-3; Tr. 127).

2048

Mr. Ross testified that his crew worked again on July 29th in the
four east section and before the shift began he discu.ssed Mr. Bj es'
comments made the day before with Mr. Hofrichter and Mr. Hofrichter responded
"we will just have to see how it goes" (Tr. 128). When the shuttle cars
did not show up, Mr. Ross went to locate them and found Mr. Bjes and
Mr. Peterman engaged in a conversation. At that time Mr. Bjes advised
him that he was not going to operate the number nine car because it
was unsafe and this was the first time Mr. Bjes had made that claim to
him. When he asked Mr. Bjes to explain, Mr. Bjes told him that he was
having trouble working the pedals, and he refused to operate the machine
and advised Mr. Ross that he was invoking his individual safety rights.
Mr. Peterman then refused to operate machine number nine and stated that
"if Bjes didn't have to run number nine car he didn't have to run it
either" (Tr. 129). However, Mr. Peterman agreed to operate the machine
after Mr. Ross advised him he was going to find out what was going on.
Mr. Ross stated that his crew worked again on Thursday, July 30,
and that he discussed Mr. Bjes 1 refusal to operate his machine with Mr. Hofrichter,
and the three of them had a meeting that same day. Mr. Bjes was assigned
alternate work, and during the rest of the day meetings were held between
representatives of the safety committee, mine management, and a federal
inspector. At no time did Mr. Ross hear Mr. Bjes offer to operate the
number 10 shuttle car. Mr. Ross expressed an opinion that Mr. Bjes
operated the number four car safely during the entire shift of July 28,
and he saw no problems with Mr. Bjes operating the car. Another operator,
larger than Mr. Bjes, operated the number nine car without any problems
for two or three months in the section and he identified him as Dave Monteith.
Mr. Ross stated that Mr. Bjes returned to work on September 14, 1981
and was assigned to his crew on the same four east section operating the
number nine shuttle car. Mr. Peterman was operating the number four car
at this time. After a couple of trips, the miner operator (Cecil Wall)
asked him to take Mr. Bjes off the car because he (Wall) thought that
Mr. Bjes was not trying to operate it safely during the retreat mining
which was going on. He immediately removed Mr. Bjes from the machine
and explained to him that Mr. Wall had complained that he wasn't trying
to operate it safely, and Mr. Ross agreed with Mr. Wall that this was
the case (Tr. 133). Mr. Ross then reassigned Mr. Bjes to labor work
shovelling the belt, and Mr. Bjes did not inform him about any injuries
at that time (Tr. 134).
Mr. Ross stated that after assigning Mr. Bjes to belt work, he
observed him walking toward the belt area and that he was "walking fine".
About an hour later when he discovered that the belt was not running, he
went to see why and observed Mr. Bjes sitting by the power center.
Mr. Bjes advised him that he had injured his knee and Mr. Ross summoned
shift foreman Bill Ross to come to the area and take Mr. Bjes away.
Mr. Bjes was taken away on a stretcher and Mr. Wayne Ross could not explain
how Mr. Bjes was injured, but he did not believe he was injured on the
steering wheel of the car because Mr. Bjes had complained that his knee
was positioned above the steering wheel (Tr. 135). Mr. Wayne Ross confirmed
that Bill Ross is his brother (Tr. ·137).

2050

Mr. Ross confirmed that Mr. Bjes had never
to run equipment or to do what was expected of him
during the time·that he worked for him. He also denied that mine
had rever warned him to "watch out" for Mr. Bjes (Tr. 138). In
Mr. Wall's complaints about the manner in which Mr. Bjes
machine, Mr. Ross stated as follows (Tr. 141-142):
JUDGE KOUTRAS:
mining machine?
THE WITNESS:
JUDGE KOUTRAS:
THE WITNESS:
JUDGE KOUTRAS
loading process?

Mr. Wall was running a continuous
Yes, sir.
Mr. Bjes was running a shuttle car?
Yes, sir.
And the two work in tandum?

The

THE WITNESS: Yes, sir. Once Mr. Bjes got three
loaded he put on a
show, crawled out of the buggy-JUDGE KOUTRAS: Now, wait a minute, don't characterize hirr:
as a b
show just tell me what he did.
THE WITNESS:
in the seat.
JUDGE KOUTRAS:

Okay, he took his time changing around positions
Okay.

THE WITNESS: Mr. Wall felt that it was unsafe.
want to do it that way.
JUDGE KOUTRAS:
THE WITNESS:
JUDGE KOUTRAS:

Do what?

He didn't

Change seats?

No, the way he was doing it.
And how was that?

THE WITNESS: You can't turn around and you can turn around
quick, which is the way you have to do it. But, Mr. Bjes didn't
want to do it quick. He wanted to take his time.
Mr. Ross confirmed that Mr. Peterman was not disciplined for initially
refusing to run his machine because he gave him a second opportunity,
as he did Mr. Bjes, and he ran it (Tr. 143). He confirmed that in retreat
mining the continuous miner operator wants the shuttle car to get out
as quickly as possible because all the coal is gone and it will cave in,
and the fact that one car operator is not as swift as another is cause
to take him off the car. When asked to explain why Mr. Bjes could not
move in and out as quickly as other operators, Mr. Ross stated that it
was his opinion that Mr.
es did not want to because he did not want
to run the number nine car and Mr. Ross believed he was "sluffing off"
and wanted to make an issue over it. However, he could not explain why
Mr. Bjes had not done this earlier (Tr. 145-146).

2051

Mr. Ross did not dispute the fact that when Mr. Bjes operated the
number four shuttle car, his knee was up in his face, but he disputed
Mr. Bjes' claim that he had difficulty in reaching the brake pedal
(Tr. 150). Mr. Ross also confirmed that he looked at Mr.
es' knee
when he claimed he had been injured, observed a red mark but nothing unuslial,
and noticed no swell
(Tr. 151). Mr. Ross did not follow up on Mr.
es'
condition after he was taken away on a stretcher, and he subsequently
learned that he had fractured his knee cap (Tr. 151). Regarding
Mr. Peterman 1 s reluctance to operate the shuttle car, Mr. Ross stated as
follows (Tr. 152-153):
JUDGE KOUTRAS: Okay, this conversation with Mr.
Peterman now, I take it since Mr. Peterman had seniority
on Mr.
es, that he would have the selection of which
machine to operate, correct?
THE WITNESS:

Yes, sir.

JUDGE KOUTRAS: And when Mr. Bj es suggested that
he wasn 1 t going to operate the number nine machine,
you wanted to get on with your production, you wanted
to
the matter resolved, you wanted to go ahead,
you suggested that Mr. Peterman make a switch for the
time being, is that the way it was?
THE WITNESS:
JUDGE KOUTRAS:
THE WITNESS:

Yes, sir.
And Mr. Peterman did not object?
At first he did, yes.

JUDGE KOUTRAS: And that's when he made the comment,
well, if he doesn't have to run it, why do I?
THE WITNESS:

Right.

JUDGE KOUTRAS: And his reluctance to run it would
be on what, do you have any idea as to why Mr. Peterman
made that statement? Did he independently believe
that he would be unsafe? Or is it simply that how come
you are treating him different than me?
THE WITNESS: I feel that it was like, you know, why
should he get special treatment. If he doesn't have to
run it why should I? There was no question of safety with
Mr. Peterman at all.
JUDGE KOUTRAS:
the switch?
THE WITNESS:

And so, he made the agreement to make
Yes, he did.

2052

William A. Ross, shift foreman, testified that he has known Mr. Bjes
for six years and that Mr. Bjes worked for him from time to time as a
general laborer during weekend "dead work". He confirmed that he went
to four east section on July 28, 1981, spoke with section foreman Wayne Ross, and
observed Mr. Bjes operate the shuttle car. He observed nothing unusual while
observing him load three shuttle cars and watching him unload the cars
at the dumping point. He then flagged him down and inquired about the
!!problems" he was having with the car and Mr. Bjes explained that he
couldn't run the car in second gear. When Mr. Bjes began to show him
by moving his feet, Mr. Ross was called to the phone and left the area
(Tr. 160). He next returned to the section on July 30, in the company
of Inspector Burke and safety committeeman Borella. He heard Mr. Burke
comment that he observed no imminent danger and that he (Burke) saw no
reason why Mr. Bjes or anyone else could not operate the car safely. He
has observed other men bigger than Mr. Bjes operate the number nine car
with no problems, and he never heard Mr. Bjes volunteer to operate the
number ten car (Tr. 161).
On cross-examination, Mr. Ross explained that "running the car in
second gear" means that the car is operated in a faster mode. Mr. Ross
stated further than when Mr. Bjes told him he was not going to run the
car in second gear, he said nothing to him and had no time to evaluate
the situation. However, he did recall Mr. Bjes explain that he could
not reach the machine brake pedals while driving the machine faster
(Tr. 166-167).
Thomas Hofrichter testified that in July 1981, he was the mine
foreman and acting superintendent at the mine in question, and that he
is still serving as acting superintendent. He confirmed that he suspended
Mr. Bjes in July 1981, with intent to discharge him, and he identified
letters given to Mr. Bjes concerning the suspension and discharge (Exhs.
R-4, R-5). He also confirmed that Mr. Bjes was discharged for insubordination
for refusing to operate the number nine shuttle car in the four east
section. Mr. Hofrichter also identified a copy of the "'employee conduct
rules" which are posted at the mine (Exh. R-6), and indicated that rule
No. 4 covers insubordination for refusal to perform work assigned or to
comply with a supervisor's direction (Tr. 168-170).
Mr. Hofrichter confirmed that Mr. Bjes filed a grievance concerning
his suspension and that it went to arbitration. He indicated that Mr. Bjes
received a thirty-day suspension rather than being discharged, and that
the arbitrator issued this penalty because it was a first time offense, no
previous bad work record by Mr. Bjes, and the arbitrator's "confusion"
as to whether the case before him was a safety grievance or an arbitration
case (Tr. 171).
Mr. Hofrichter testified that he first learned of any potential
problem with the shuttle car in question on Wednesday, July 29, 1981,
when Mr. Wayne Ross advised him that Mr. Bjes was having a problem with
the car. Mr.
es came to see him in the company of safety committeeman

205;3

John Adams and advised him that he was having problems operating the
number nine car and asked if there was something he could do to aleviate
the problem. During the ensuing discussions, problems concerning the
machine seat location and canopy heights were discussed, as well as
whether or not Mr. Bjes could be switched to another car. Mr. Hofrichter
advised Mr. Bjes that he would look at possible solutions, including to
switch Mr. Peterman, but indicated that Mr. Peterman was the senior man
and would have the choice as to which car to operate (Tr. 173). The next
day, Mr. Ross advised him that Mr. Bjes refused to run the car and had
indicated that Mr. Hofrichter told him that he did not have to because
he would switch
to another car. Mr. Hofrichter advised Mr. Ross that
this was not the case, and that he told Mr. Bjes that he was to operate
the car until a solution to the problem was reached. Another meeting was
held that day with Mr. Bjes, and union and management people were present.
Mr. Bjes again stated that he would not run the car because he did not
believe it was safe, and Mr. Hofrichter advised him that his intent was
not to effect an immediate switch, and that Mr. Bjes was to
the
car until the problem was solved. Mr. Bjes then informed him that he
was invoking his safety rights and refused to operate the machine (Tr. 174-175).
Mr. Hofrichter stated that after the aforementioned meeting, the
union representatives advised him that they would summon Federal Inspector
Burke to the mine to look at the machine. Later that
, he entered
the mine with the union safety committeemen and, a company maintenance
foreman, and Mr. Bjes was summoned to the face area_ where the number
nine shuttle car was parked. The operator pulled it back into the roadway
and Mr. Bjes sat in the car and demonstrated his problem with operating
the machine. Mr. Bjes sat in the seat facing inby, and operateq the_brake
pedal, the tram, and ehe steering wheel. He then sat in the seat facing
the opposite direction (outby) and did the same thing. However, at that
point Mr. Bjes advised him that he had no problem in that position, but
that his problem was in sitting facing inby, and in that position he
expe~ienced a problem in turning the seat and that he couldn't stand
the canopy when he turned. Safety committeeman Adams was asked whether
he saw any imminent danger connected with the problems demonstrated by
Mr. Bjes and replied "no". Mr. Hofrichter then climbed into the car and
had no problems with it and he stated that he "really didn't understand
the problem" (Tr. 177-178).
Mr. Hofrichter stated that when Inspector Burke arrived to 1 ook
at the car in question, he announced that he was there to determine whether
an imminent danger existed and he proceeded to climb into the car and
take measurements. He also asked Mr. Bjes to demonstrate any problems,
and Mr. Burke then concluded that no imminent danger existed, and advised
Mr. Bjes that it was safe for him or anyone else to run the machine
(Tr. 179). Safety committeeman Borella also agreed that no imminent
danger existed, but Mr. Hofrichter conceded that both Mr. Borella and
Mr. Burke did comment that some "hazards" and "problems" did exist with
the operation of the machine. He explained that these problems were in
connection with the canopy height, the seat location, and the possible
relocation of the machine brake pedals, but that Mr. Burke advised him
there was nothing he could do about these items and that it was "between
you and the men as far as what solutions you come up with" (Tr. 180).
Mr. Hofrichter explained what transpired next, as follows (Tr. 181-182):

2054

We went through the discussion and we really couldn't
resolve th~ problems at hand, there
wasn't anything
that since Rich had run the car before that there was anything that was abnormally hazardous to him in operating
that car. And he could continue to
that car until
such a time that we could look at the possibility of making
it more comfortable for him by making these changes.
At that time I had made the decision that it's safe
for Rick Bjes to run that car and he was in turn going to.
There was still more discussion among all the people there
because, as I say, there were
I tried to communicate with all the people that were
there at the time. So then
Ross came up to me and asked
well, what are we going to do? I said, as far as I'm
concerned we've been through it all and Rich is going to
run that shuttle car.

In the mean time Rick Borella, John Adams had walked
down the track and I went over to Rich and said, you know we
have been through this all now, it's time to get on the
shuttle car and go.
He said, no, I'm not
that shuttle car,
it's not safe for me to run. He left, he went down the
track and got Rick Borella and John Adams, they came back
up and asked me are you suspending Rick with the intent to
discharge. I said, yes, I am. Because we've been through
the full gambit, I've done everything that I thought was
physically and practical at the time and it's been resolved
and Rich is to get back on the car.
Rick said that as a member of the
committee
that he was recommending that Rich not run that car. Now,
is a good time to tell him that I had
made the
decision that Rich was going out of the mine and so we proceeded out of the mine then.
Mr. Hofrichter indicated that the number nine and ten shuttle cars were
practically identical, and that at no time did Mr. Bjes offer to operate
the number ten car, and his refusal to operate one car was the same as
not operating the other one (Tr. 183). Mr. Hofrichter believed that Mr. Bjes
would have encountered no hazards in operating either car, and he indicated
that people of his size have
both cars on a regular basis with
no problems (Tr. 186-187). When asked whether he believed that Mr.
es
was acting in good faith when he refused to operate the car, Mr. Hofrichter
(Tr. 187):

2055

A.

No, not at all.

Q.

What is the basis for your opinion?

A. It was right at the time that Wayne Ross was the
new section foreman, Rich Bjes was just in the process of
just being bumped back from the number four shuttle car to
the number nine shuttle car.
He saw the potential of operating number nine car
until he was able to bid off. And there reaily that
many bids available, there weren't any bids available at
the time and he could see himself positioned in four east,
in a retreat section, under Wayne Ross operating number
nine. And it was not something that he totally chose to
do and this was his only way out.
On cross-examination, Mr. Hofrichter testified as to the dimensions
of the machine, and he confirmed that at the time of the meetings underground with the union representatives, safety cornmitteman Borella did
recommend that Mr. Bjes be removed from the machine in question in accordance
with the contract terms (Tr. 193-201). When asked to explain why some
machine operators were permitted to be taken off their cars, while others
were not, Mr. Hofrichter responded as follows (Tr. 204):
A. It's a simple fact that the eyes of managers
same as all the other foremen at that mine to make the
decisions as far as what is safe and what is not safe,
what is practical, what is efficient for the operation
of the mine. You see a guy operate and say yes, he
can run a machine or no, he can't run a machine. That's
managements decision to make that determination. And in
the case with the other ones it was decided that they weren't
capable of running the machine, so they were taken off.
Joseph Grosholz, section foreman, testified that Mr. Bjes worked
under his supervision from October 1980 to July 1981, in the four east
section. He was initially classified as a scoop operator but operated
a shuttle car on and off filling in for the regular operator. Sometime
in January 1981, Mr. Bjes asked to be assigned to the number four shuttle
car since he had seniority over the operator at that time. Mr. Hofrichter
approved the switch and Mr. Bjes was assigned as a shuttle car operator.
He operated the number ten car at times, and it too was a low profile car.
The number ten and nine cars were originally in the section, but after
the number four car was purchased, it replaced the number ten car which
was taken out of service to use as a spare. Mr. Bjes operated the number
ten car without any problem and never claimed it was unsafe (Tr. 229-234).
Mr. Grosholz indicated that there is no basic difference between the
operating parameters of the number nine and ten shuttle cars other than the
fact that one is a standard car and the other an off-standard (Tr. 235).

2056

Discussion
As indicated earlier, the issue presented in this proceeding is whether
Complainant Bjes' refusal to run the No. 9 shuttle car at the Laurel Mine
on Thursday, July 30, 1981, is protected by § 105(c) of the Act. Refusal
to perform work is protected under section 105(c)(l) of the Act, if it
results from a good faith belief that the work involves safety hazards,
and if the belief is a reasonable one.
Secretary of Labor/Fasula v.
Consolidation Coal Co., 2 FMSHRC 2786, 2 BNA MSHC 1001 (1980), rev'd on
other grounds, sub nom Consolidation Coal Co. v. Marshall, 663 F.2d 1211
(3rd Cir. 1981);-8e~tary of Labor/Robinette v. United Castle Coal Co.,
3 FMSHRC 803, 2 BNA MSHC 1213 (1981); Bradley v. Belva Coal Co., 4 FMSHRC
982 (1982). Further, the reason for the refusal to work must be communicated
to the mine operator.
Secretary of Labor/Dunmire and Estle v. Northern
Coal Co., 4 FMSHRC 126 (1982).
In considering the effect of a previous arbitration decision which
had denied Fasula's claims of discrimination, the Court, at 663 F.2d
1219, made the following observation:
In this case, the considerations underlying the
standards of gravity of injury in the Wage Agreement
and in the statute are different.
The Wage Agreement
requires the arbitrator to determine whether the
hazard was abnormal and whether there was imminent
danger likely to cause death or serious physical harm.
The underlying concern of the Mine Act, however, is
not only the question of how dangerous the condition
is, but also the general policy of anti-retaliation
(against the employee by the employer).
Because this
is a major concern of the Mine Act, it requires proof
merely that the miner reasonably believed that he
confronted a threat to his safety or health.
Those who
honestly believe that they are encountering a ·danger to
their health are thereby assured protect~on from
retaliation by the employer even if the evidence
ultimately shows that the conditions were not as serious
or as hazardous as believed.
Questions of imminence and
degree of injury bear more directly on the sincerity
and reasonableness of the miner's belief.
(emphasis
added)
In a detailed footnote at 663 F.2d 1216-1217, the Fasula Court discussed
the right of the miner to refuse work, and although the Court did not
state any specifics, it did agree that there was such a right in general
when it stated:
Thus, although we need not address the extent
of such a right, the statutory scheme, in conjunction

2057

with the legislative history of the 1977 Mine
Act, supports a right to refuse work in the event
that the miner possesses a reasonable, good faith
belief that specific working conditions or practices
threaten his safety or health.
Id. at 1217 n. 6.
In Pasula the Commission established in general terms the right
of a miner to refuse work under the Act, but it did not attempt to define
the specific contours of the right. In several decisions following Fasula,
the Commission discussed, refined, and gave further consideration to questions
concerning the burdens of proof in discrimination cases, "mixed-motivation
discharges", and "work refusal" by a miner based on an asserted
hazard. See: MSHA ex rel.
v.
VA 79-141-D, April 3, 1981, ~!SHA ex rel. Johnnv
Co
WEST 79-349-DM, November 13, 1981.
In
the Commission ruled that any work refusal by an
employee on safety grounds must be bona fide and made in good faith.
"Good faith' 1 is interpreted as an "honest belief that a hazard exists",
and acts of deception, fraud, lying, and deliberately causing a hazard
are outside the "good faith 11 definition enunciated by the Commission.
In addition, the Commission held that "good faith also implies an accompanying
rule requiring validation of reasonable belief", but that "unreasonable,
irrational or completely unfounded work refusals do not commend themselves
as candidates for statutory protection' 1 •
In fashioning a test for application of a "good faith" work refusal,
the Commission rejected the "objective, ascertainable evidence 11 test laid
down in Gateway Coal Co. v. Mine Workers 414 U.S. 368 (1973), and instead
adopted a ' 1 reasonable belief rule, which is explained as follows at 3
FMSHRC 812, April 3, 1981:
More consistent with the Mine Act's purposes
and legislative history is a simple requirement that
the miner's honest perception be a reasonable one under
the circumstances. Reasonableness can be established
at the minimum through the miner's own testimony as
to the conditions responded to. That testimony can be
evaluated for its detail, inherent logic, and overall
credibility. Nothing in this approach precludes the
Secretary or miner from introducing corroborative physical,
testimonial, or expert evidence. The operator may
respond in kind. The judge's decision will be made
on the basis of all the evidence. This standard does
not require complicated rules of evidence in its
application. We are confident that such an approach
will encourage miners to act reasonably without
unnecessarily inhibiting exercise of the right itself.

*

*

*

2058

*

*

*

In sum, we adopt a good faith and reasonableness
rule that can be simply stated and applied: the miner
must have a good faith, reasonable belief in a hazardous
condition, and if the work refusal extends to affirmative
self-help, the miner 1 s reaction must be reasonable as well.
In MSHA ex rel. Michael J. Dunmire and James Estle v.
Coal Company, WEST 80-313-D and WEST 80-367-D, February 5, 1982, the
Commission defined further the scope of the
to refuse work under
the Act by adding a requirement that a statement ~f a healt~ or safety
complaint must be made
the complaining miner, and adopted the following
requirement:
Where reasonab
possible, a miner refusing work
should ordinarily communicate, or at least attempt to
communicate, to some representative of the operator
his belief in the safety or health hazard at issue.
"Reasonable possibility" may be lacking where, for
example, a representative of the operator is not present,
or exigent circumstances require swift reaction. We
also have used the word
rdinarily" in our formulation
to indicate that even where such communication is
reasonably possible, unusual circumstances--such as
futility--may excuse a failure to communicate. If
possible, the communication should ordinarily be made
before the work refusal, but, depending on circumstances,
may also be made reasonably soon after the refusal.
Complainant's arguments
In his post-hearing arguments, complainant's representative argues
that Mr. Bjes opted to invoke his individual safety rights and refused
to operate the shuttle car in question after encountering conditions
on the shuttle car which severely limited his ability to operate it.
After several near accidents, Mr. Bjes felt strongly that to operate this
piece of equipment would in all probability lead to a serious
ury
or death to himself or to another member of his crew. In support of this
conclusion, complainant's representative points to the fact that upon
his return to work following his 30-day suspension Mr. Bjes suffered
a serious knee injury as a result of operating the shuttle car in question.
Complainant suggests that Mr. Bjes' refusal to operate the shuttle car
is protected by Section lOS(c) of the Act, as well as Article III,
Section (i) of the National Bituminous Coal Wage Agreement of 1981.
In further support of his case, complainant 1 s representative argues
that respondent Consolidation Coal Company, as well as the arbitrator
who heard Mr. Bjes 1 grievance, misinterpreted the aforementioned contract
provision by concluding that an employee has to be exposed to an "imminent

2059

danger" before he can invoke his individual safety rights and refuse
to operate a piece of equipment that he believes is hazardous.
With regard to the testimony by several Consol witnesses at the
hearing that they operated the shuttle car in question without invoking
their individual safety rights, complainant's representative asserts that
individual safety rights are dependent on what an individual miner believes
may be dangerous, and not what a collective group of miners believe.
Further, the representative points to the fact that since two employees
were removed from the shuttle car in question upon request, while Mr.
es'
request was denied, this raises an inference that "the company had a
vendetta on Hr. Bjes". The representative suggests that the only reason
other employees declined to exercise their individual safety rights was
out of fear of "the exact repercussions experienced by Mr. Bjes".
Finally, complainant's representative points out that two other
employees had approached and complained to Richard Borella, Chairman of
the Mine Safety Committee, about the operation of the shuttle car in
question, and that even though MSHA Inspector Charles Burke had observed
that the car presented "a potentially dangerous situation", and made
certain corrective recommendations, Mine Foreman Hofrichter ignored them,
even after Chief Mechanic Bill Young stated that any repairs would be
minor.
Complainant's representative seeks the following remedies:
1.

Reimbursement of all lost wages incurred as a result of
Mr. Bjes' suspension.

2.

All record of discipline involving this matter be removed
from Mr. Bjes' file.

3.

Mr. Bjes not be required to operate this piece pf equipment
in the future.

Respondent's arguments
Respondent argues that in order to determine whether Mr. Bjes validily
exercised his right under section 105(c) of the Act on Thursday, July 30,
1981, by refusing to operate the No. 9 shuttle car, it must first be
determined whether he was acting in good faith, and if so, whether he
had a reasonable belief that his operation of the shuttle car posed a
hazard.
Respondent submits that upon an analysis of the testimony and
documentary evidence in this case, it seems clear that Mr. Bjes was not
acting in good faith on Thursday, July 30, 1981, and the preceding two
days, and that he has failed to present substantial evidence to prove
that he was acting in good faith when he refused to operate the No. 9
shuttle car. Although he asserted at the hearing that he was sincere
in his belief that operating the car posed a hazard, respondent submits
that Mr. Bjes cannot point to other evidence that would lend support to his

2060

assertion of good faith, and that the very nature of the inquiry, i.e.,
whether an individual acted in good faith, requires the Judge to look
to circumstantial evidence and possible motives to account for why an
individual acted as he did.
In this case, respondent asserts that the
circumstantial evidence and motivation behind Mr. Bjes' refusal to
operate the machine prove that he was
in bad faith.
In support of its position in this matter, respondent states that
on the surface, this case may appear similar to the case of Pasula v.
2 MSHC 1001
Commission 1980
In
that case, the operator of continuous
machine refused to
operate the
after running it for an hour and a half.
The
machine had been damaged in a roof fall and had been repaired wherein
several gears had been replaced, and the operator complained that it was
making excessive noise which was hurting his ears and giving him a
headache. He made this complaint immediately to his section foreman, and
the Commission held that this >..as a valid exercise of his right to refuse
to do work pos
a hazard beyond the hazards normally encountered in
underground
maintains that the instant case is distinquishable from
the Fasula case, in that in Fasula there was never a question about the
sincerity of the operator 1 s motivation, whereas in this case the motivation
of Mr. Bjes is subject to question.
Mr. Bjes argues that he
was motivated out of concern for his
and the safety of his fellow
miners, respondent says Mr. Bjes invoked his
right because having
found the No. 9 car to be uncomfortable, he realized he would have to
operate it until he could bid to another job.
In support of its conclusions that Mr.
es' motivation is suspect,
respondent
to the uncontroverted evidence that Mr. Bjes operated
the No. 10 shuttle car on numerous occasions, and that Safety Committeeman
Borella conceded that his investigation disclosed Mr. Bjes' operation
of the No. 10 car prior to July of 1981. Respondent also points to the
testimony of one of Mr. Bjes' former supervisors, Joseph Grosholz, that
Mr. Bjes
the No. 10 car for him when the No. 9 car was down.
With
to Mr. Bjes' contention that the No. 9 and 10 cars,
even though they are both low profile cars, are different because one is
a standard car and the other an off-standard and that the tram pedals
and st
wheels are in different positions, respondent asserts that
its witnesses were of the opinion that there was no difference between
operating the No. 9 and 10 cars, and that this testimony is supported
by Exhibit No. 9, comparing the various dimensions of the respective
compartments and the distances between the
on the two shuttle
cars.
In response to Mr. Bjes' attempt to prove his good faith by showing
that he in fact offered to operate the No. 10 car instead of the No. 9 car,

2061

respondent points to the fact that Mr. Bjes did not initially testify
on this point but did so in rebuttal after Mr. Borella testified, and
that Mr. Bjes admitted that he did not direct this offer to any member
of mine management. Respondent submits "that it is incredible that
Mr. Bjes would make such an offer and not press mine management for an
answer in this situation and it is questionable why Mr. Bjes waited until
Thursday, July 30, 1981, to make such an offer if he ever did. 11
Respondent suggests that consideration be given to Mr. Bjes' timing
in invoking his rights under section 105(c) of the Act. In this regard,
respondent states that Mr. Wall, who was the mineF operator, returned
to work the week of July 28, 1981, and consequently, every member of the
crew was bumped back. Mr. Bjes was bumped from the senior shuttle car
operator to the junior one. His senior, Mr. Peterman, chose the No. 4
car that Mr. Bjes had operated since January so Mr. Bjes was forced to
operate the low-profile cars. Since the No. 10 car was the older one,
the No. 9 car was used, and Mr. Bjes realized that he would be forced
to operate the No. 9 car which by his own admission (with which Mr. Peterman
apparently concurred) was more uncomfortable than the No. 4 car until
he was able to bid to another job. Thus, respondent concludes that his
right to refuse unsafe work afforded him with an opportunity to remove
himself from an uncomfortable situation.
Further, respondent contends that Mr. Bjes failed to exercise his
right immediately. On Tuesday, July 28, 1981, when he was first assigned
to the No. 9 car, he operated it for the entire shift, and did not tell
his immediate supervisor, Wayne Ross, that he believed it was unsafe for
him to operate the machine. Mr. Bjes merely stated that he would not
run the car in second gear. Although he did show the shift foreman,-·
William Ross, that he was having a problem with the pedals, he did not
state that it was unsafe for him to operate the machine, and both of his
supervisors observed him operating the machine and did not believe that
he was running it unsafely. In these circumstances, respondent questions
Mr. Bjes' sincerity.
Summarizing its defense in this case, respondent maintains that the
record does not demonstrate that Mr. Bjes was exercising his right in
good faith, and that given the fact that he operated the No. 10 car and
the timing of his exercise of his rights, his motivation in this case is
very suspect. Even assuming that one can find that Mr. Bjes was sincere
in his belief, respondent submits that it was not a reasonable one in
that he operated the No. 10 car in the past and never complained about
that car even though the weight of the evidence is that the No. 9 and 10
cars are similar. Further, respondent points to the fact that miners
larger than Mr. Bjes operated the No. 9 without alleging that their size
prevented them from operating the car safely, and Mr. Bjes did not
testify that he had a physical limitation that limited the flexibility
and use of his legs that would distinguish him from those other miners.
Finally, the respondent submits that little weight should be given
to the injury Mr. Bjes received on September 14, 1981. Respondent maintains

2062

that Mr. Bjes' failure to tell Wayne Ross of the incident when Mr. Ross
removed him from the No. 9 car and his ability to walk to the belt line
raise serious questions regarding Mr. Bjes' story about how and when that
accident occurred. Respondent suggests that Mr.
es could very well have
stumbled on a lump of coal and found it convenient in 1
t of his complaint
with MSHA to claim that his knee bumped the steering wheel of the shuttle
car, and that his version of what happened is subject to further
ion
when one considers that his alleged problem with
the No. 9 car
was that his knee was above the steering wheel.
Findings and Conclusions
As indicated earlier, the critical issue in this case is whether
Mr. Bjes' refusal to operate the Number 9 Shuttle Car when ordered to
do so was protected activity under the Act. Mr. Bjes claims that he
could not operate the shuttle car safely, and that management's insistence
that it could be operated safely and that he should operate it,
himself and his fellow crew members to possible injuries. On the other hand,
the respondent maintains that the shuttle car could be
by Mr. Bjes, that he operated a similar car in the past with
that other miners of comparable size and weight operated the car in question
with no safety complaints, and that Mr. Bjes complaint
resulted
from his displeasure over having to operate a low-profile machine which
he found uncomfortable. Under these circumstances, and in view of the
set down in the discrimination decisions previously discussed,
it is necessary to explore the following issues:
1.

Whether Mr. Bjes registered and communicated any
complaints with the operation of the shuttle car in question.

2.

Whether Mr. Bjes' safety concerns connected with his
requires to operate the shuttle car in question were made in
good faith.

3.

Whether the refusal by Mr. Bjes to operate the shuttle car
in question was reasonable, and if so, whether the work
refusal is protected activity under the Act.

4.

Whether respondent has carried its burden of showing that
Mr. Bjes' suspension for insubordination was motivated by
unprotected activities and that he would have been disc
anyway for refusal to operate his shuttle car.

The record in this case establishes that as early as July 28, 1981,
Mr. Bjes had complained to his section foreman Ross that he was having
difficulty operating the low profile No. 9 shuttle car. That initial

2063

complaint was not specifically framed in terms of any safety difficulties,
but rather, had to do with Mr. Bjes' claim that he could only run the
car in low gear because of his claimed difficulties in reaching or
manipulating some of the controls. These complaints carried over to
the next day when Mr. Ross and mine superintendent Hofrichter discussed
the matter further. These compalints blossomed into a full-blown safety
complaint on July 30, when Mr. Hofrichter, Mr. Bjes, safety chairman
Borella, MSHA Inspector Burke, and possibly a few others had a meeting
or get-together to explore the difficulties that Mr. Bjes claims he
was having with the operation of the shuttle car in question. At that
meeting Mr. Bjes decided to invoke his individual safety rights and
specifically advised mine management that his refusal to continue to
operate the No. 9 shuttle car was based on the fact that he (Bjes)
did not believe he could operate it safely.
In view of the foregoing, I conclude and find that the record in
this case supports a conclusion that Mr. Bjes communicated his belief
about the safety hazard presented in his operation of the shuttle car
to his section foreman and to the acting mine superintendent prior to
his proposed discharge and subsequent suspension.

Respondent suggests that Mr.
es' complaint was motivated by
his desire to avoid operating a low profile machine which he found to
be uncomfortable while awaiting a successful bid on another job. Further,
respondent suggests that Mr. Bjes' complaint is a sham, that he .concpcted
a story of safety concerns, and that the injury which he suffered after
his return to duty after serving his 30-day suspension was the result of
his striking his knee on something other than a shuttle car. Respondent
also points to the fact that Mr. Bjes' claimed willingness to operate
the No. 10 shuttle car was made for the first time in rebuttal during
the course of the hearing, and only after the subject was brought up by
his witness Borella.
Having viewed Mr. Bjes on the stand during the course of the hearing
in this case, I find him to be a straightforward and credible witness.
I believe that he was sincere when he initially complained about the
cramped shuttle car kitchen and the fact that he had problems reaching
some of the controls. I am not persuaded by the fact that other shuttle
car operators may have found no difficulties when they operated the
machine. The issue is whether Mr. Bjes' difficulties were reasonably
related to any real safety concerns, and whether he was sincere in
articulating those concerns. Although it may be true that Mr. Bjes'
purported offer to operate the No. 10 shuttle car may have been made
belatedly during the course of the hearing, well after the fact, it
seems clear to me that Mr. Bjes' decision on July 30, not to operate
the car was influenced to a great degree by some input from MSHA Burke
after his examination of the car in question, as well as by safety committeeman

2064

Borella who advised or implied to Mr. Bjes that he had an absolute right
to invoke his individual safety rights and could refuse to operate the
machine in ques~ion. Given all of these circumstances, I conclude and
find that the safety complaint made by Mr. Bjes was made in good faith,
and was not made to avoid operating the shuttle car to which he was
assigned until something better could come along.
The Reasonableness of Mr. Bjes' Refusal to Operate the Shuttle Car
The record in this case reflects that at the .time of his discharge
Mr. Bjes had worked for the respondent for some six years. There is
nothing to suggest that prior to the incident over the shuttle car that
Mr.
es was other than a good worker, that he was a chronic complainer,
or that he had ever refused a work assignment.
In addition to the testimony by Mr.
es with
to the
difficulties he was experiencing in operating the shuttle car in second
gear (fast mode), there is the testimony by safety committeeman Borella
that after Mr. Bjes demonstrated his difficulties in operating the machine
on July 30, in the presence of MSHA Inspector Burke, he (Borella)
with Mr. Bjes' assessment that his continued operation of the shuttle car
in question presented a safety hazard. Mr. Borella communicated his
agreement directly to Mr. Bjes and advised him that he could invoke his
individual safety rights and refuse to operate the machine. Mine Superintendent
Hofrichter confirmed that Inspector Burke sat in the machine in question,
took some measurements, and advised him that "it could be hazardous 11 and
that he should address the problems dealing with the machine seats, pedals,
and the overhead canopy.
Prior to July 30, Mr. Bjes advised shift foreman William Ross that
he has having a problem operating the No. 9 shuttle car. Although Mr. Ross
indicated that he saw nothing unsual about the manner in which Mr. Bjes
was running the car on July 28, he confirmed that when he flagged Mr. Bjes
down to inquire about any problems Mr. Bjes did tell him.chat he
could not operate the car in second gear because he could not reach the
brake pedal. Just as Mr. Bjes was about to demonstrate his difficulties,
Mr. Ross was called away to the telephone and left the area, and did not
return until the July 30 meeting in the section.
Section foreman Wayne Ross confirmed that as early as July 28,
Mr. Bjes would only run the machine in low gear. He also confirmed that
continuous mining machine operator Wall had complained about Mr. Bjes
"taking his time" while changing his seat position in his car during the
loading process while in retreat mining, and that Mr. Wall considered
this to be unsafe since he wanted the shuttle cars to come in and out
quickly during the loading process. Although Mr. Ross indicated that
Mro Wall complained about the manner in which Mr. Bjes operated the
shuttle car, and attributed certain statements in this regard to Mr. Wall,
Mr. Wall was not called as a witness and did not testify. Under the
circumstances, I have given little weight to Mr. Wall's purported

2065

characterizations as the difficulties encountered by Mr. Bjes in
operating the car on that day, and I accept Mr. Bjes' testimony that the
configuration of the machine, coupled with its operational limitations
restricted his movements while seated at the controls, thereby contributing
significantly to his inability to reach the brake pedals.
In view of the foregoing, I conclude and find that Mr. Bjes'
safety concerns over his inability to operate the number 9 shuttle car
safely were reasonable. Under all of these circumstances, I conclude
that Mr. Bjes had a good faith reasonable belief that if he were forced
to continue to operate the shuttle car in question on July 30, this would
have presented a serious safety hazard to himself and to at least the
miner operator in the section, and possibly to other miners who may
have been working on the section in close proximity to where he was
required to operate the machine. Although the injury which he suffered
to his knee came after he served his suspension and returned to work,
it does bolster his argument that requiring him to operate the shuttle
car while he was cramped into the operator's kitchen with his knees
in his face presented a real safety hazard. Although respondent believes
that the injury may have been caused by Mr. Bjes falling and striking
his knee on a piece of coal, the fact is that his testimony that he struck
it on the steering wheel of the machine remains unrebutted, and respondent 1 s
own accident report, exhibit C-3, reflects that the knee injury occurred
when Mr. Bjes attempted to stop the car while making a turn and struck his
knee on the steering wheel. The report also reflects that the car struck
the coal rib when the brakes were applied.
Respondent's defense
Respondent's defense in this case rests on an assertion that Mr. Bjes'
refusal to operate the shuttle car was based on his dislike for a machine
which he found to be uncomfortable. In support of this theory of its case,
respondent maintains that Mr. Bjes deliberately went out of his way to
conjure up excuses for not operating the machine, including a suggestion
or inference that his fractured knee-cap was self-inflicted. Respondent
also attempted to show that the No. 9 car was similar to another car which
Mr. Bjes may have operated without any difficulty, that other miners of
comparable size operated the same or similar shuttle without any difficulty
and without filing any safety complaints, and that Mr. Bjes was observed
operating the very same car without any difficulty before he made his
safety complaint.
As indicated earlier in this decision, the issue presented in this
case is whether Mr. Bjes reasonably and in good faith believed that the
operation of the shuttle car in question presented a safety hazard to him,
The fact that other miners of similar size and weight may have had no
problems with the car in question is not that critical. While this factor
may weigh on the reasonableness of Mr. Bjes' safety concerns, I have found
that these concerns were reasonable. Further, I rejected the "laundry list 11
of miners who respondent claimed were able to safely operate the car
(exhibit 0-1), and I note that none of these miners were called to
testify.

2066

With regard to the operational differences in the two low profile
shuttle cars, no·. 9 and no. 10, respondent takes the position that the
two machines are so similar, that there are no differences in the two
from an operator's point of view. The testimony and evidence adduced
by the respondent on this issue consists of
by Mr. Hofrichter
and section Grosholz, as well as the diagrams and measurements of the
three shuttle cars being used in the section (exhibits 0-3, 0-7, and 0-9).
Neither Mr. Hofrichter nor Mr. Grosholz were offered as expert witnesses,
and their is no testimony or evidence that they
the shuttle
car in question. Further, while the measurements of the No. 9 and No. 10
machines are close, there are some differences in the brake
distances
from the operator's seat, as well as in the
of the operator 1 s
seat. In addition, one car is a standard car, and the other one is an
off-standard car. Thus, to this extent their are some operational differences,
and I accept as credible Mr. Bjes' assertions that he was
difficulties in operating the No. 9 car, and
ect the respondent 1 s
assertion that since the cars are so similar Mr.
es cannot be believed.
Conclusion
On the basis of the foregoing findings and conclusions,
a preponderance of all of the credible evidence and tes
of record
in this proceeding, I conclude and find that Mr. Bjes has satisfac
established that requiring him to operate the No. 9 shuttle car in question
under the circumstances here presented constituted a
hazard to
himself, and possibly to his fellow miners. I further conclude and find
that Mr. Bjes promptly made his safety concerns in this
known to
mine management, that his complaints in this regard were reasonable and
made in good faith, and that his refusal to operate the car in question
was protected activity under section 105(c) of the Act. Under the
circumstances, I further find and conclude that his initial
subsequently reduced to a 30-day suspension, constituted unlawful
discrimination under the Act, and his complaint of
filed
with this Commission IS SUSTAINED.
Remedies
The record in this case reflects that Mr. Bjes' initial
from his job was modified after it went to arbitration and the arbitrator
reduced the penalty to a 30-day suspension (exhibit C-4). After
his suspension, Mr. Bjes returned to work until the September accident
in which he injured his knee. He was incapacitated and did not work
for four or five months. Upon his return to work after
from his injuries, he was not required to again resume operation of the
No. 9 shuttle car. Further, as of the date of the hearing in this case,
counsel stated that the mine has been out of production and everyone
working there has been laid off. Assuming that Mr, Bjes is called back
to work, he indicated that because of his seniority he probably would
not be again assigned to operate that low profile machine and that he would
be entitled to bid on a better job (Tr. 258-259).

206'/

The parties were in agreement that the relief requested by Mr. Bjes
in this case is the reimbursement of his lost wages during his 30-day
suspension period, and an assurance from mine management that he not be
required to operate the same shuttle car which prompted his instant
discrimination complaint (Tr. 259). In his post-hearing arguments,
Mr. Bjes' representative requested the following remedies:
1.

Reimbursement of all lost wages incurred as a result
of Mr. Bjes' suspension.

2.

All record of discipline involving this matter be
removed from Mr. Bjes' file.

3.

And most importantly, Mr. Bjes not be required to
operate this piece of equipment in the future.
ORDER

1.

Respondent IS ORDERED to compensate Mr. Bjes for the
period of his thirty-day suspension by paying him in
full the salary which he would have received had he not
been disciplined. Payment is to be made for the thirty
working days Mr. Bjes was off respondent's payroll,
commencing on July 30, 1981, and ending on September 14,
1981. The rate of pay should be at the rate of pay
Mr. Bjes was earning at the time of the suspension, and
counsel for the respondent and Mr. Bjes' representative
are directed to confer with each other for the purpose
of calculat
the amount due Mr. Bjes and the manner
in which payment shall be made,

2.

Respondent IS FURTHER ORDERED to remove all references
of Mr. Bjes' disciplinary action in this case from ~is
official mine and company personnel records.

Full compliance with this Order is to be made within thirty (30)
days of the date of this decision.
Complainant's request that I order the respondent not to require
Mr. Bjes to operate the No. 9 Shuttle Car at any time in the future IS DENIED.

~/(Knd,;j:;;;'~_,;
Administrative Law Judge

Distribution:
Jerry F. Palmer,
., Consolidation Coal Co., Consol Plaza, Pittsburgh,
PA 15241 (Certified Mail)
Carson Bruening, 521 W. Homer St., Ebensburg, PA (Certified Mail)
Richard E. Bjes, 1134 Boyde Ave., Johnstown, PA 15905 (Certified Mail)

2068

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES

2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner-Respondent

v.

Civil Penalty Proceeding
Docket·No. PENN 82-176
A.O. No. 36-01048-03009
Contest of Citation

WEST FREEDOM MINING CORPORATION,
Contestant-Respondent

Docket No. PENN 82-62-R
Citation No. 1143078; 12/29/81
West Freedom Strip

DECISIONS
Appearances:

James Crawford, Attorney, U.S. Department of Labor,
Arlington, Virginia, for the Petitioner-Respondent;
Bruno A. Muscatello, Attorney, Butler, Pennsylvania,
for the Contestant-Respondent.

Before:

Judge Koutras
Statement of the Proceedings

These consolidated cases were heard on the merits in Pittsburgh,
Pennsylvania, on September 15, 1982. Docket No. PENN 82-176, concerns
a proposal for assessment of civil penalties filed by the Secretary
pursuant to Section llO(a) of the Federal Mine Safety and Health Act
of 1977, 30 U.S.C. 820(a), seeking civil penalties for two alleged
violations of certain mandatory safety standards found in Part 77,
Title 30, Code of Federal Regulations. Docket PENN 82-62-R is the contest
filed by West Freedom Mining Corporation challenging one of the
citations issued in the civil penalty case.
Issues
The principal issues presented in these proceedings are (1)
whether respondent violated the provisions of the Act and implementing
regulations as alleged in the proposals for assessment of civil penalties
filed in these proceedings, and, if so, (2) the appropriate civil
penalties that should be assessed against the respondent for the alleged
violations based upon the criteria set forth in section llO(i) of the
Act. Additional issues raised by the parties are identified and disposed
of in the course of these decisions.

2069

In determining the amount of a civil penalty assessment,
consideration of the following
section llO(i) of the Act
of previous violations, (2)
criteria: (1) the operator's
to the size of the business of the
the appropriateness of such
was negligent, (4) the effect on
operator, (3) whether the
the operator's ability to continue in business, (5) the gravity
of the violation, and (6) the demonstrated good faith of the
operator in attempting to achieve rapid compliance after notification
of the violation.
Applicable Statutory and Regulatory Provisions
1. The Federal Mine
95-164, 30 u.s.c. § 801

and Health Act of 1977, Pub. L.

2.

Section llO(i) of the 1977 Act, 30 U.S.C. § 820(i).

3.

Commission Rules, 20 C.F.R. § 2700.1 et seq.

Section 104(a) Citation No. 1143078, was issued on December 29,
1981, at 11:00 a.m., and it
a violation of mandatory safety
standard 30 CFR 77.410. The condition or practice cited by the
is described as follows on the face of the citation:
The automatic warning device which shall give
an audible alarm when such equipment is put
in reverse for 980 High life operating at
023-0 pit was not operative.
The inspector fixed the abatement time as 2:00 p.m., December 29,
1981, and the termination notice reflects that the cited condition
was abated at 12:40 p.m., December 29, 1981.
Section 104(a) Citation No. 1143079, was issued on December 30,
1981, at 8:55 a.m., and it alleges a violation of mandatory safety
standard 30 CFR 77.410. The condition or practice cited by the
inspector is described as follows on the face of the citation:
The automatic warning device which shall
give an audible alarm when such equipment
is put in reverse for 41 B Bulldozer
(serial number 7553268) was inoperative
operating 023.0
The inspector fixed the abatement time as 1:00 p.m., December 30,
1981, and the termination notice issued by the inspector reflects
that he terminated the citation at 8:00 a.m., December 31, 1981,
after the cited inoperative alarm was repaired.

tor

During the course of the hearing, West Freedom's counsel asserted
that he contested the citations because the mine operator had initially
indicated that rto coal was being mined at the subject West Freedom
Strip Mine. Counsel stated further that he was led to believe that the
mine was a gravel pit mining operation, and since the citations alleged
that the violations occurred while the operator was mining coal, he
believed that there was no legal basis for MSHA's issuance of the citations.
Subsequently, in preparation for the hearing, counsel learned for the
first time from the operator that coal was in face being mined at the
mine in question. Under these circumstances, counsel stated that he
has no defense to the citations and agreed that they were properly
issued and that the conditions or practices cited by the inspector
as violations did in face occur.
West Freedom's counsel indicated that while his original contest
asserted that the inspector made findings that the citations were 11 significant and substantial", he agreed that this assertion was in error and
he conceded that the inspector made no such findings (Tr. 5-12).
Findings and Conclusions
Fact of Violations
West Freedom Mining Company does not now contest the fact of
violations in these proceedings and admits that the conditions or practices
cited by the inspector in the section 104(a) citations constitute violations
of mandatory safety standard 30 CFR 77.410 (Tr. 10, 13-14). Accordingly,
the citations are AFFIRMED.
History of Prior Violations
Respondent's history of prior violations is reflected in a computer
print-out offered by the petitioner during the hearing (Exhibit P-1).
That print -out reflects a total of 44 paid violations by the respondent
during an 11-year period beginning on January 1, 1970, and ending December 28,
1981. While there are 11 prior citations of section 77.410, three were
issued during the 24-month period prior to the issuance of the citations
at issue in this case. On the basis of this information, I conclude
and find that the respondent has a satisfactory compliance record and I
cannot conclude that any additional increases in the civil penalties
assessed in this case are warranted.
Size of Business and Effect of Civil Penalties on the Respondent's Ability
to Remain in Business
Petitioner asserted that the respondent is a medium sized mine
operator employing approximately 30 employees with a daily production
of 400 tons (Tr. 18). I adopt this as my finding on this issue, and I
also find and conclude that the payment of the penalties assessed in
these proceedings will not adversely affect the respondent's ability to
remain in business.

2071

Negligence
The record reflects that the automatic back-up alarms were on the
two vehicles in questions but were simply inoperative. A preshift or
on-shift examination would have discovered the conditions, and it is
altogether possible that the alarms were rendered inoperative after
the equipment was put in operation. In any event, I conclude that the
respondent failed to exercise reasonable care and that this constitutes
ordinary negligence as to both citations.
Good Faith Compliance
The record here reflects that citation 1143078 was abated approximately
an hour or so after it was issued and prior to the time fixed by the
inspector. I find this was
compliance. Citation 1143079 was
timely abated and I find that as to both citations, the respondent exercised
good faith compliance.
Gravity
The information provided by the petitioner reflects that people
were working in the pit area where the cited
was operating
but that the closest person around the equipment was 300 feet away (Tr. 26).
Respondent's counsel pointed out that in connection with citation
no. 1143079, the "inspector's statement" reflects that the area was
being back-filled, that no one was in the area when the violation
was observed, and that the
tor believed that any accident was
"improbable" (Tr. 27). No information was forthcoming regarding the.
other citation.
Although it is true that no one was in close proximity to at least
one of the pieces of equipment cited, it is also true that the equipment
could seriously injure someone if it were to back over them. This is
precisely what the standard is designed to prevent. I conclude and find
that the conditions cited were serious (Tr. 28).
Penalty Assessments
On the basis of the foregoing findings and conclusions, and
into account the requirements of section llO(i) of the Act, I conclude
and find that the civil penalties assessed and proposed by MSHA in these
proceedings are reasonable, and they are AFFIRMED.
ORDER
Respondent IS ORDERED to pay the following civil penalties within
thirty (30) days of the date of this decision and order, and upon
of payment by MSHA, this case is dismissed:

2072

t

Citation No.

1143078
1143079

Date

12/29/81
12/30/81

30 CFR Section

Assessment

77.410
77.410

$38
$36
$74

In view of my disposition of the civil penalty case, West Freedom's
Contest filed in Docket PENN 82-62-R, is DISMISSED.

Distribution:
James Crawford, Esq., U.S. Department of Labor, Office of the Solicitor,
4015 Wilson Blvd., Arlington, VA 22203 (Certified Mail)
Bruno A. Muscatello, Esq., Stepanian & Muscatello, 228 South Main St,,
Butler, PA 16001 (Certified Mail)

2073

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

MOV 23

Civil Penalty Proceedings

SECRETARY OF LABOR,
MINE SAFETY Ai\l'D HEAL TH
ADMINISTRATION (MSHA),
Petitioner

Docket No. WEVA 82-250
A.O. No. 46-05490-03007V

v.

No. 25 Kelly Hatfield Mine

NEW RIVER FUEL, INC.,
Respondent

Docket No. WEVA 82-251
A.O. No. 46-05490-03008V
No. 26 Kelly H::i.tfieid Mine

DECISIONS
Appearances:

Howard
, Attorney, U.S. Department of Labor,
Office of the Solicitor, Philadelphia, Pennsylvania,
for the petitioner.

Before:

Judge Koutras

These proceedings concern proposals for assessment of civil penalties
filed by the petitioner
t the respondent pursuant to section llO(a)
of the Federal Mine
and Health Act of 1977, 30 U.S.C. 820(a),
charging the respondent with a total of four alleged violations of certain
mandatory safety standards promulgated pursuant to the Act. Respondent
contested the citations and
a hearing. A consolidated hearing
was convened pursuant to notice in Charleston, West Virginia, on November 4,
1982. In view of a proposed settlement of the cases, arguments in support
of the settlement were heard on the record and a bench decision was issued
approving the settlements.
Discussion
The citations issued in these cases are as follows:
Docket WEVA 82-250
Section 104(d)(l) Citation No. 906335, November 17, 1981, cites a
violation of mandat(;ry safety standard 30 CFR 75.603, and the condition
or practice cited jg as follows:

Two temporary splices were found in the trailing
cable supplying power to the cutting machine
being operated in the 001-0 section.
Section 104(d)(l) Order No. 906338, November 19, 1981, cites a
violation of 30 CFR 77.506, and the condition or practice cited is as
follows:
Two 25 amp fuses protecting the breaker box located
in the lamp house and supplying power to' the heater
and the stationary grinding machine were bridged
out with wire. Also, the four fuse holders for the
2 heaters contained welding rods instead of fuses.
Section 104(d)(2) Order No. 906339, November 19 1981, cites a
violation of mandatory safety standard 30 CFR 77.700, and the condition
or practice cited is as follows:
The stationary grinding machine located in front
of the lamp house was not frame grounded.
Docket No. WEVA 82-251
Section 104(d)(2) Order No. 907002, February 12, 1982, cites a
violation of mandatory safety standard 30 CFR 77.1605(b), and the condition
or practice cited is as follows:
The foot brake on the Michigan endloader would
not stop said endloader when brake was tested.
The citations, assessments, and proposed settlements are as follows:
Docket No. WEVA 82-250
Citation No.

Date

30 CFR Section

Assessment

Set

906335
906338
906339

11/17/81
11/19/81
11/19/81

75.603
77. 506
77. 700

$ 300
750
500
$1550

$ 250
500
400
1150

Docket No. WEVA 82-251
Citation No.

Date

907002

2/12/82

Assessment
77.1605(b)

$ 750

lernent
$ 500

The arguments advanced by the petitioner in support of the proposed
settlements follow below.

2075

335
In support.of the proposed settlement of this citation by a
of $250, petitioner's counsel asserted that the inspector first believed
that the respondent had permitted the
machine to operate for a
month with two temporary splices. However, the respondent maintains
that the splices in question were in fact permanent cold splices and not
ones. Further, counsel states that when the inspector. first
observed the two splices he conceded that they adequately covered the
cable areas which were spliced.
With
to the respondent's
, petitioner's counsel
stated that the cited conditions should have been known to mine management.
As for the gravity connected with the citation, counsel asserted that
there was a potential shock hazard present, but only if the
had
been
ected to further deterioration.

With regard to the proposed settlement of this citation by a
of $500, petitioner's counsel stated that the respondent maintained that
the
tor first believed that the mine operator himself
the breaker box in question. However, during his discussions with
, counsel stated that the respondent's defense is that a
guard working the night shift made the fuse box changes after
fuses blew out, and that he did so to provide heat for the
lamp house where he was located.
maintains that he had no
knowledge that this had been done and also maintained that the
house was not an area that was required to be preshifted.
Petitioner's counsel stated that the respondent exhibited good faith
by immediately removing the bridging devices and ins
proper fuses. Counsel also believed that the respondent should have known
about the conditions, and that the
was "probable" in that the bridgedout fuses would over-ride the normal protection provided by regular fuses.

In support of the proposed settlement of this citation by the payment
of $400, petitioner's counsel stated that the respondentts defense is
that he had no prior knowledge of the cited condition because the
house was not required to be
While counsel believed that the
of the cited condition was such as to present the "probability"
of an accident, he also indicated that the respondent promptly removed
the
machine from service when the condition was called to his
attention. Counsel also believed that the respondent should have been
aware of the cited condition.

2076

Citation No. 907002
The parties proposed a settlement payment of $500 for Citation No.
907002. In support of this proposal, petitioner's counsel asserted that
his investigation of the facts and circumstances surrounding the endloader
brake conditions reflects that the inspector observed it operat
some
fifteen minutes before the brakes were tested, but at that time it was
sitting unattended at the side of the work site. Counsel also indicated
that the respondent's defense is that the endloader was parked and taken
out of service. While it was not "tagged-out", the respondent takes
the position that this was not necessary since his operation is so small
that he would know that the endloader was taken out of service.
Petitioner's counsel stated further that the respondent demonstrated
good faith abatement in that the endloader was immediately removed from
service and a broken airline was replaced. With regard to the question
of negligence, counsel asserted that the respondent should have been
aware of the brake conditions, and that there was a potential present
for an accident had the equipment been used further.
iness
Petitioner's counsel stated that the respondent is a smal~ mine
operator who owns and operates the one mine in question in this case.
As of April 20, 1982, annual mine production was 50,000 tons. However,
respondent indicated that current mine production is approximately 300
tons daily, and that the mine operates five days a week employing 25
miners. Since respondent has agreed to pay the proposed settlement
amounts, petitioner asserted that the payment of same will not adversely
affect the respondent's ability to continue in business.
History~rior

violations

Petitioner's counsel stated that the respondent's m_ine is a new
mine with no record of any previous vio~_ations. However, counsel asserted
that the respondent previously operated another mine and that for a twoyear period the mine had a history of 14 paid civil penalty assessments,
none of which were for violations of any of the mandatory safety standards
in issue in these proceedings.
Conclusion
After careful review and consideration of the arguments advanced
by the petitioner in support of the proposed settlements, I conclude
and find that the settlements are reasonable and in the public interest.
Accordingly, pursuant to 29 CFR 2700.30, they are APPROVED.

207'1

ORDER
Respondent IS ORDERED to pay civil penalties in the settlement
amounts shown above in satisfaction of the citations in question within
thirty (30) days of the date of this decision and order, and upon receipt
of payment by the petitioner, this proceeding is DISMISSED.

Distribution:
Howard Agran, Esq., U.S. Department of Labor, Office of the Solicitor,
3535 Market St., Philadelphia, PA 19104 (Certified Mail)
Roger Younce, Vice President, New River Fuel, Inco, PoOo Box 550,
Whitesburg, KY 41858 (Certified Mail)

2078

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR

5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

Complaint of Discrimination

MELVIN L. CASS,
Complainant

Docket No. YORK 82-22-DM

v.
East Deerfield Quarry & Mill
TREW CORPORATION,
Respondent
DECISION
Appearances:

Melvin L. Cass, Buckland, Massachusetts, pro se;
Lewis A. Whtnet, Jr., Esquire, Easthampton, :Massachusetts,
for the respondent

Before:

Judge Koutras
Statement of the Case

This proceeding concerns a discrimination complaint filed by the
complainant with the Commission on March 19, 1982, pursuant to Section
105(c) of the Federal Mine Safety and Health Act of 1977. The complaint
was filed pro se after the complainant was advised by MSHA on February 17,
1982, that its investigation of his complaint disclosed,no discrimination
against him by the respondent.
Respondent filed an answer to the complaint on April 15, 1982,
denying any discrimination, and the case was docketed for hearing
in Springfield, Massachusetts, on August 3, 1982. The parties were
afforded an opportunity to file post-hearing arguments.
Issues
The critical issue presented for adjudication in this case is
whether the termination of Mr. Cass from his employment with the respondent
was in fact prompted by protected activity under section 105(c)(l) of
the Act. Specifically, the crux of the case is whether the refusal by
Mr. Cass to perform certain asserted unsafe drilling duties without the
assistance of a helper insulated him from termination from his job.
Additional issues raised by the parties are identified and discussed
in the course of this decision.

2078

Applicable Statutory and Regulatory Provisions
1.

The Feaeral Mine Safety and Health Act of 1977, 30 U.S.C. § 301

~·

2. Sections 105(c)(l), (2) and (3) of the Federal Mine Safety and
Health Act of 1977, 30 U.S.C. §§ 815(c)(l), (2) and (3).
3.

Commission Rules, 29 CFR 2700.1, et s
The Complaint

In his initial complaint filed with MSHA on June 1, 1981, Mr. Cass
asserted that on May 20, 1981, he was drilling on a 68 foot face to complete a shot, and that he had several more holes to drill. He was
assisted by a helper. Quarry superintendent Paul Warner reassigned his
helper to other duties and instructed him not to help Mr. Cass further.
At this time, Mr. Cass had three more holes to drill about three feet
from the face, and four "B" holes (Back up holes) to finish. Mr. Cass
informed Mr. Warner that it was not safe to drill alone. He then
shut down and went to the office. Mr. Warner advised him that he
was to drill alone and did not need a helper. Since it was quit
time, Mr. Cass went home.
The complaint states further that when Mr. Cass returned to work
on May 21, 1981, and informed Mr. Warner that he was not going to drill
alone because he did not believe it was safe, Mr. Warner informed him
that if he did not drill alone he was fired, and Mr. Warner gave him
until May 28, 1981, to make up his mind. Mr. Cass has not been back to
work at the quarry since this time.
Complainant's testimony
Melvin L. Cass testified that since July 26, 1982, he has been
employed by the Pine Rest Plantation, a trailer park, do
general
construction work. He confirmed that he left the employ of the respondent
Trew Corporation on May 21, 1981, and at that time he was employed as a
driller, and his salary was approximately $9.00 per hour, and that he
worked a 40-hour week. The mine was a union mine represented by
Operat
Engineers Local No. 98. He also confirmed that since his
termination on May 21, 1981, he has been self-employed as a carpenter
restoring an investment home which he purchased, and that he has also
"cut wood" for a living.
Mr. Cass testified that he was employed with the respondent for
approximately 8-1/2 years as a crushed rock driller. He identified a
copy of the written complaint he filed with MSHA on June 1, 1981.
He also confirmed that on May 20, 1981, he refused to continue his work
as a driller on one of the pit working faces after mine management
superintendent Paul Warner informed him that his helper would no longer

2080

be assigned to assist him in his driller work. Mr. Cass stated that he
believed he could not safely perform his duties without a helper.
Mr. Cass indicated that his drilling work was being performed at the top
of a 68 foot pit face, which was at a slight angle, and that the helper
would stand by the side of the drilling truck and assist him in the
handling of the 65 pound steel drilling devices stored on a rack on the
truck. He would position himself two to three feet from the edge of the
face while inserting the steel drill on the truck, and during the actual
drilli~g process he would position himself to the side and in back of
the truck away from the drill hammer. Without the aid of a helper he
would have to do all of the work himself, and he believed that this
exposed him to the danger of slipping over the edge of the face (Tr. 7-17).
Mr. Cass stated that he had worked for a week on the drilling project
in question, and that he had drilled some 55 to 60 holes on the "shot"
project. He had also drilled some 25 holes at the top of the face during
the week, and all of this work was accomplished with the assistance of
a helper. The helper was shared with the blasting crew, and at the time
his helper was taken away from him he had six more holes to drill to
complete his project (Tr. 18-19).
Mr. Cass confirmed that on previous occasions when he did not have
a helper assigned to him he performed his drilling duties without the
helper even though "it wasn't really safe". He did so because "he had
to work" and believed that he would be fired if he didn't perform his
drilling duties by himself (Tr. 22). He stated that he complained to
the pit foreman about having to drill alone, but did not complain to his
union representative (Tr. 24).
Mr. Cass confirmed that while he had performed his drilling duties
for 8-1/2 years without the assistance of a helper, on May 20 he was
drilling in an area where he was out of sight of the shovel operator and
the haul truck drivers, and since he was working alone he was concerned
that in the event of an emergency no one would be able to see him and
come to his assistance (Tr. 25). He believed that if he·had a helper,
the helper could go and surrnnon assistance (Tr. 26).
Mr. Cass confirmed that when he returned to the mine on May 21,
he and Mr. Warner visited the drill site and Mr. Cass still refused to
work alone. At that point, Mr. Warner advised him that it was not unsafe,
that he had being doing the work for 8-1/2 years, and that a week before
when he drilled 25 holes, he did not always have a helper. Mr. Warner
then told him that he would have a week "to cool off or I was fired"
(Tr. 28). Mr. Cass then informed Mr. Warner that he was going to contact
MSHA and file a safety complaint (Tr. 26). After Mr. Cass left work, the
drilling work was completed by Mr. Spooner, and later by Mr. Kenny Lemclair
(Tr. 35).
Mr. Cass confirmed that he never received an actual notice of discharge
or termination from the respondent. He assumed that since he did not
go back to work after the week he was given to "cool off", that he was fired.

2081

Even though he was aware of his union grievance rights, he opted to
file a complaint with MSHA, and filed no grievance (Tr. 42). Mr. Cass
stated that he expected MSHA to come to the mine and tell the respondent
that he needed a helper for safety reasons. He conceded that MSHA
investigated his complaint, issued no violations, and found that he had
not been discriminated against (Tr. 43-66; 49).
Mr. Cass explained the operation of the drill rig he was operating, stated
that it was equipped with a drill rack which he designed, and he confirmed
that he and Mr. Warner had some prior problems over
gloves and
raingear three years prior to the instant complaint, but that those
encounters were resolved to his satisfaction (Tr. 54). Mr. Cass also
indicated that even if he were to be furnished with a safety belt for
use around the drilling rig in question, he would not use it because
it would get in the way and restrict his movements around the drill
He would prefer a helper (Tr. 55).
On cross-examination, Mr. Cass identified a photograph (exhibit R-1)
as the drill rig in question, and he confirmed that for most of his
employment period with the respondent for more than eight years he has
worked as a driller, but that he has done some driving, welding, and
mechanic's work. He explained that his drilling work involves the
preparation for blasting trap rock out of the quarry, and he identified
a photograph (exhibit R-2) as a fair picture of what the quarry looks
like (Tr. 56-58). Mr. Cass indicated that on the day in question in this
case he was working in the area marked "A" on the photograph, and the
shovel was digging on top of the face shown as 11 B" on the photograph. He
also identified a roadway shown in the photograph as the haul road used
by trucks. He also indicated that on May 20, there were two trucks operating
on the haul road with a reasonable degree of regularity every seven to
eight minutes, and that the shovel operator was on duty all the time
while he was drilling (Tr. 62).
Mr. Cass testified that during his drilling operations for Mr. Warner,
it was customary for him (Cass) to ask for a helper if he needed one
and that "most of the time" over an eight-year period he received one
"if I complained enough" (Tr. 62). Mr. Cass confirmed that on May 20,
Mr. Warner did not order him to leave work. Since his work shift was at
an end, he simply went home. When he returned the next morning, he and
Mr. Warner went to the work site and at that time Mr. Warner told him
he was to either drill or he wasn't going to work. Mr. Cass made no
offers to return to work during the following week because he was in the
process of contacting MSHA, and he made no further contacts with Mr. Warner
(Tr. 64). He indicated that he filed no formal complaints with his union,
although he did have a conversation with the local's business agent,
and he had never previously complained to MSHA (Tr. 67). He confirmed
that the drill rig had been cited in the past by MSHA during an inspection,
and they resulted from his moving the machine while the boom was in an
unsafe position and his failure to insure that a safety chain was
connected to the machine air hose (Tr. 68).

2082

Mr. Cass explained the procedure for drilling and preparing a shot
to be fired, and he indicated that the drilling work he was engaged in
at the time in question was over a four or five day period. During that
time Mr. Teddy Lemclaire was his helper, but he did not have the use of
his help during the first part of those days. Even though he needed a
helper during this early stage of the drilling, he drilled without
Mr. Lemclaire and did not ask for any help (Tr. 74). With regard to
his relationship with Mr. Haas, the driller, Mr. Cass testified as
follows (Tr. 76-78):

Q. There never was any question raised by Mr.
Warner about whether you were cooperating with Mr. Haas?
A. There wasn't a question.
wouldn't help Mr. Haas on shots.

I told Paul I

Q.

You told him you wouldn't help him?

A.

Yes.

Q.

That, you feel, was a cooperative attitude?

A.

That was just the way it was.

Q. You didn't find it too easy to work together
with Mr. Haas?
A.

No.

Q.

I am correct, you did not find it easy to work

with him?
A.

Correct.

Q. For how long a period did you have this feeling that
you couldn't work with him?
A.

About the first day he was there.

Q.

The first day he was there?

A.

Yes.

Q.
left?

How long was Mr. Haas there, up until the time you
Do you know?

A.

Two years -- three years?

Q.

Two years?

A.

Two years, I believe.

2083

Q.

He was the blaster and you were the driller.

A.

Yes.

Q. During that period of time, you found you couldn't
work cooperatively with Mr. Hass, no matter whose fault it
was?
A.

Right.

Q.

Is the answer yes?

A.

Yes.

Q. And was that true, pret
year period?

much, throughout that two-

A. Well, we never had -- Mr. Warner had us working apart,
so we never had much call to
together.

Q.

Except with respect to

A.

No. I usually drilled the holes and he shot them.

and blasting?

Q. If there was any difference as to where holes were
to be drilled or the pattern to be drilled, you found it
difficult to cooperate with Mr. Haas?
A. No. They marked them and I drilled them. They
had another blaster up from Boston. He went and marked a
bunch of holes and I drilled them.
Q. Was there anyboc1.y else in the quarry crew that you
couldn't get along with?

A.

No.

Mr. Cass testified that during his tenure as the quarry driller
he used the same drill rig. For the first two years, it was without a
drill rack, but he fabricated a rack at company expense in the shop
with the respondent's consent and he conceded that this was done to help
him in his work (Tr. 85). Mr. Cass took the position that he should
be the one to determine whether he needs a helper for safety purposes,
and even if mine management assessed the situation and found otherwise,
he would still not drill alone. He indicated that drillers working on
similar union jobs in construction work outside the quarry are required
by OSHA regulations to provide a helper or chuck tender for the driller
for
reasons (Tr. 89-91).
Mr. Cass conceded that there were times when he drilled alone without
a helper, and indicated that this was true 80 percent of the time (Tr. 93).

2084

His concern on the day his helper was taken away from him stemmed
from the fact that he did not believe he would be within sight of the
shovel operator working away from his area. As for the truck drivers
going by, he conceded that they could observe him for the time it took
them to come and go, but assumed they would be paying attention to their
driving. He also indicated that there was no radio on the drill rig,
but that he did take a coffee break at 10:30 a.m. in the shop, and then
would return to the drill rig to work until lunch. Usually no one would
come by to visit the work site unless there was a problem or an inquiry
as to how long drilling would take (Tr. 96). He believed he needed a
helper to keep him under observation, to go for help in an emergency, and
to help him with the drill steel (Tr. 97). He also alluded to annual
safety meetings, and conceded that he never brought up the need for an
observer while he was drilling (Tr. 100). He further explained his
need for a helper as follows (Tr. 101-102):
THE WITNESS: And when you are drilling close
to the face, you should have a helper.
JUDGE KOUTRAS: Then, that would be the safety
consideration. When you are drilling near the face,
you need a helper.
THE WITNESS:

Yes.

JUDGE KOUTRAS: But when you are drilling away
from the face, when I asked you the hypothetical, you
seemed to think that you needed one anyway because in
case you got hurt doing something.
THE WITNESS:

If nobody could see you.

JUDGE KOUTRAS:

If no could see you.

THE WITNESS:
JUDGE KOUTRAS:
their vision --

You're up, you know, by yourself.
But if someone had you within

THE WITNESS: (Interrupting.) Within close, yes.
Where they could get to you, like the shovel down underneath you or something like that.
JUDGE KOUTRAS: So I take it if your were at the top
of this high wall, up the top of this face, drilling away
from the face, a couple of feet let's say; and there is
a dozer or a shovel or something working down the pit;
and the guy has line of sight vision -- he can observe
you; and he is standing there doing all his things that
he has to do with his shovel; and occasionally, if he looks

2085

up there, he will see you working the drill, away
from the face, you have no problem with that.
THE WITNESS:
JUDGE KOUTRAS:
THE WITNESS:
contact.
JUDGE KOUTRAS:
THE WITNESS:
JUDGE KOUTRAS:
policy, or what?

Yes.

Right.

You have no problem?
Not as long as I am in visual
With him?
Or with somebody.
Is this some kind of company rule,

THE WITNESS: I don't know.
a helper away or what?

About what, taking

JUDGE KOUTRAS: No, working in an isolated area
or being out of s
t of someone.
THE WITNESS: No. This is the first time it ever
happened on this shot. Usually, I am within sight of
somebody or there is somebody working right beside me,
close by. This was the first.
Respondent's testimony
Paul H. Warner, respondent's materials superintendent and president
testified that his job responsibilities include the complete control
and operation of the quarry in question. He has worked at the quarry
since 1972 and was placed in charge of the operation in 1975. Mr. Warner
stated that on May 20, 1981, he directed Tom Haas, a blaster, to go to
the area where Mr. Cass was working and to ask him when his drilling
work would be completed so that blasting operations could begin. Mr. Haas
reported that Mr. Cass would not speak to him and wouldn't "give him
the time of day". Mr. Warner indicated further that Mr. Haas and Mr. Cass
had not gotten along for two years, that they both had a "communications
problem", and that this situation had caused him some management problems.
To alleviate the problem he attempted to keep them physically separated
in order "to keep the peace". However, since blaster3 and drillers
normally work as a team, Mr. Warner indicated that maintaining such
separation was not always possible (Tr. 103-106).
Mr. Warner testified that on the afternoon of May 20, he personally
went to the area where Mr. Cass was working and asked him why he did
not respond to Mr. Haas after he (Warner) had sent him there to inquire

2086

as to when the drilling work would be completed. Mr. Cass informed
him that he did.not speak to Mr. Haas, and in effect told him that
the shot would be ready when he finished drilling the remaining holes
(Tr. 108). After observing the work that was required at the drill site,
Mr. Warner decided that Mr. Cass did not need the helper who was with
him and instructed the helper (Mr. Lemclair) to get into his pickup truck
so that he could transport him away from the drill site (Tr. 107).
Mr. Warner stated that he told Mr. Cass that he saw no reason why he
needed1a helper and that 11 this was the last time we were going to be
playing games" (Tr. 109). Mr. Warner explained that Mr. Haas and Mr. Cass
had been at odds with each other over their respective duties and
responsibilities, that Mr. Cass had previously indicated a desire to
work as a truck driver rather than a driller, that he once threatened
to quit over a misunderstanding about the company supplying him with some
work gloves, and that while he considered Mr. Cass to be a good driller,
he repeatedly caused him problems over his lack of cooperation with Mr. Haas
and his refusal to
to him
. 110-111). Mr. Warner was also
concerned about disparaging remarks made
Mr. Cass about Mr. Haas to
other employees when Mr. Haas was not present (Tr. 113), and he explained
his problems with Mr. Cass as follows (Tr. 117-118):
A.

I had many problems with the blaster, Tom Haas,
to me and saying that the driller would not work
with him. To give you the particular days
on would be a bit difficult, but it was a repeated
they just would not work tegether. Or he would not
work with the blaster, I should say.

Q. Is it true that the continued over most of
the two year period?
A. Yes. In fact, that is why we went to marking
the holes, because at the point where we were marking them,
we were using an experimental blasting machine·
well,
experimental to us -- and the fellow that was operating
it explained to us that it was particularly critical
in that instance to drill precisely where the holes were
supposed to be drilled, so we mark the holes at that time.

Q. You couldn't get a communication go
between
Mr. Haas and Mr. Cass with respect to the location of the
holes, so you had to have them painted on the rock?
A.

Yes.

Mr. Warner testified that on the morning of May 21, the day after
his conversation with Mr. Cass at the drill site, he told Mr. Cass that
11
we were a little hot-headed" the previous day and that he wanted to go
with him to the drill site so that Mr. Cass could clarify why he believed
he needed a helper. Mr. Cass advised him that he would need a helper

208'/

"every place in.the f ... ing quarry from now on", and that Mr. Cass
alluded to the fact that the union contract required this. Mr. Warner
indicated that Mr. Cass was confused and that the contract does not
require such a helper (Tr. 115). Mr. Warner then stated as follows
(Tr. 115-116):
The conversation did not last too long when
heard that. I told him, at that point, that he
in effect had pulled my jock long enough and that
until he got his head back on his shoulders, squared
away where it belonged, and could start working with
the blaster like he should, that he was all done as
far as I was concerned; and I don't remember if it
was then or if it was down as he was leaving, but I
told him that he had a week from Friday -- he had
until the twenty-ninth to think it over and let me
know.
I

Q. Did you require him not to work in that
ensuing week, or was that discussed?
A. Nothing was discussed. He left very upset,
demanding I give him the phone number of the local
MSHA authorities, which I did. He said he would
contact them and he would be talking to the Union,
and that was the last I saw of him.
Q. That was after you told him that he had
until the twenty-ninth to get his act together?
A.

Yes, sir,

Q. Now, as a consequence of his request,' you
gave him the local number of MSHA?
A.

Yes, sir.

And, at Tr. 118:

Q. At any time between the twenty-first and the
twenty-ninth of May, did Mr. Cass come to you and ask
for his job back?
A.

No.

Q. At any time during that period, did he communicate
with you in any effort to resolve the problem?
A.

Directly?

Q.

Yes.

A.

No.

2088

Mr. Warner confirmed that MSHA conducted an investigation at
the quarry in response to the complaint filed by Mr. Cass, and that he
and other workers were interviewed. MSHA's inquiry and observations
at the quarry lasted some three days, but no citations for safety
infractions were issued (Tr. 116-117).
In response to further questions, Mr. Warner indicated that
drilling near the face of the wall takes place for every shot, and
that Mr. Cass had never been concerned about drilling near the face.
Mr. Warner indicated that a helper would not be necessary at this
location because the driller would be visible (Tr: 128). Mr. Warner
also confirmed that Mr. Cass may have been disgruntled over the fact
that he wanted to drive a truck, but he also indicated that Mr. Cass
never asked to be assigned as a truck driver (Tr. 130-132).
Mr. Warner testified that Mr. Cass had never filed any safety
complaints because of the lack of any helper, and he also confirmed
that the respondent has published safety
and regulations
(Tr. 135). However, he indicated that there is no policy concerning
employees being
t under observation while performing work and he
indicated that there are ten persons working at the quarry (Tr. 136-137).
Mr. Warner confirmed that the mine is a union mine, but that it does
not have a
committee. However, he did indicate that there is an
employee
at the mine and he identified him as Alonzo Spooner.
Mr. Spooner would walkaround with MSHA inspectors and Mr. Warner assumed
that employees would report safety problems to Mr. Spooner (Tr. 138).
He is not aware of any complaints ever filed by Mr. Spooner with MSHA
on behalf of Mr. Cass (Tr. 139), and Mr. Warner indicated that he has
never fired, suspended, or disciplined any employees during his tenure
as quarry superintendent, and if he did so an employee could file a
grievance (Tr. 140-141).
In response to questions as to whether Mr. Cass was. actually discharged,
Mr. Warner responded as follows (Tr. 141-142):
JUDGE KOUTRAS: Now, when he opted not to
come back after you told him to cool off a little
bit, did you, in fact, fire him? Was he terminated?
What do you consider -- how would you classify what
happened? Would you consider him to be fired -discharged; and if so, for what reason?
THE WITNESS: I guess I 1 m not certain what
the word would be. The way it was in my mind,
I like to feel like I bend over backwards to try
to get
with people.
I felt like I bent over backwards too many
times, and that's why I told him to stop pulling

2089

my jock and everything, to get his head squared
away, ·and when he could do that, to come back
to work.
JUDGE KOUTRAS:
done that?

Apparently, he has never

THE WITNESS: He never communicated anything
other than to go to the Mine Safety and .to the Union.
JUDGE KOUTRAS: How did you separate him from
the payroll? Is there a record someplace of his
personnel folder? What if I were an employer now,
and I come to you for a reference. What would you tell
me; he was fired, he quit, resigned?
THE WITNESS: I guess he fired himself is what
he did. He refused to work. He left.
JUDGE KOUTRAS: Is refusal to work grounds for
discharging any of your employees out there?
THE WITNESS:

Well

JUDGE KOUTRAS:
before?

Have you ever had this happen

THE WITNESS:
before.

No, sir, I have not had this happen

Alonzo Spooner, employed by the respondent as a truck driver,
confirmed that on May 20, 1981, he was the union safety representative
at the quarry. He stated that at that time Mr. Cass told him that he
had to have a helper, and when he advised him that the union contract
did not provide for a helper, Mr. Cass indicated that he would contact
the local union representative. Mr. Spooner stated that when he was
employed as quarry foreman helpers were assigned to Mr. Cass when he
needed them. He also indicated that helpers were assigned to assist
drillers, but when they were not needed the driller would work alone
and would be paid more money (Tr. 148-151).
Mr. Spooner testified that Mr. Cass had never complained to him
that the lack of a helper presented a safety problem, and that his
concern was whether a helper was required under the union contract
(Tr. 151). Mr. Spooner stated that he did not agree that Mr. Cass
needed a helper and that when Mr. Cass left he (Spooner) was assigned
to finish the drilling work. He finished it alone without a helper and
did not believe it presented any safety hazards. He had no problem in
finishing the drilling and did not believe he was in jeopardy (Tr. 152-153).

2090

As indicated earlier, the issue in this case is whether complainant
Cass' refusal to perform his assigned drilling duties on May 21, 1981,
is protected by section lOS(c) of the Act. Refusal to perform work is
protected under section 105(c)(l) of the Act if it results from a good
faith belief that the work involves
hazards, if the belief is
a reasonable one, and if the reason for the refusal to work is communicated
to the mine operator. Secretary of Labor/Pasula v.
Coal Co.
2 FMSHRC 2786, 2 BNA MSHC 1001 (1980), rev'd on other grounds sub_nom
Marshall 663 F.2d 1211 (3d Cir. 1981);
Co. 3 FMSHRC 803
-=.::::.::::...::..=:.._::..=.=-=-=-=---'-'-'=--'-::_;_'
FMSHRC 982 (1982);
Co. 4 FMSHRC 126
~~~~~~~~~

It seems clear to me in this case that Mr. Cass was not fired or
suspended from his job for exercising any protected safety
I
believe that his frustration over his inability to get
blaster, Mr. Haas, coupled with a possible
ection by Mr. Warner of
his efforts to become a truck driver, led Mr. Cass on a course of
confrontation with Mr. Warner, the quarry
Mr. Warner
was obviously pushed to the brink, his patience had worn thin, and
when Mr. Cass made the remark that he would need a helper everywhere
on the mine site, Mr. Warner made the management decision that he no
longer would have a helper. When Mr. Cass would not accept this decision,
he was given the opportunity to think it over, and Mr. Warner left the
door open for Mr. Cass to return to work. However, rather than returning
tQ his job, Mr. Cass opted to pursue his complaint over the lack of a
helper with MSHA. In these circumstances, I conclude and find that
Mr. Cass abandoned his job voluntarily and that this was of his own do
Having viewed all of the witnesses on the stand during the course
of the hearing, I conclude that mine management, in the person of quarry
superintendent Warner, treated Mr. Cass fairly and that Mr. Warner tried
to mediate the differences between Mr. Haas and Mr. Cass. Further,
Mr. Warner considered Mr. Cass to be a good worker and driller, accomodated
him on more than one occasion when he requested certain
equipment,
allowed him to modify his drilling rig at company expense in order to
make his job easier, and on at least one occasion Mr. Warner talked
Mr. Cass out of quitting his job.
Mr. Cass conceded that prior to his leaving his job, he filed no
complaints with MSHA or with his union safety representative over any
safety hazards connected with his drilling without a helper. Here,
his concern was over his assertion that the location where he was required
to drill isolated him from others working in the pit, and that they would
be unable to come to his assistance in the event of an emergency. However,
his testimony establishes that trucks passed by his drilling location on
a regular and routine basis, and that his regular routine included a coffee

2091

break in the morning and time out for lunch. Although one would expect
the drivers to pay attention to their driving, Mr. Cass conceded that
they would have-him in sight as they drove by his drill rig. Given all
of these circumstances, I doubt very much that Mr. Cass would not be
seen by anyone in the event of an emergency during the time he was expected
to drill the remaining six holes to complete his work project.
The record in this case reflects that Mr. Cass had performed similar
drilling duties for some eight years, most of the time without the
assistance of a helper. Further, respondent has established that during
this period of time, mine management accomodated Mr. Cass with a helper
whenever one could be spared from other assignments. As a matter of fact,
Mr. Cass was provided with a helper for most of the week leading up to
the day he decided to leave his job, and at that time he had six holes
left to drill to
the project.
I reject the assertion by Mr. Cass that he needed a helper for
safety reasons and that the lack of such a helper placed him in such a
hazardous situation that he could not safely do his job. I accept
Mr. Warner 1 s testimony that the lack of a helper was not a safety hazard.
His testimony, which I find credible, is supported
the testimony of
union sa
representative Spooner. He finished the project left
undone when Mr. Cass left his job, and he did it without a helper
and with no exposure to any safety hazards.
I also believe that Mr. Cass' insistence on a helper stemmed from
an erroneous assumption on his part that the union contract required
the assignment of a helper. In addition, I believe that he was also
influenced
some OSHA regulation which he claimed required that an
observer or helper be assigned to a driller on general construction projects.
All of these assumptions, which proved to be inapplicable in this case,
obviously contributed to Mr. Cass' belief that he was entitled to a helper
simply because he wanted one, regardless of any management decisions
to the contrary.
Conclusion and Order
In view of the foregoing findings and conclusions, and after careful
consideration of all of the evidence and testimony adduced in this case,
I conclude and find that the respondent did not discriminate against
Mr. Cass, and that his rights under the Act have not been violated.
Accordingly, his discrimination complaint IS DISMISSED.

~rp-Koutq;t:~
Administrative Law Judge

Distribution:
Melvin L. Cass, P.O. Box 14, Buckland, MA 91338 (Certified Mail)
Lewis A. Whitney, Jr., Esq., One Campus Ln., E. Hampton, MA 01027 (Certified Mail)

2092

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C.

20006

November 24, 1982
Contest of Cit

CONSOLIDATION COAL COMPANY,
Contestant

v.

Docket No. PENN 82-203-R
Citation No. 11~6664; 3/1

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Respondent

82

Docket No. PENN 82-204-R
Citation No. 1146668; 3/15/82
Renton Mine

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner

Civil Penalty Proceeding
Docket No. PENN 82-217
A.C. No. 36-00807-03118

v.
Renton
CONSOLIDATION COAL COMPANY,
Respondent
DECISION
Appearances:

Robert M. Vukas ,· Esq. , Consolidation Coal
Company, Pittsburgh, Pennsylvania, for
Contestant/Respondent, Consolidation Coal
Company;
Agnes M. Johnson-Wilson, Esq.,
of the
Solicitor, u. s. Department of Labor,
Philadelphia, Pennsylvania, for Respondent/
Petitioner, MSHA.

Before:

Judge Merlin
Statement of the Case

The first two docket numbers captioned above are notices
of contest filed by Consolidation Coal Company under section
lOS(d) of the Act to challenge the validity of two citations
issued by an inspector of the Mine Safety and Health Administration for alleged violations
30 C.F.R. § 75.1100-3.
The third docket number is a petition for the assessment of
civil penalties filed by the Secretary of Labor under
section llO(a) of the Act for violations alleged in the
citations.

2093

The hearing was held as scheduled on September 8, 1982.
Documentary exhibits and oral testimony were received from
both parties. The cases were consolidated for hearing and
decision with the consent of the parties {Tr. 4). At the
conclusion of the hearing, I directed the filing of written
brie
simultaneously by both parties within 21 days of
receipt of the transcript (Tr. 148).
The Mandatory Standard
§

Section 75.1100-3 of the mandatory standards, 30 C.F.R.
75.1100-3, provides as follows:
§

75.1100-3

Condition and examination of firefighting equipment.

All firefighting equipment shall be maintained in a usable and operative condition.
Chemical extinguishers shall be examined every 6
months and the date of the examination shall be
written on a permanent tag attached to the
extinguisher.
The Cited Conditions or Practices
Citation No. 1146664 (PENN 82-203-R) cites a violation
of 30 C.F.R. § 75.1100-3 for the following condition:
The chemical fire extinguisher located in the
car shop was not maintained in an operable condition in that the gauge indicated that the
extinguisher needed recharged [sic] .
Citation No. 1146668 (PENN 82-204-R) cites a violation
of 30 C.F.R. § 75.1100-3 for the following condition:
The chemical fire extinguisher on the trackmens
motor #18 was not maintained in a usable and
operative condition in that the gauge indicated
the extinguisher needed recharged [sic]. The
motor was being operated along the empty track to
the North Mains.

2094

Stipulations
At the hearing, the parties agreed to the following
stipulations which were accepted (Tr. 5):
1.

Consolidation Coal Company is the owner and
operator
the Renton Mine.

2.

The
and the Renton Mine are subject
to
jurisdiction of the Federal Mine
Safety and Health Act of 1977.

3.

The presiding administrative law judge has
jurisdiction over this proceeding.

4.

The
who issued the subject citations
was a duly authorized representative of the
Secretary.

5.

A true and correct copy of each of the
tations was properly served upon

6.

All witnesses are accepted generally as
experts in coal mine health and safety.

7.

Imposition of any penalties in this proceeding will not
feet the operator's
ability to continue in business.

8.

The violations were abated in good faith.

9.

The history of prior violations is noncontributory with respect to determining
the amount of the civil penalties.

10.

The operator is large in size.

11.

The conditions set forth in the citations
constituted violations of the cited
mandatory standards.

2095

Discussion and Analysis
As appears from the stipulations set forth above, the
operator does not contest the finding that the two extinguishers which needed to be recharged were in violation of
the Act as alleged.
The issue presented for resolution is whether the
subject violations were significant and substantial.
I
conclude first that a finding that a condition is "significant and substantial" properly may be included in a
section 104(a) citation. Judge Broderick so held in
National Gypsum Company 1 1 FMSHRC 2115 (1979) and this
holding was not disturbed by the Commission on appeal.
National Gypsum Company, 3 FMSHRC 822 {1981).
In National Gypsum the Commission considered at length
what would constitute a violation which "could significantly
and substantially contribute to the cause and effect of a
coal or other mine safety or health hazard." The Commission
held that a violation was of such a nature as could significantly and substantially contribute to the cause and
effect of a mine safety or health hazard if, based upon the
particular facts surrounding that violation, there existed a
reasonable likelihood that the hazard contributed to would
result in an injury or illness·of a reasonably serious
nature.
3 FMSHRC at 825. In addition, the Commission
expressed its understanding that the word 11 hazard 11 denoted a
measure of danger to safety or health, and that a violation
significantly and substantially contributed to the cause and
effect of a hazard if the violation could be a major cause
of danger to safety or health.
3 FMSHRC at 827.
The record contains a great deal of testimony describing
the areas where the two deficient fire extinguishers were
located. The first fire extinguisher was in the car shop
where there was oil and grease on the floor and some other
combustible materials. The car shop itself had a concrete
floor and concrete walls and its two entrances had metal
doors. The second extinguisher was on the trackmen's motor
which was covered with grease, oil and coal dust.
In
addition, power was ·going into the motor since the trolley
pole was attached to a live wire. Welding and torching
routinely occur at both locations. The repair of mine cars
in the car shop requires welding which is done with acetylene
torches. The trackmen's motor is used to carry equipment
for repairing and rejoining rail tracks and cutting rails
and bolts all of which is done· Y1ith torches. Gas bottles
and cutting torches were on the motor at the time.

2096

After a review of the
I have concluded that
both violations were significant and substantial within the
criteria set forth by the Commission. Both deficient
extinguishers were present at locations where welding and
torching were routinely
out. The danger of f
is
inherent and ever present i~ the performance of these
activities. Also to be noted
the presence of some
combustible materials in
vicinity of the extinguishers
and live power sources on the trackmen's motor. Injury or
illness of a reasonably
nature becomes a
likelihood when firefighting equipment such as extinguishers
not in working condition in such an environment.
Accordingly, I determine that the particular circumstances
presented here raise the
of hazard in the ci
violations to the level
ficant and substantial.
I have not overlooked
operator's evidence regarding
the presence of other f
extinguishers within 50 to 100
feet from the extingui
Nor have I overlooked
regarding the existence of rock dust. Assuming acceptance
of this evidence, a
of significant and substantial
11 would be appropriate
of the entire record.
An MSHA electrical expert testified that when confronted
with a fire, miners often panic, may not do the logical
thing and may follow an unexpected course of action. I find
the electrical expert's testimony persuasive and indeed,
compelling and I accept it. Therefore, even if other f
extinguishers and rock dust were where the operator al
they were (and overlooking the absence of any evidence
showing those extinguishers were in working order) ,
would be no guarantee that in the event of a fire a miner
would go to the next nearest extinguisher or rock dust. As
the electrical expert testified, a miner might run in the
other direction and the f
couple of minutes in any f
critical with smoke the major problem.
With respect to the amount of penalty to be assessed in
accordance with the six statutory criteria set forth in
section llO(i) of the Act, I conclude in accordance with the
analysis set forth herein that
violations were serious.
Based on the evidence I next cone
there was ordinary
negligence. Stipulations 7-10 set forth above cover the
remaining statutory criteria.
I have reviewed the briefs. To the extent they are
inconsistent with this decision they are rejected.

209'(

ORDER
In light of the foregoing, it is Ordered that the
operator's notices of contest be DISMISSED.
It is further Ordered that a penalty of $200 be assessed
for Citation 1146664 and that a penalty of $200 be assessed
for Citation 1146668.
It is further Ordered that the operator pay $400 within
30 days from the date of this decisiono

Paul Merlin
Chief Administrative
Distribution:

Certified Mail

Robert M. Vukas, Esq., Consolidation Coal Company,
1800 Washington Road, Pittsburgh, PA 15241
Agnes M. Johnson-Wilson, Esq., Office of the Solicitor,
U. s. Department of Labor, Rm. 14480-Gateway Building,
3535 Market Street, Philadelphia, PA 19104

2098

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

November 24, 1982
MATHIES COAL COMPANY,
Contestant

Contest of Citation

v.

Docket No. PENN 82-209-R
Citation No. 1145237; 3/30/82

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Respondent

Mathies Mine

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner

Civil Penalty Proceeding
Docket No. PENN 82-260
A.C. No. 36-00963-03201

v.
Mathies Mine
MATHIES COAL COMPANY,
Respondent
DECISION
Appearances:

Robert M. Vukas, Esq., Consolidation Coal
Company, Pittsburgh, Pennsylvania, for
Contestant/Respondent, Mathies Coal Company;
Agnes M. Johnson-Wilson, Esq., Office of the
Solicitor, U. S. Department of Labor,
Philadelphia, Pennsylvania, for Respondent/
Petitioner, MSHA.

Before:

Judge Merlin
Statement of the Case

The first docket number captioned above is a notice of
contest filed by Mathies Coal Company under section 105(d)
of the Act to challenge the validity of a citation issued by
an inspector of the Mine Safety and Health Administration
for an alleged violation of 30 C.F.R. § 75.200.
The second
docket number is a petition for the assessment of a civil
penalty filed by the Secretary of Labor under section llO(a)
of the Act for the violation alleged in the citation.

2099

The hearing was held as scheduled on September 8, 1982.
Documentary exhibits and oral testimony were received from
both parties. The cases were consolidated for hearing and
decision with the consent of the parties (Tr. 4). At the
conclusion of the hearing, I directed the filing of written
briefs simultaneously by both parties within 21 days after
receipt of the transcript (Tr. 102).
The Mandatory Standard
Section 75.200 of the mandatory standards, 30 C.F.R.
§ 75.200 provides as follows:
§

75.200

Roof control programs and plans.

Each operator shall undertake to carry out on a
continuing basis a program to improve the roof
control system of each coal mine and the means and
measures to accomplish such system. The roof and
ribs
all active underground roadways, travelways, and working places shall be supported or
otherwise controlled adequately to protect persons
from falls of the roof or ribs. A roof control
plan and revisions thereof suitable to the roof
conditions and mining system of each coal mine and
approved by the Secretary ·shall be adopted and set
out in printed form on or before May 29, 1970.
The plan shall show the type of support and
spacing approved by the Secretary. Such plan
shall be reviewed periodically, at least every
6 months by the Secretary, taking into consideration
any falls of roof or ribs or inadequacy of support
of roof or ribs. No person shall proceed beyond
the last permanent support unless adequate temporary
support is provided or unless such temporary
support is not required under the approved roof
control plan and the absence of such support will
not pose a hazard to the miners. A copy of the
plan shall be furnished to the Secretary or his
authorized representative and shall be available
to the miners and their representatives.

2100

The Cited Condition or Practice
§

Citation No. 1145237 cites a violation of 30 C.F.R.
75.200 for the following condition:
There was loose drawn roof at intersection
in No. 2 track haulage entry surveyor spad
No. 29+721 which measured approximately 80 ft.
[in length] 16 ft. in width and was drawn
approximately 2 inches across crosscut.
Section foreman Martin Nogy.
Stipulations

At the hearing, the parties agreed to the following
stipulations which were accepted (Tr. 5):
1.

Mathies Coal Company is the owner and operator
of the Mathies Mine.

2.

The operator and the Mathies Mine are subject
to the jurisdiction of the Federal Mine Safety
and Health Act of 1977.

3.

The presiding administrative law judge has
jurisdiction over this proceeding.

4.

The inspector who issued the subject citation
was a duly authorized representative of the
Secretary.

5.

A true and correct copy of the subject
citation was properly served upon the
operator.

6.

All witnesses are accepted generally as
experts in coal mine health and safety.

7.

Imposition of any penalty in this proceeding
will not affect the operator's ability to
continue in business.

8.

The alleged violation was abated in good faith.

9.

The history of prior violations is noncontributory with respect to the amount of
any civil penalty that may be assessed.

10.

The operator is large in size.

2101

The inspector testified that on the track haulageway
there was loose or deteriorated roof, described as a cutter,
for 80 feet near the the rib on the tight side and along the
wide side for 40 feet.
He also testified that there was a
2-inch wide crack in the roof in the intersection extending
across the 16-foot haulageway from the center to one side.
According to the inspector the crack was in a clay vein and
a clay vein is an indication most of the time of a deteriorated
roof. Wedges were missing from two posts on the tight side
outby the intersection.
In addition, the inspector noted
sloughage of the coal on the tight side which was being
cleaned up at the time he saw the condition. The sloughage
appeared to him to be of recent origin and in his opinion
was an indication of pressure. Based upon what he saw the
inspector believed that there was a reasonable likelihood of
a roof fall which could result in death or crushing injury.
The shift foreman told him that the operator knew of the
condition and intended to install steel beams. The inspector
felt he could not wait for the beams to be installed. The
inspector admitted that there were eight to ten posts
installed along the tight side of the entry outby the intersection and that the operator had done far more bolting than
was required or necessary in the intersection. The inspector
did not know the length of the bolts installed and did not
ask because when he saw the separation in the roof and the
stress he figured that whatever bolting had been done was
not enough. The inspector also did not know if the crack
along the clay vein had been present before the additional
roofbolting had been done and he did not know if the crack
had opened up more after the rebolting. He expressed the
view that the sloughage indicated stress although he could
not say whether the sloughing occurred before the additional
bolts were put in. He had not seen the roof condition
before he cited it or he did not recall seeing it.
The operator's shift foreman testified that about 20 to
22 days before the citation was issued this area had been
mined through and the clay vein had been noticed indicating
to him abnormal roof conditions which needed additional
support. About a week after the original mining the operator
installed 35 to 40 additional 12-foot roof bolts in the
intersection and along the cutter on the rib for a distance
of 120 feet. According to the shi
foreman, after rebolting
and until the citation was issued there was no change in the

2102

condition of the roof.
In particular, the 2-inch gap along
the clay vein was present at the time of rebolting and
remained unchanged thereafter with no widening. Also the
deteriorated roof along both ribs had been present at the
time of rebolting and he did not see any change in this from
the day of rebolting until the citation was issued. The
shift foreman went through the area twice a week or more.
With respect to the future installation of steel beams, the
shift foreman testified that the operator was going to put a
ramp in the next intersection inby this area which would
necessitate taking more off the corner and thereby taking
some support from the subject area. Steel beams were going
to be installed for this reason and not because
the
subnormal nature
the roof. The shift foreman admitted
that he did not tell the inspector this was the reason steel
beams were going to be installed. The shift foreman did not
know exactly when the sloughing occurred, but he stated that
at the time of rebolting there already was some sloughage
from the ribs and that rebolting itself had caused some
more.
The sloughage had not been cleaned up at the time of
rebolting.
The operator's assistant supervisor who was the walkaround
accompanying the inspector on the day the citation was
issued, corroborated the shift foreman's testimony. He also
stated that right after the area was mined through, a
determination was made to install extra roof supports and
this was done on March 13. The assistant supervisor agreed
with the shift foreman that there was no change whatsoever
in the roof along the cutter or in the crack, from the time
of rebolting until the citation was issued.
He further
testified that he made it a specific point to go to the area
and recheck it, that he went at least twice a week and that
after the rebolting there was no additional sloughage. The
assistant supervisor explained that the men whom the inspector
saw cleaning up were removing sloughage which had been there
from the time of rebolting. According to the assistant
supervisor this was not a totally abnormal time for sloughage
to be left.
Finally, the operator's underground mine foreman
testified that he had ordered the additional rebolting and
he agreed with the statements of the shift foreman and the
assistant supervisor about the rebolting. He also agreed
that the roof including the gap in the clay vein had not
changed after rebolting.
He stated that some of the sloughage
had been present before rebolting and some had been caused
by the rebolting itself.

2103

The citation alleges a violation of 30 C.F.R. § 75.200
which requires, inter alia, that the roof and ribs of all
active underground roadways, travelways and working places
be supported or controlled adequately to protect a person
from falls of the roof or ribs. There is no contention that
the operator failed to comply with its roof control plan.
No dispute exists as to the condition of the roof when
the inspector cited it.
Therefore, I accept the inspector's
description of the roof at that time.
The issue presented
is whether these conditions demonstrated that the roof was
not adequately supported.
I conclude they did not.
The
inspector knew additional bolting had been done but he did
not believe the roof was adequately supported because of the
sloughage, cutters and clay vein.
He did not however, know
the chronological sequence of relevant events affecting the
nature and status of the roof.
In particular, he did not
know when the sloughing, clay vein and cutters occurred in
relation to the rebolting. His conclusion that the roof was
subject to stress and needed support was based upon the
assumption that the sloughing and other conditions happened
after the installation of additional roof supports. This
assumption is shown to be wrong by the operator's evidence
which demonstrates that there had been no change in the
condition of the roof after rebolting and that the sloughage
being cleaned up when the citation was issued was not of
recent origin. The testimony of the operator's witnesses is
consistent on this crucial point. Moreover, the operator's
witnesses had been in the area from the time it was first
mined until the citation was issued, whereas the inspector
testified that he had not seen the intersection prior to his
issuance of the citation or that at the very least he did
not recall seeing it previously.
I find the operator's evidence regarding the condition
of the roof before and after rebolting persuasive and I
accept it. Based upon this evidence I conclude the additional
bolting was sufficient to support the roof and that there
had not been further deterioration after rebolting. The
fact that the inspector was mistaken in believing that the
steel beams were going to be installed because of the
condition of the roof may not have been his fault, but this
circumstance cannot alter the fact that the evidence convincingly demonstrates the roof was adequately supported by
the rebolting.
I have reviewed the briefs. To the extent they are
inconsistent with this decision they are rejected.

2104

ORDER
In light of the foregoing, it is Ordered that the
operator's notice of contest be Granted.
It is further Ordered that the petition for the assessment
of a civil penalty be Dismissed.

--

\~

\

Paul Merlin
Chief Administrative Law Judge
Distribution:

Certified Mail.

Robert M. Vukas, Esq., Consolidation Coal Company,
1800 Washington Road, Pittsburgh, PA 15241
Agnes M. Johnson-Wilson, Esq., Office of the Solicitor,
U. S. Department of Labor, Rm. 14480-Gateway Building,
3535 Market Street, Philadelphia, PA 19104

2105

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
,r. l

FALLS CHURCH, VIRGINIA

·~

\f···~~j, ~·

5203 LEESBURG PIKE

'.

/

.'. .

~~·,· l\ ~,.·. t.~ -~~
.: .- ·.l ·~-·.- ~·.~ :.~~
~.·~~·,l
. ..

22041

Notice of Contest

COH:!O::.'WEALTH }'11NING CO., INC.,
Applicant

Docket Nos. KENT 81-96-~
KENT 81-97-f\

v.
No. 1 Surface Mine
SECRETARY OF LABOR,
Responde::t
DECISION
Appearances:

Mr. Michael Templeman, for Applicant
Carole M. Fernandez, Esq., for Respondent

Before:

Judge Fauver

These proceedings were brought by Commonwealth .Mining Company, Inc.
("Commonwealth")to review and have vacated two citations issued under the
Federal :line Safety and Health Act of 1977, 30 U.S.C. § 801, ~seq.
The cases were consolidated and heard in Louisville, Kentucky.
Having considered the contentions of the parties and the record as
a whole, I find that the preponderance of the reliable, probative, and
substantial evidence establishes the following:
FINDINGS OF FACT
1.
Commonwealth is the operator of No. 1 Surface Mine 'in Pike County,
Kentucky, which produces coal for sale or use in or substantially affecting
interstate commerce.
2.
On December 31, 1980, Mine Safety and Health Administration (HSHA)
Inspector E.G. Cure issued a citation to the operator for failure to provide
berms or guards along the entire length of the elevated roadway and pit area.
According to the citation, the distance of roadway concerned was about 3/4's
of a mile beginning at the entrance of the roadway and running to the end
of the 001-0 pit area.
3.
At the time t.he citation was ~ssued the operator had built or was in the
process of building a roadway along a .oal seam, at an elevation higher than
the existing public road, which ran in o a creek bed.
Berms were not adequately
provided along this new roadway and el:ewhere, including along the top of the
pit area.

2106

4. On January 9, 1981, Inspector Cure issued a citation to the mine
operator for failure to maintain an accurate up-to-date mine map. The
"relocated 11 roadway was not shown on the map, and a projected roadway
was shown but had not been built.
5. By letter of February 23, 1981, Commonwealth filed a notice of
contest of the citations, which states that it had placed berms on the
roadway that has not been designated a public road and that the map
presented at the time the citation was issued meets all the requirements
of 30 CFR § 75.1200. Further, the operator states that it was upgrad
the road before mining operations bean.
6. When the mine inspector arrived at the mine on December 31, 1980,
he observed the operator building an elevated roadway along a coal seam,
7. The operator admits that the road was built for the purpose o
mining coal, as an access and haulage road.
8. Commonwealth was under an agreement with the surface owner, Arnold
Thacker, to remove the coal seam where the road was being built and to
ve it to Thacker. Commonwealth had in fact al
broken up so:ne of the
coal and delivered it to Thacker.
9. At the time the citation regarding the berms was issued, Commonwealth
intended to remove the coal at the road construction site.
DISCUSSION- WITH FURTHER FINDINGS

Berms
The operator is required by 30 CFR §. 77 .1605(k) to provide berms or
guards on the outer bank of elevated roadways. In his testimony the inspector
identified several locations where there were missing or inadequate berms
beginning along the top of the pit down to and including th~ roadway,
marked number one on the mine map, which the operator had constructed
along the coal seam.
Commonwealth does not deny that the berms were inadequte in the pit area"
There is, therefore, no question that there was a violation of the regulation
in that area. However, Commonwealth contends that it was not required to
provide berms on the elevated roadway marked number one on the map because
the roadway was a public road.
The Act defines a "coal or other mine" to include not just the area of
land from which the minerals are extracted but also "private ways and roads
appurtenant to such area." In determining what will be considered a !!private"
road as opposed to a "public" road for purposes of the Act, the fact that
the County Judge (in letters introduced by Commonwealth) has declared the
road to be a public road is not the determining factor. Nor is the Department
of Interior's exercise of jurisdiction over roads determinative in this case.

210

1
/

The jurisdiction of the Act extends over counties and other political
subdivisions.
In Secretary v. Salt Lake County Road Dept., WEST 79-365-M
(Nov. 25, 1980), where a governmental entity was operating a gravel pit,
the pit was found to be subject to MSHA regulation on the basis that the
operation of a gravel pit is not an integral government function.
If a county operates a mine and builds a road for the sole purpose of
operating that mine, the road should not be considered a public road because
the county built it; therefore, a road built by a private mine operator for
the sole purpose of access to a mine and haulage should not be considered a
public road for the purposes of the Act, merely because a county official
has declared it "public" for county purposes.
Several factors should be considered in determining the nature of the
roadway involved in this case.
First, the operator built the road.
There was no evidence that the
county had requested the construction or paid for it. The operator built
the road for its own purpose, not for the county 1 s purposeso
Second, the letters from the County Judge submitted in evidence by
the operator indicate that the county considered the new roadway to be a
public road in the sense that the county has required the company to
comply with its standards in constructing the road.
The county placed the
burden on the operator to maintain the road. No evidence was presented that
the county would not allow berms ·to be constructed on the roadway.
Third, we should consider the "public" that will be making use of the
road.
The surface owner is Thacker. The portion of the road that was
built by the operator and that the mine inspector considered to be in
violation begins at the last dwelling house.
There is no dwelling located
on the new road. Except for Commonwealth's mining operations, the only
persons who would normally use the road would be Lhe surface owner and
his family and, if necessary, those seeking access to the gas well on
the property.
Commonwealth has not presented a letter from the county stating that
Commonwealth cannot limit access to the road.
Instead, it has presented
letters from the private surface owner and his family stating that
Commonwealth cannot deny them access to their property.
The record indicates that Commonwealth had to obtain Thacker's
permission to build the road on his property. There is no evidence of a
public condemnation or a public easement.
Rather, Commonwealth pays
"royalities" to the Thackers to mine the coal, so there is a financial
arrangement with regard to the coal whereby the surface owner profits
from the mining operation.

2108

An issue similar to the one involved here arose in Harmon Mining
Corporation v. Secretary of Labor, Docket No. VA 80-94-R, where a mine
operator argued that the area on which N & W Railroad tracks were located
was not part of the mine. Employees of the railroad company were on
the property where the tracks were located on a daily basis. There was
a fatal railroad haulage accident involving a railroad employee. In charging
the mine operator, MSHA argued that a deed and agreement between the operator
and the railroad granted an easement or license to the railroad for "the
purpose of providing a mutually beneficial and convenient method of
transporting coal off mine property." The mining company could not have
operated without the services of N & W. The judge found that the railroad
track was an "integral and indispensable part of contestant's mining operations"
and rejected the attempt to divorce the track from the normal mining operations
based on what he termed "a somewhat artificial and semantical interpretation"
of the old deed and agreement "entered into by the contestant and the
railroad for their mutual benefit."
The analysis used in Harmon should be applied here,
with the
concept of private as opposed to governmental function in the Salt Lake
County case. In the instant case, the coal operator could not use
existing county road to haul coal, so it built a new road along a coal
seam, for the sole purpose of access and haulage. The county required
it to maintain the road to county_ standards. The road is located on land
owned by Thacker, the surface owner who is under a contractual agreement
with Commonwealth whereby the surface owner obtains a direct finanicial
benefit from the mining of the- coal. The road under these circumstances
if a private-purpose road and should therefore be considered a part of
Commonwealth's mining operation, subject to the Act.
The Citation Concerning the Mine Map
Section 77.1200,30 CFR, requires a mine operator to "maintain an
accurate and up-to-date map of the mine," and lists items that the map should
include. Among these are "the location of railroad tracks and public highways
leading to the mine." A reading of the list indicates that it is not an
exclusive list. The fact that it mentions only public roads and railroad
tracks does not mean that the location of roads within the mine are not
required to be shown.
The evidence establishes inaccuracies in the mine map as cited. As to
one of these -- the failure to show a roadway -- Commonwealth contends that
a hollow fill is shown on the map and that, where one sees a hollow fill one
knows that there are "going to be roads all over" (Tr. 72, 106). The fact
that one may assume that there will be roads does not mean that the location
of the road actually used was properly shown on the map.

2109

MSHA regulations require that an accurate, up-tn-date map be available.
Although Commonwealth argues that this is a difficult requirement, the
testimony indicates that an engineer or surveyor had apparently already
prepared an amendment for submission to the State Department of Reclamation,
but there is no reason
why the map provided at the mine could not
have been changed or amended at the same time.
1

If the mine operator had amended the map there was no evidence that
the amendment was available at or near the mine to meet the requirements
of § 77.1200. No amendment was provided to the mine inspector. Although
30 CFR § 77.1201
that mine maps be made by a registered engineer
or surveyor, this does not guarantee that a map that is accurate when made
will remain accurate and up-to-date
ORDER
WHEREFORE IT IS ORDERED that Citations 953348 and 953357 are AFFI&~ED
and the above proc
are DISMISSED.

CL.)·111.
~
..(...-~~
t ?tAAV~
WILLIAM FAUVER, JUDGE
Distribution Certified Mail:
Carole M. Fernandez, Esq., US Department of Labor, Office of the
Solicitor, 280 US Courthouse, 801 Broadway, Nashville, TN 37203
Michael
lemen, President, Commomrealth Mining Co., I.nc., PO
Box 2497, Pikeville, KY 41501

2110

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES

2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

Contest of Citation

U.S. STEEL CORPORATION,
Applicant

Docket No. PENN 81-207-R

v.
Cumberland Mine

SECRETARY OF LABOR,
Respondent
Vo

SECRETARY OF LABOR,

Civil Penalty Proceedi~g

Petitioner
Docket No. PENN 81-221
AC No. 36-05018-03089V

v.

Cumberland Hine

U.S. STEEL CORPORATION,
Respondent
DECISION
Apppearances:

Louise Q. Symons, Esq., U.S. Steel Corporation, Pittsburgh,
for U.S. Steel Corporation

PA

Robert Cohen, Esqi, US
rtment of Labor, Office of th~"
Solicitor, Arlington, VA for Secretary of Labor
Before:

Judge Fauver

These proceedings involve the same citation. Th= Secretary seeks a
civil penalty and the operator seeks review and vacating of the citation,
under the Federal Mine Sa
and Health Act of 1977, 30 U.S.C. § 801,
et seq. The cases were cons.olidated and heard at Morgantown, West V
a.
Having considered the contentions of the parties and the record as a
whole, I find that the proponderance of the reliable, probative, and
substantial evidence establishes the following:
FINDINGS OF FACT
1. At all pertinent times, U.S. Steel operated an underground mine known
as Cumberland Mine, which produced coal for sale or use in or substantially
affecting interstate commerce.
2. On June 19, 1981, MSHA Inspector Robert Newhouse inspected the South
Right section of the mine and found accumulations of loose coal and float coal
dust in the center of the roadways and along the ribs in the areas and distances
designated by spiraled lines on Govt. Exhibit No. 1.

2111

3. The accumulations were about five feet in width in the center of the
roadways, smaller widths along the ribs, and ranged in depth from zero to four
inches. The accumu-lations were black and had been run over by vehicles,
accounting for the float coal dust.
4.

The mine liberates substantial quantities of methane.

5. Based on his f
, Inspector Newhouse issued a citation under
section 104(d) of the Act, charging a violation of 75 CFR § 75.400.
6.

The areas cited were traveled by men and vehicles.

7.

There were sources of ignition in the cited areas.

DISCUSSION WITH

FI'.:-JDINGS

The Secretary has charged U.S. Steel with a violation of 75 CFR § 75.400,
which provides:
Coal dust, including float coal dust deposited
on rock-dusted surfaces, loose coal, and other
combustible materials, shall be cleaned up and not
be permitted to accumulate in active workings, or on
electric equipment therein.
U.S. Steel contends that the.re was an accumulation of loose coai in 'only
one of the cited areas, not in the rest cited by the inspector. This accumulation was described by a U.S. S~eel witness as being about ten feet
two feet wide, an inch or two deep, and caused by spillage from a vehicle
at the
tion of No. 3 Entry and No. 94 Crosscut.
It also contends
that its dust samples taken in all the areas cited showed adequate ro~k-dust
except in the one area in which it concedes tnere was an accumulation.
I find that the inspector's testimony and his firsthand notes of his
observations as to the accumulations are credible, and more reliable
than the testimony of U.S. Steel's witnesses on these points.
I also find
that the dust samples introduced by U.S. Steel are not reliable because
of a change of conditions in at least some of the areas and the likelihood of change in the others, between cne time the citation was issued
and the time the dust samples were taKen.
I credit the inspector's
testimony as to color and approximate dimensions and quantities of loose
coal and float coal dust in each of the cited areas.
The accumulations constituted a serious violation because of the hazard
of a methane or float coal dust explosion and its propogation by substantial
quantities of combustible material accumulated over large areas. I also find
that the accumulations could have been prevented by the exercise of reasonable
care.
The violation was an unwarranted failure to comply with the cited
standard, due to the operator's negligence.

2112

CONCLUSIONS OF LAW
1. The Commission has jurisdiction over the parties and subject
matter of these proceedings.
2. U.S. Steel violated 75 CFR § 75.400 as charged in Citatiou
No. 843779. Based upon the statutory criteria for assess
a civil penalty for a violation of a safety standard, U.S. Steel is
assessed a penalty of $800 for this violation.
Proposed findings or conclusions inconsistent with the above are
rejected.
ORDER
WHEREFORE IT IS ORDERED:
1. U.S. Steel shall pay the Secretary of Labor the above-assessed
penalty of §800.00 within 30
from the date of this decision.
2. Citation No. 843779 is A_FFIRHED, and the proceeding in Dock7t No:'.
PENN 81-207-R is DIS~HSSED.

U1/_iv~~v~
WILLIAM FAUVER,/JUDGE
Distribution Certified Hail:
Louise Q. Symons, Esq., U.S. Steel Corporation, 600 Grant Street, Room
1583, Pittsburgh, PA 15230
Robert Cohen, Esq., U.S. Department of Labor, Office of the Solicitor,
4015 Wilson Boulevard, Arlington, VA 22203

2113

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SECRETARY OF LABOR,

Application for Review of
Discrimination

MINE SAFETY ANDHEALTH ADMINISTRATION
on behalf of George Mateleska,
Applicant

Docket No. PENN 81-209-D

MSHA CASE No. PITT CD 81-10
v.
Shannopin Mine
Sol No. 12874

SHANNOPIN MINING COMPANY,
Respondent
DECISION
Appearances:
Before:

Covette Rooney, Esq., for Applicant
Jane A. Lewis, Esq., for Respondent

Judge William Fauver

This proceeding was brought by the Secretary of Labor on behalf of George
Mateleska, under section lOS(c) of the Federal Mine Safety and Health Act of
1977, 30 U.S.C. § 801, ~~· The Secretary charges a violation of that
section, concerning Respondent's action in suspending Mateleska for five days
without pay in March, 1981, and seeks back pay and other relief.
The case was heard in Pittsburgh, Pennsylvania.
Having considered the contentions of the parties and the record as a whole,
I find that the preponderance of the reliable, probative, and substantial evidence
establishes the following:

FINDINGS OF FACT
1. At all pertinent times, Respondent operated an underground coal
mine known as Shannopin Mine, which produced coal for sale or use in
or substantially affecting interstate commerce.
2. George Mateleska, a miner at Shannopin Mine, was a member of the miners'
Safety Committee from January 1980 until May 1981.
3. On March 4, 1981, when Mateleska reported for work on the midnight
shift, he was informed that, because of a water problem, the crew would be
reassigned to another section of the mine.

211 1
1

4. I credit Mat~leska's testimony as to the events that followed,. including
the following part of the transcript of his
(Tr. pp. 10-16):

Q.

Could you describe for us the events that occurred when you reported
for work on that shift?

A.

At 12:01, we was notified by foreman Jess Fox, that we wasn't
to
go to our
job areas, and the crew in 213 Section was to be idle,
due to the water at 11 Butt, and that we were supposed to go down the
cage, and go to this waiting room, for job assignments.

Q.

Did you go to that area?

A.

Yes, ma'am, we did.

Q.

And what happened at that point?

A.

At that point~ there was approximately seven to eight guys in that wai
room, and Jess Fox told us that we were
back to 6 Flat A Section to
retrieve 7200 cable.
At this time, Jess Fox told Ed Martin and myself, to get two motors, and a
flat car and proceed back, and that Don Deal's and Floyd Hornick would be
back to 13 Butt to the pump, and Tommy Kurilko was the shift foreman,
or the foreman on the section with these other foremen, he was to
proceed with the jeep with these other men back to the section.
Well Art Vernon was in the waiting room, he asked Jess Fox how he was
going to
these men back into A section, he told him that there
was a water problem at 6 Flat 13 butt, and he wanted to know how
he would
the men around the water, and Jess asked him if there
was any kind of transportation on the other side of the water, and
Art told him yes, that his little eight ton motor was on the other
side, that they could walk them around, and put them three or four
at a time on the motor, and take them back to the section.

Q.

Let me ask you this, were you present when that conversation took place?

A.

Yes, man'am.

Q.

Okay.

A.

So Mr. Martin and I left, and everybody else left, the fire boss left, and
Mr. Hornick left with Don Deal and Tommy Kurilko, and the rest of the men.
So we went up to the dispatcher shanty, where we called the dispatcher to
find out where our motors were located, we picked our motors up, and
our flat car, and we proceeded on 4 Main, and then we crossed over
to 3 Main, and down to the mouth of 6 Flat, and we called the dispatcher
and got the
of way on back to 6 Flat 13 Butt, where we met
with Art Vernon around 4 Butt, 6 Flat, and we had to wait for Art
to move out of our way, so that we could proceed on down to our jobsite.

2115

So we got down to 6 Butt, 13 or 6 Flat 13 Butt, and Floyd Hornick was
present, Ed.Martin, the foreman Don Deal and myself.
Tom Kurilko and the rest of the crew had already switched their jeep out
the switch and had already proceeded back to retrieving the 7200 cable.
So upon arrival at 6 Flat 13 butt, I asked Don Deal how these men got
around the water, and he pointed to the left side, and wire side, of the
section, so I went over and took a look, went over one block, and
down, and there was no possible way for these men to get around this
way, because there was a fall back there, so I come back out, and
I talked with Floyd Hornick, in the pop house, and I come back out,
and 1 told Don Deal, 1 says, I don't think that these men should
be back in this area, due to the water problem, and I just feel that I
should go out and get consultation with Danny Barzanti, because he is the
Chairman of the Safety Committee, and 1 can't take it upon myself
to do anything, so I asked him to stop my time, and I was going out
on union business.
Don said I think you are wrong George, but he said okay~ he said go ahead,
but call the first phone, you call Jess Fox, the shift foreman, so I did
that, and he told me to take the motor and go ahead out, so I took
the motor and went in to the phone, and called Jess Fox, and told
him the situation that I was coming out on union business, he okayed
it, called the dispatcher back, he told me to proceed to the Mouth
of 6 Flat, and to get further clearance from there.
So as I proceeded up the haulage Art Vernon was there in my road, he was
checking the pumps and whatever his job assignment was, but I would also
like to state that Art Vernon was not fire bossing that night in
that area, that he was on other assigned job somewhere else in the
mine, but he was to check that pump or something.
So I proceeded to mouth 6 Flat, where Art Vernon had switched out, and I
called the dispatcher again, and he told me that Jess Fox had called him
back, and for me to get in touch with Jess again, so he give me
this number to call, and I called, at the mouth of 6 Flat, I kept
calling, couldn't get through, and finally, I did get through to Jess,
and he asked me, he told me rather, that he called Al Smalara, the
superintendent of mines, and Al wanted to know if I was going to
use my individual safety rights, I said, no, sir, and he said if
you were, he said, I will have to assign you to another worksite,
to another area of that mine, I said no, sir, it doesn't prevail
here, I just want to talk with the chairman of the safety committee,
and discuss this problem, I had already told Don Deal, and Jess Fox
on the phone, that I wanted my time stopped, I was coming out on
union business, and I proceeded out from the mouth of 6 Flat, I called
Dan Barzanti, once I hit topside, and told him the situation, he came
to the mine, and the next morning --

2116

Q.

Okay, before we go into the next morning, back to when you were at the
location where the water was, you said that you went to the left of the
water?

A.

1Yes, man' am.

Q.

And you felt that the men could not get around that water, did you ever
go to the right of the water?

A.

No, I didn't.

Q.

And for what reason?

A.

Because the foreman informed me that the men went to the left.

Q.

What hazard, or what problem did you see with the presence of the water
in the section?

A.

The problems was it was so deep and so long, it was approximately three
hundred feet long, and approximately eleven to thirteen inches deep~ and
considering that they was going back there to retrieve 7200 cables
how would we get this cable out, and if one of the men would get
hurt back on that section, how would we get them back out of the
mine, around that water, we would have to carry them a long distance,
I didn't know if there was communications back there on the section,
which I didn't go back to the section, I only went to the water at 6
Flat, 13 Butt, and I just felt that the men shouldn 1 t be back in
that area, as that part of the mine hasn't been worked for approximately two and one half years, and what was the big hurry, for the
7200 cable that evening, to be retrieved.

5. The section to wbich Mateleska and the rest of the crew were
reassigned on March 4, i.e., 6 Flat A Section, was an inactive area that
had not been an active working section for about 2 1/2 years.
6. Art Verna, union fireboss, asked Jess Fox, shift foreman, how miners
would get back into A section, because he had examined the area the day
before and there was a water problem at 6 Flat 13 Butt. Fox asked
him if there were any kind of transportation on the other side of
the water. Verna informed him that an 8-ton motor vehicle, which
could hold 3-4 men at a time, was available on the other side of
the water but the men would have to walk around the water.
7. Verna felt that the limitation of one vehicle which could hold
only 3-4 men presented a danger. Additionally, he was concerned
because the phone in the assigned area was inoperative (he had checked
the phone the day before), and there was no radio on the motor. If an
accident had occurred, the miners would have been isolated in the area
without any communication.

211'/

8. Metelaska had no means of contacting Barzanti while on the section.
Mateleska did not attempt to stop any other miners from working, nor
did he disrupt the work force when he left the area.
9. There was another safety committeeman, Joe Varna, working on the midnight shift at 5 Face. Mateleska did not want to consult with him because
this would have required Varna to leave his section and travel a long distance
to get to t1ateleska's assigned section. If Varna left his section there would
have been a disruption of production.
10 • Mateleska's safety concern was that, in the event of an emergency,
there might be serious difficulty in getting men out of the assigned
area and around an accumulation of water 300 feet long and 11-13 inches
deep. An injured man would have had to be carried a long distance, and
Mateleksa did not know whether there was any communication back there.
11. When Mateleska called Barzanti, he told him about the water, and he
also told him about some other conditions that he considered hazardous.
Mateleska had observed these other conditions on his way out of the mine.
He had not stopped to record them or to make an examination of mine saf~ty
conditions.
12. Barzanti took notes of the water problem and the other safety problems
Mateleska had mentioned, and compiled these into a list.
13. When Smalara arrived at the mine on the morning of March 4, Meteleska,
Barzanti and two mine committee members, Art Verna and Andy Wanto, met'with
him. Meteleska's action and the safety items he raised were discussed with
Smalara.
14. As a result of that meeting, Barzanti, Mateleska, Verna, and Wanto
understood that Smalara would take care of the listed safety items and that
the matter of Mateleska having left his job site would be forgotten.
15. About 4:45 p.m. on the same day, Mateleska received a phone call
from Smalara, who informed him he had consulted with the president of the
company, Dominic Esposto, and it was decided that Mateleska would be given
a 5-day suspension without pay.
16. On March 5 and 6, 1981, Mateleska filed a Mine Grievance Form and
a Safety Grievance Form, after having consulted with his union representatives.
Both grievances have gone through the first two grievance steps and are
being held in abeyance pending the outcome of this case.
17, On March 6, 1981 after his suspension, Mateleska submitted
a 103(g) complaint to MSHA. An MSHA inspection on March 9, 1981 produced
negative findings.
18. On March 12, 1981, the union Safety Committee made a safety
run of the area, to inspect the matters listed by Harzanti and to
inspect the safety of the mine at specified locations. This indicated
that only one item on Barzanti's list had been corrected.

2118

19. On April 6, 1981, Mateleska filed another section 103(g) complaint,
this time alleging that a pre-shift examination had not been made of the A
section before his shift on March 4. On April 8, 1981, MSl:L~ investigated
the complaint and issued a 104(a) citation because the pre-shift examination
had taken place 3 1/2 hours prior to the beginning of the shift.
20. On a previous occasion, Mateleska had participated in a fatality
investigation at the mine and Dominic
to remarked that Mateleska
was too harsh during the investigation and he wanted to see Mateleska off
the
committee. Later, in March 1981, at a meeting between the Mine
Committees and management concerning Mateleska•s suspension,
Esposto stated that, i f Mateleska had invoked Article III of the
contract, he would have "had him." When he came out of one meeting
Mateleska's 5-day suspension and the list of safety items, Esposto stated to
another management official, "I told you I was going to get him (Mateleska)
off the Safety Committee."
21.

Floyd Hornick, Ed Martin and Art Verna, all miners on the March 4
shift, felt that the water presented a potential safety hazard,
but they did not refuse to work on the section.
DISCUSSION WITH FURTHER FINDINGS
On March 4, 1981, George Mateleska was given a 5-day suspension without
pay for the following purported reasons: 1) abandoning his job duties and
alleging to go out of the mine on union business, 2) resorting to
instead of using the procedures of Article III (i) and (p) of the labor- management contract, and 3) acting as a "safety committee" in
a
list of alleged unsafe conditions in violation of Article III (d)(4) of the
contract.
On the midnight shift on March 4, Ma teleska was advised o;= a water
em at 6 Flat A section, an area that had not been worked.iL for
over 2-1/2 years. He and other members of his crew were assigned to work
inby the water. The water
readily accessible transportation into
and out of the area. In the event of an emergency or injury, only three or
four men could be transported at a time in the small motor vehicle available
inby the water and once the motor reached the water the men would have to
walk a long distance around it. At the time, Mateleska had a bona fide,
reasonable belief that there were dangers involved in having the men work
inby the body of water with limited transportation and possibly no communication
in that area. He was a member of the Sa
Committee and wanted to consult
the chairman of committee in order to determine whether action by the committee
should be taken. He asked his foreman, Deal, whether Deal would take him off
the clock (i.e., stop his pay) so that he could leave the mine on union business
to call the Safety Committee chairman, Barzanti. His foreman said he thought
he was wrong about the safety problem, but gave him permission to leave the
section on union business, and said he should call Jesse Fox, the next higher
foreman, on his way out of the mine. Mateleska complied, and called Fox,
who told him to call him back at a later point in his travel out of the mine.

2119

Mateleska did so. Fox then said he had talked to Smarlara, the mine
superintendent, who wanted to know whether Mateleska was exercising his
individual safety rights under the contract. Mateleska said, "No," that he
was going out on union business. Fox said that, if Mateleska was exercising
his individual safety rights, he would be assigned to other duties, meaning
that during the time the safety matter was being investigated Mateleska could
be assigned other duties. Mateleska repeated that he was not exercising such
rights, b.ut was going out on union business to discuss the safety matter with
the chairman of the Safety Committee. Fox said, "Okay," and gave him
clearance to leave the mine.
Mateleska's time was stopped as he requested, and the union paid
for his time from the time he left the section with Deal's permission.
At no time did Deal or Fox refuse Mateleska permission to leave the mine
on union business. Mateleska did not disobey any order from amanagernent.
In addition, there was a custom and practice, including a history with the
predecessor owner of the mine, of permitt
union committee
members to leave the mine on union business.
The miners' Safety Committee is an important link in the discovery
and transmission of safety problems and complaints to MSHA, and it has
the authority, as representative of the miners, to initiate section
103(g) investigations by MSHA. The importance of this link is evident
from section lOS(c) of the Act, which states in part:
No person shall discharge or in any manner
discriminate against or cause to be discharged
or cause discrimination against or otherwise
interfere with the exercise of the statutory
rights of any miner, representative of miners
or applicant for employment in any coal or
other mine subject to this Act because such
miner, representative of miners or applicant
for employment has filed or made a complaint
under or related to this Act, including a
complaint notifying the operator or the
operator's agent, or the representative of
the miners at the coal or other mine of an
alleged danger or safety or health violation
* * * or because of the exercise by such
miner, representative of miners or applicant
for employment on behalf of himself or others
of any statutory right afforded by this Act. ***
Mateleska was acting as a member of the Safety Committee~ in behalf
of other miners and himself, in bringing a bona fide safety concern to the
attention of his supervisors and in requesting and obtaining permission to
leave the mine to discuss this concern with the chairman of the Safety
Committee. These actions were protected activities within the meaning of
section lOS(c) of the Act.

Concerning the first ground for management's disciplinary action,
I find that the attempt to deny management's previous permission to
Mateleska to pursue the safety matter as union business outside the mine,
on union time, was not in good faith and was in controversion of the clear
facts. The facts showed, further, management animus toward Mateleska because
of his safety work on the Safety Committee and a discriminatory intent by
Esposto, the owner of Respondent, to get him off the Committee.
Bad faith and a discriminatory intent on the part of management are also
shown by the second ground for the discipline of Mateleska. The allegation
that Mateleska resorted to "self help 11 and should have exercised his rights
under Article III(i) and (p) cannot be sustained. The contractual
rights of section lll(i) are limited to a narrow class of hazards, those
that are "abnormally and immediately dangerous • • • beyond the normal
hazards inherent in the operation which could reasonably be expected to
cause death or serious physical harm before such condition or practice can
be abated." This was not Mateleska's situation. Mateleska felt the
condition was abnormal but he was not sure that it presented an imminent or
immediate danger. That is why he wanted to discuss the matter with the
chairman of the Safety Committee. Section III(i) of the contract does not
override the
complaint rights guaranteed by section lOS(c) of the Act.
An attempt to discipline a miner for failure to rely on the narrower scope
of complaint rights under section III(i) contravenes the purpose of section
lOS(c) of the Act. Nor could section III(p) be used to lessen Mateleska's
rights under the Act. This contract section provides a procedure for
settlement of health and safety disputes, which includes the filing of a
grievance within 24 hours. That right exists under the contract, but it
cannot override the greater protection of section lOS(c) of the Act.
Management cannot discipline a miner because he chooses other means of
calling safety problems to the attention of his supervisors, his union,
or MSHA.
Finally, the third ground for management's discipline of Mateleska shows
discrimination and bad faith. Mateleska did not compile the list of safety
problems or attempt to conduct a Safety Committee investigation in violation of
section III(d)(4) of the contract. The list of safety problems was drawn up and
presented by Barzanti, the chairman of the Safety Committee, who wrote down
the conditions Mateleska had observed in going out of the mine. If management
were in good faith in alleging this list and its presentation to be a violation
of section III(d)(4), it would have charged Barzanti as well as Mateleska.
Its action against Mateleska alone showed a discriminatory intent directed at
him. Moreover, all miners are statutorily guaranteed the right to make complaints
to their employers concerning alleged safety or health hazards or violations.
An attempt to discipline a Safety Committee member for presenting
hazards
to management contravenes the µrevisions and purpose of section lOS(c) of the
Act.
The preponderance of the evidence shows that management discriminated
t
Mateleska because of safety-complaint activities that were protected by the Act.

2121

CONCLUSIONS OF LAW
1. The Commission has jurisdiction over the parties and subject matter
of this proceeding.
2. On March 4, 1981, Respondent violated section 105(c) of the Act by
suspending George Mateleska for five days without pay, as found above.
Proposed findings or conclusions inconsistent with the above are rejected.
PENDING A FINAL ORDER
The Secretary shall have ten days from the date of this decision to submit
a proposed order granting relief for the violation found above, with service of
a copy on Respondent. Respondent shall have ten days from receipt thereof to
reply to the proposed order.

Disbribution Certified Mail:
Covette Rooney, Esq., US Department of Labor, Office of the Solicitor, 3535
Market St., Philadelphia, PA 19104
Jane A. Lewis, Esq., Thorp., Reed & Armstrong, 2900 Grant Building, Pittsburgh,
PA 15219

*U.S. GOVERNMEll'I' PIU~!NGaFFIOE : 1982 0-,81-6,8/4377

2122

